Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

November 8, 2017,

among

OFFICE DEPOT, INC.,

as Borrower,

The Other Loan Parties Party Hereto,

The Lenders Party Hereto

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent and Collateral Agent,

GOLDMAN SACHS LENDING PARTNERS LLC, JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agents,

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

FIFTH THIRD BANK, US BANK NATIONAL ASSOCIATION,

and

SUNTRUST ROBINSON HUMPHREY, INC.

as Co-Managers,

 

 

GOLDMAN SACHS LENDING PARTNERS LLC, JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I  

Definitions

 

SECTION 1.01

   Defined Terms      1  

SECTION 1.02

   Classification of Loans and Borrowings      45  

SECTION 1.03

   Terms Generally      45  

SECTION 1.04

   Accounting Terms; GAAP      46  

SECTION 1.05

   Currency Translations      46  

ARTICLE II

 

The Credits

 

SECTION 2.01

   Commitments      47  

SECTION 2.02

   Loans      47  

SECTION 2.03

   Requests for Borrowing      48  

SECTION 2.04

   Evidence of Debt; Repayment of Loans      48  

SECTION 2.05

   Fees      48  

SECTION 2.06

   Interest      49  

SECTION 2.07

   Alternate Rate of Interest      49  

SECTION 2.08

   Interest Elections      50  

SECTION 2.09

   Termination and Reduction of Commitments      51  

SECTION 2.10

   Repayment of Borrowings      51  

SECTION 2.11

   Voluntary Prepayments      53  

SECTION 2.12

   Mandatory Prepayments      53  

SECTION 2.13

   Increased Costs      55  

SECTION 2.14

   Illegality      56  

SECTION 2.15

   Break Funding Payments      57  

SECTION 2.16

   Pro Rata Treatment      57  

SECTION 2.17

   Sharing of Setoffs      57  

SECTION 2.18

   Payments Generally; Allocation of Proceeds      58  

SECTION 2.19

   Taxes      58  

SECTION 2.20

   Mitigation Obligations; Replacement of Lenders      62  

SECTION 2.21

   Returned Payments      63  

SECTION 2.22

   [Reserved]      63  

SECTION 2.23

   Incremental Loans      63  

SECTION 2.24

   Refinancing Amendments      66   ARTICLE III   Representations and Warranties
 

SECTION 3.01

   Organization; Powers      67  

SECTION 3.02

   Authorization; Enforceability      68  

SECTION 3.03

   Governmental Approvals; No Conflicts      68  

SECTION 3.04

   Financial Condition; No Material Adverse Change      68  

 

-i-



--------------------------------------------------------------------------------

          Page  

SECTION 3.05

   Properties      69  

SECTION 3.06

   Litigation and Environmental Matters      69  

SECTION 3.07

   Compliance with Laws and Agreements      69  

SECTION 3.08

   Investment Company Status      69  

SECTION 3.09

   Taxes      69  

SECTION 3.10

   ERISA; Benefit Plans      70  

SECTION 3.11

   Disclosure      70  

SECTION 3.12

   No Default      70  

SECTION 3.13

   Solvency      70  

SECTION 3.14

   Insurance      71  

SECTION 3.15

   Capitalization and Subsidiaries      71  

SECTION 3.16

   Employment Matters      71  

SECTION 3.17

   Anti-Corruption Laws and Sanctions      71   ARTICLE IV   Conditions  

SECTION 4.01

   Closing Date      72  

SECTION 4.02

   Each Credit Event      73  

SECTION 4.03

   Post-Closing Matters      74   ARTICLE V   Affirmative Covenants  

SECTION 5.01

   Financial Statements; Other Information      74  

SECTION 5.02

   Notices of Material Events      75  

SECTION 5.03

   Existence; Conduct of Business      76  

SECTION 5.04

   Payment of Obligations      77  

SECTION 5.05

   Maintenance of Properties      77  

SECTION 5.06

   Books and Records; Inspection Rights      77  

SECTION 5.07

   Compliance with Laws      77  

SECTION 5.08

   Use of Proceeds      78  

SECTION 5.09

   Insurance      78  

SECTION 5.10

   [Reserved]      79  

SECTION 5.11

   Maintenance of Ratings      79  

SECTION 5.12

   Timber Notes Refinancings      79  

SECTION 5.13

   [Reserved]      79  

SECTION 5.14

   Additional Collateral; Further Assurances      79  

SECTION 5.15

   Designation of Unrestricted Subsidiaries      80  

SECTION 5.16

   Post-Closing Obligations      80  

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01

   Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      81  

SECTION 6.02

   Liens      85  

SECTION 6.03

   Fundamental Changes      85  

 

-ii-



--------------------------------------------------------------------------------

          Page  

SECTION 6.04

   [Reserved]      85  

SECTION 6.05

   Asset Sales      85  

SECTION 6.06

   Minimum Liquidity      86  

SECTION 6.07

   [Reserved]      86  

SECTION 6.08

   [Reserved]      86  

SECTION 6.09

   Limitation on Restricted Payments      86  

SECTION 6.10

   Transactions with Affiliates      91  

SECTION 6.11

   Restrictive Agreements      92  

SECTION 6.12

   Amendment of Material Documents      93  

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

 

SECTION 8.01

   Appointment of Agents      96  

SECTION 8.02

   Powers and Duties      97  

SECTION 8.03

   General Immunity      97  

SECTION 8.04

   Agent Entitled to Act as Lender      99  

SECTION 8.05

   Lenders’ Representations, Warranties and Acknowledgment      99  

SECTION 8.06

   Right to Indemnity      101  

SECTION 8.07

   Successor Administrative Agent and Collateral Agent      101  

SECTION 8.08

   Collateral Documents      103  

SECTION 8.09

   Withholding Taxes      104  

SECTION 8.10

   Administrative Agent May File Proofs of Claim      104  

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01

   Notices      105  

SECTION 9.02

   Waivers; Amendments      107  

SECTION 9.03

   Expenses; Indemnity; Damage Waiver      109  

SECTION 9.04

   Successors and Assigns      110  

SECTION 9.05

   Survival      114  

SECTION 9.06

   Counterparts; Integration; Effectiveness      114  

SECTION 9.07

   Severability      114  

SECTION 9.08

   Right of Setoff      114  

SECTION 9.09

   Governing Law; Jurisdiction; Consent to Service of Process      115  

SECTION 9.10

   WAIVER OF JURY TRIAL      115  

SECTION 9.11

   Headings      115  

SECTION 9.12

   Confidentiality      115  

SECTION 9.13

   Several Obligations; Nonreliance; Violation of Law      117  

SECTION 9.14

   USA PATRIOT Act      117  

SECTION 9.15

   Disclosure      117  

SECTION 9.16

   Appointment for Perfection      117  

SECTION 9.17

   Interest Rate Limitation      117  

 

-iii-



--------------------------------------------------------------------------------

          Page  

SECTION 9.18

   Waiver of Immunity      118  

SECTION 9.19

   [Reserved]      118  

SECTION 9.20

   Conflicts      118  

SECTION 9.21

   Release of Liens      118  

SECTION 9.22

   [Reserved]      118  

SECTION 9.23

   [Reserved]      118  

SECTION 9.24

   Specified Tax Restructuring Transactions      118  

SECTION 9.25

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      118
 

SECTION 9.26

   Marketing Consent      119  

SECTION 9.27

   Acknowledgments      119   ARTICLE X   Loan Guaranty  

SECTION 10.01

   Guaranty      119  

SECTION 10.02

   Guaranty of Payment      121  

SECTION 10.03

   No Discharge or Diminishment of Loan Guaranty      121  

SECTION 10.04

   Defenses Waived      121  

SECTION 10.05

   Rights of Subrogation      122  

SECTION 10.06

   Reinstatement; Stay of Acceleration      122  

SECTION 10.07

   Information      122  

SECTION 10.08

   Termination      122  

SECTION 10.09

   Maximum Liability      122  

SECTION 10.10

   Contribution      123  

SECTION 10.11

   Liability Cumulative      123  

SECTION 10.12

   Release of Guarantors      123  

SCHEDULES:

      

Schedule 1.01(a)

  –      Commitment Schedule

Schedule 3.06

  –      Disclosed Matters

Schedule 4.03

  –      Post Closing Matters

EXHIBITS:

      

Exhibit A

  –      Form of Assignment and Assumption

Exhibit C

  –      Form of Compliance Certificate

Exhibit D

  –      Form of Joinder Agreement

Exhibit G

 

-

     Form of Perfection Certificate

Exhibit H-1

 

-

     Form of Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-2

 

-

     Form of Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-3

 

-

     Form of Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-4

 

-

     Form of Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of November 8, 2017 (as it may be amended or modified
from time to time, this “Agreement”), among OFFICE DEPOT, INC., the other Loan
Parties from time to time party hereto, the Lenders party hereto, GOLDMAN SACHS
LENDING PARTNERS LLC, as Administrative Agent and Collateral Agent, Goldman
Sachs Lending Partners LLC, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Wells Fargo Bank, National Association, as
Syndication Agents and Credit Suisse AG, Cayman Islands Branch, Fifth Third
Bank, US Bank National Association, And SunTrust Robinson Humphrey, Inc. as
Co-Managers.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent under the ABL Credit Agreement, together with any other ABL
Representative (as defined in the Intercreditor Agreement or any other
intercreditor agreement entered into by the Administrative Agent as contemplated
under this Agreement) that becomes party to the Intercreditor Agreement upon the
refinancing or replacement of the ABL Credit Agreement, or any successor
representative acting in such capacity.

“ABL Credit Agreement” means the Second Amended and Restated Credit Agreement,
dated as of May 13, 2016 (as amended prior to the date hereof), among the
Borrower, the other borrowers party thereto, the lenders party thereto, JPMorgan
Chase Bank, N.A., as administrative agent, and the other agents party thereto,
as amended, modified, renewed, refunded, replaced, restated, restructured,
increased, supplemented or refinanced in whole or in part from time to time, in
each case, as permitted by this Agreement, regardless of whether such amendment,
modification, renewal, refunding, replacement, restatement, restructuring,
increase, supplement or refinancing is with the same financial institutions
(whether as agents or lenders) or otherwise.

“ABL Debt” means indebtedness outstanding under the ABL Credit Agreement on the
date of this Agreement or incurred from time to time after the date of this
Agreement under the ABL Credit Agreement or any other Credit Facilities which
are incurred pursuant to Section 6.01 in accordance with the terms of this
Agreement.

“ABL Debt Cap” means, as of any date of determination, the amount set forth in
Section 6.01(b)(i).

“ABL Obligations” has the meaning assigned thereto in the Intercreditor
Agreement.

“ABL Priority Collateral” has the meaning assigned thereto in the Intercreditor
Agreement.

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Acquired Indebtedness” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition” means any acquisition by the Company or any Restricted Subsidiary,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, all of the Capital Stock of, or a business line or unit or a division
of, any Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the greater of
(a) 1.00% per annum and (b) the product of (i) the LIBO Rate in effect for such
Interest Period and (ii) the Statutory Reserve Rate.

“Administrative Agent” means Goldman Sachs Lending Partners LLC, in its capacity
as administrative agent for the Lenders hereunder, and its successors in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” shall have
correlative meanings.

“Agency Fee Letter” means that certain Agency Fee Letter, dated as of the date
hereof, by and among the Borrower and the Administrative Agent.

“Agents” means, individually and collectively, the Administrative Agent, the
Collateral Agent and the Syndication Agents.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a LIBO Rate floor or Alternate
Base Rate floor (with such increased amount being determined in the manner
described in the final proviso of this definition), or otherwise, in each case,
incurred or payable by the Borrower ratably to all lenders of such Indebtedness;
provided that OID and upfront fees shall be equated to interest rate assuming a
4-year life to maturity (or, if less, the stated life to maturity at the time of
incurrence of the applicable Indebtedness); provided, further, that “All-In
Yield” shall not include arrangement fees, structuring fees, commitment fees,
underwriting fees, success fees, advisory fees, ticking fees, consent or
amendment fees and any similar fees (regardless of how such fees are computed
and whether shared or paid, in whole or in part, with or to any or all lenders)
and any other fees not generally paid ratably to all lenders of such
Indebtedness; provided further that, with respect to any Loans of an applicable
Class that includes a LIBO Rate floor or Alternate Base Rate floor, (1) to the
extent that the reference rate on the date that the All-In Yield is being
calculated is less than such floor, the amount of such difference shall be
deemed added to the Applicable Margin for such Loans of such Class for the
purpose of calculating the All-In Yield and (2) to the extent that the reference

 

-2-



--------------------------------------------------------------------------------

rate on the date that the All-In Yield is being calculated is greater than such
floor, then the floor shall be disregarded in calculating the All-In Yield.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.00%, (c) the Adjusted LIBO
Rate for a one-month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00% and (d) 2.00%;
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day
shall be based on the rate determined on such day at approximately 11:00 a.m.
(London time) by the Administrative Agent to be the London interbank offered
rate administered by the ICE Benchmark Administration (or any other person which
takes over the administration of that rate) for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars
displayed on the ICE LIBOR USD page of the Reuters Screen (or any replacement
Reuters page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters. If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 (15
U.S.C. §§ 78dd-1, et seq.), as amended, and the rules and regulations
thereunder.

“Applicable Margin” means for any day (a) with respect to any Eurodollar Loan,
7.00% per annum and (b) with respect to any ABR Loan, 6.00% per annum.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale and Leaseback Transaction) outside the ordinary
course of business of the Company or any Restricted Subsidiary of the Company
(each referred to in this definition as a “disposition”) or

(2) the issuance or sale of Capital Stock (other than directors’ qualifying
shares and shares issued to foreign nationals or other third parties to the
extent required by applicable law) of any Restricted Subsidiary (other than to
the Company or another Restricted Subsidiary of the Company) (whether in a
single transaction or a series of related transactions),

in each case other than:

(a) a disposition of (i) Cash Equivalents or Investment Grade Securities or
(ii) used, obsolete, worn out, damaged, surplus or fully depreciated property or
equipment, including any liquidation of surplus inventory;

(b) the disposition of all or substantially all of the assets of the Company in
a manner permitted pursuant to the provisions described in Section 6.03;

 

-3-



--------------------------------------------------------------------------------

(c) any Restricted Payment or Permitted Investment that is permitted to be made,
and is made, under the covenant described in Section 6.09;

(d) any disposition of property or assets or issuance or sale of Capital Stock
of any Restricted Subsidiary, which property or assets or Capital Stock so
disposed or issued have an individual Fair Market Value of less than
$20,000,000;

(e) any disposition of property or assets by a Restricted Subsidiary of the
Company to the Company or by the Company or a Restricted Subsidiary of the
Company to a Restricted Subsidiary of the Company;

(f) sales of assets received by the Company or any of its Restricted
Subsidiaries upon the foreclosure on a Lien;

(g) sales or leases of inventory, equipment, accounts receivable or other
current assets in the ordinary course of business;

(h) an issuance or sale of Capital Stock by a Restricted Subsidiary to the
Company or to another Restricted Subsidiary of the Company;

(i) any disposition deemed to occur with creating or granting a Lien not
otherwise prohibited by this Agreement;

(j) the surrender or waiver of contract rights or settlement, release or
surrender of a contract, tort or other litigation claim;

(k) any issuance of employee stock options or stock awards pursuant to benefit
plans of the Company or any of its Restricted Subsidiaries;

(l) a transfer of accounts receivable and related assets of the type specified
in the definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables Financing;

(m) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(n) the grant in the ordinary course of business of any license of patents,
trademarks, registrations, therefor and other similar Intellectual Property, or
the license, leasing or subleasing of other property in the ordinary course of
business;

(o) any sale, transfer or other disposition of an Investment in a joint venture
to the extent required by or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture and similar
agreements;

(p) the unwinding of any Swap Agreement entered into for non-speculative
purposes or any obligations thereunder;

(q) the lapse or abandonment of any registrations or application for
registration of any patents, trademarks, copyrights and other Intellectual
Property rights, in the reasonable business judgement of the Company, not
necessary in the conduct of the business of the Company and its Restricted
Subsidiaries;

 

-4-



--------------------------------------------------------------------------------

(r) any involuntary condemnation, seizure or taking by exercise of the power of
eminent domain or otherwise, or confiscation or requisition or use of such
property;

(s) the disposition of any Foreign Joint Venture;

(t) [reserved];

(u) the disposition of the Company’s Australia and New Zealand business, in
whole or in part (any such transaction described in this clause (u), a “AUS/NZ
Transaction”);

(v) any disposition in connection with any Permitted Foreign Restricted
Subsidiary Factoring Facility or any other disposition of accounts receivable
and related assets in connection with any other factoring or similar
arrangements entered into by Foreign Subsidiaries on arm’s-length terms; and

(w) any Permitted Equipment Financing Contract Sale or any Permitted Bundled
Contract Sale.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Services Agreement” means an agreement to provide each and any of the
following Bank Services: (a) commercial credit cards, merchant card, purchase or
debit cards, (b) stored value cards, (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services), (d) any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, or (e) and other cash management
services, including electronic funds transfer services, lockbox services, stop
payment services and wire transfer services.

“Banking Services Provider” means any Person that, at the time it enters into a
Bank Services Agreement (or with respect to any Bank Services Agreement existing
on the Closing Date, on the Closing Date), is the Administrative Agent, the
Collateral Agent or a Lender or an Affiliate of the Administrative Agent, the
Collateral Agent or a Lender, in its capacity as a party to such Bank Services
Agreement; provided that, notwithstanding anything to the contrary herein or in
any other Loan Document, no person shall be a Banking Services Provider for any
purpose hereof until written notice is given to the Administrative Agent by the
Borrower that the applicable Bank Services Agreement of such Person shall, from
and after the date of such notice, constitute a Secured Bank Services Agreement.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code,
11 U.S.C. §§ 101 et seq, as amended from time to time.

 

-5-



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States, or any successor thereto.

“Bookrunners” means, individually or collectively, Goldman Sachs Lending
Partners LLC, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Securities, LLC, in their capacities as joint lead
arrangers and joint bookrunners hereunder.

“Borrower” means the Company.

“Borrowing” means Term Loans of the same Type and currency, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Base” means, as of any date, an amount equal to:

(a) 90% of the face amount of all accounts receivable, including credit card
receivables owned by the Company and its Restricted Subsidiaries (excluding
accounts receivable and related assets sold, conveyed or otherwise transferred
to a Receivables Subsidiary in connection with a Qualified Receivables
Financing); plus

(b) 90% of the inventory, including letters of credit relating to inventory
owned by the Company and its Restricted Subsidiaries.

in each case calculated on a consolidated basis and in accordance with GAAP, and
in each case, as reflected on the most recent balance sheet for the most recent
fiscal quarter (or if available, the most recent month) preceding such date and
after giving effect on a pro forma basis to any asset sales or other
dispositions or acquisitions, as the case may be, in the manner described under
“Fixed Charge Coverage Ratio” below.

“Borrowing Request” means a request by the Borrower for a Borrowing of Term
Loans in accordance with Section 2.03.

“Breakage Event” shall have the meaning assigned to such term in Section 2.15.

 

-6-



--------------------------------------------------------------------------------

“Bundled Contract Collection Account” means any deposit account (as such term is
defined in the UCC) of the Company or any of its Subsidiaries maintained solely
to collect the payment of bundled contract receivables of which the equipment
portion of such receivables have been sold in a Permitted Bundled Contract Sale.

“Bundled Services Agreement” means an agreement between a Loan Party or any of
its Subsidiaries and a customer thereof that provides for both the lease of
computer hardware and other related equipment by such Loan Party or Subsidiary
to such customer and the provision of services by such Loan Party or Subsidiary
to such customer related to such leased computer hardware and equipment, in each
case entered into by such Loan Party or Subsidiary in the ordinary course of
business.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and, if such day relates to any Eurodollar
Loan, shall mean any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank market.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries as shown in the statement of cash flows prepared in accordance with
GAAP.

“Capital Lease Obligations” means, at the time any determination thereof is to
be made, the amount of the liability in respect of a capital lease that would at
such time be required to be classified and accounted for as capital leases on a
balance sheet prepared in accordance with GAAP, provided that obligations of
Borrower or the Restricted Subsidiaries, or of a special purpose or other entity
not consolidated with Borrower and the Restricted Subsidiaries, either existing
on the Closing Date or created thereafter that (a) initially were not included
on the consolidated balance sheet of Borrower as capital lease obligations and
were subsequently characterized as capital lease obligations or, in the case of
such a special purpose or other entity becoming consolidated with Borrower and
the Restricted Subsidiaries were required to be characterized as capital lease
obligations upon such consideration, in either case, due to a change in
accounting treatment or otherwise, or (b) did not exist on the Closing Date and
were required to be characterized as capital lease obligations but would not
have been required to be treated as capital lease obligations on the Closing
Date had they existed at that time, shall for all purposes not be treated as
Capital Lease Obligations or Indebtedness.

“Capital Stock” means any and all shares, rights to purchase, warrants or
options (whether or not currently exercisable), participations, or other
equivalents of or interests in (however designated and whether voting or
non-voting) the equity (which includes, but is not limited to, common stock,
preferred stock and partnership and joint venture interests) of such Person
(excluding any debt securities that are convertible into, or exchangeable for,
such equity).

“Cash Equivalents” means:

(1) U.S. Dollars, pounds sterling, euros, Canadian dollars, Mexican pesos, the
national currency of any member state in the European Union or such other local
currencies held by Borrower or a Restricted Subsidiary from time to time in the
ordinary course of business;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof in each case with
maturities not exceeding two years from the date of acquisition;

 

-7-



--------------------------------------------------------------------------------

(3) certificates of deposit, time deposits, money market deposits, demand
deposits and eurodollar time deposits with maturities of one year or less from
the date of acquisition, bankers’ acceptances, in each case with maturities not
exceeding one year from the date of acquisition and overnight bank deposits, in
each case with any commercial bank having capital and surplus in excess of
$500.0 million;

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) of this definition entered into with any financial
institution meeting the qualifications specified in clause (3) of this
definition;

(5) commercial paper issued by a corporation (other than an Affiliate of the
Company) rated at least “A-1” or the equivalent thereof by Moody’s or S&P and in
each case maturing within one year after the date of acquisition;

(6) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (5) of this definition;

(7) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P in each case
with final maturities not exceeding two years from the date of acquisition;

(8) Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s, in each case with maturities not exceeding two
years from the date of acquisition;

(9) in the case of any Foreign Subsidiary:

(a) direct obligations of the sovereign nation, or any agency thereof, in which
such Foreign Subsidiary is organized and is conducting business or obligations
fully and unconditionally guaranteed by such sovereign nation, or any agency
thereof;

(b) investments of the type and maturity described in clauses (1) through (8) of
this definition of foreign obligors, which investments or obligors, or the
direct or indirect parents of such obligors, have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies; or

(c) investments of the type and maturity described in clauses (1) through (8) of
this definition of foreign obligors, or the direct or indirect parents of such
obligors, which investments or obligors, or the direct or indirect parents of
such obligors, are not rated as provided in such clauses or in clause (b) above
but which are, in the reasonable judgment of the Company, comparable in
investment quality to such investments and obligors, or the direct or indirect
parent of such obligors; and

(10) money market funds that comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, as amended.

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.

 

-8-



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Capital
Stock representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company, (ii) appointed by directors so nominated nor
(iii) approved by the board of directors of the Company as director candidates
prior to their election; or (c) any “change in control” or similar event shall
occur under any Material Indebtedness for borrowed money.

“Change in Law” means (a) the adoption of any law, rule, regulation, treaty,
practice or concession after the date of this Agreement, (b) any change in any
law, rule or regulation, treaty, practice or concession or in the interpretation
or application thereof by any Governmental Authority after the date of this
Agreement, (c) compliance by any Lender (or, for purposes of Section 2.13(b), by
any lending office of such Lender or by such Lender’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement, (d) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted, issued or implemented or (e) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, regardless of the date
enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Commitments in respect of Initial Term Loans, Commitments in
respect of any Class of Incremental Loans or Initial Term Loan Increases, in
each case not designated part of another existing Class and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Initial Term Loans or Incremental Loans, in each
case not designated part of another existing Class. Commitments (and, in each
case, the Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes. Commitments (and, in
each case, the Loans made pursuant to such Commitments) that have identical
terms and conditions shall be construed to be in the same Class.

“Closing Date” means the first date on which all conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of the Collateral Agent (on behalf of the Credit
Parties) pursuant to the Collateral Documents in order to secure the Secured
Obligations, but in any case excluding any Excluded Assets (as defined in the
Security Agreement).

“Collateral Agent” means Goldman Sachs Lending Partners LLC and its successors
in such capacity.

 

-9-



--------------------------------------------------------------------------------

“Collateral Document” means, individually and collectively, the Security
Agreement and each other security agreement, pledge agreement and other document
granting (or purporting to grant) a Lien upon the Collateral as security for
payment of the Secured Obligations.

“Commitment” means, with respect to each Lender, individually and collectively,
the Term Loan Commitment and, unless the context shall otherwise require, the
Incremental Loan Commitment of such Lender.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means Office Depot, Inc., a Delaware corporation.

“Company Plan” has the meaning assigned to such term in Section 5.07(b).

“Competitor Debt Fund Affiliate” means, with respect to any Competitor or any
Affiliate thereof, any debt fund, investment vehicle, regulated bank entity or
unregulated lending entity (in each case, other than any Disqualified
Institution) that is (i) primarily engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business for financial investment purposes and (ii) managed,
sponsored or advised by any Person that is controlling, controlled by or under
common control with the relevant Competitor or Affiliate thereof, but only to
the extent that no personnel involved with the investment in the relevant
Competitor or its Affiliates, or the management, control or operation thereof,
(A) makes (or has the right to make or participate with others in making)
investment decisions on behalf of, or otherwise cause the direction of the
investment policies of, such debt fund, investment vehicle, regulated bank
entity or unregulated entity or (B) has access to any information (other than
information that is publicly available) relating to the Borrower and/or any
entity that forms part of any of their respective businesses (including any of
their respective Subsidiaries).

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

“CompuCom Acquisition” means the acquisition by the Borrower, directly or
indirectly, of all of the outstanding equity interests of THL Portfolio Holdings
Corp., the parent of CompuCom Systems, Inc., pursuant to the Agreement and Plan
of Merger dated as of October 3, 2017 by and among THL Portfolio Holdings Corp.,
Thomas H. Lee Equity Fund VII, L.P., Lincoln Merger Sub One, Inc., Lincoln
Merger Sub Two, LLC, and the Borrower.

“CompuCom Refinancing” means the repayment, refinancing, or discharge of (i) the
7.000% Senior Notes due 2021 issued pursuant to that certain indenture, dated as
of May 9, 2013, among Compiler Finance Sub Inc., as issuer, and Wilmington
Trust, National Association, as trustee and (ii) that certain Term Loan
Agreement, dated as of May 9, 2013, among, inter alias, CompuCom Systems, Inc.,
CompuCom Systems Holding Corp., the lenders party thereto and Citibank, N.A., as
administrative agent.

“Consolidated Depreciation and Amortization Expense” means with respect to the
Company for any period, the total amount of depreciation and amortization
expense of the Company and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect the Company for any period,
the sum, without duplication, of: (a) consolidated interest expense of the
Company and its Restricted Subsidiaries

 

-10-



--------------------------------------------------------------------------------

for such period, to the extent such expense was deducted in computing
Consolidated Net Income (including amortization of original issue discount, the
interest component of Capital Lease Obligations (but not, for the avoidance of
doubt, any obligations on leases that would be Capital Lease Obligations but for
the proviso in the definition thereof), and net payments and receipts (if any)
pursuant to interest rate Swap Agreements and excluding amortization of deferred
financing fees and expensing of any bridge or other financing fees); plus
(b) consolidated capitalized interest of the Company and its Restricted
Subsidiaries for such period, whether paid or accrued; plus (c) commissions,
discounts, yield and other fees and charges incurred in connection with any
Receivables Financing which are payable to Persons other than the Company and
its Restricted Subsidiaries; minus (d) interest income for such period.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:

(1) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the specified Person or a Restricted Subsidiary thereof
in respect of such period;

(2) solely for the purpose of determining the amount available for Restricted
Payments under clause (iv)(3)(A) of Section 6.09(a), the Net Income for such
period of any Restricted Subsidiary (other any Loan Guarantor) shall be excluded
to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restrictions with respect to the payment of dividends
or similar distributions have been legally waived;

(3) the cumulative effect of a change in accounting principles shall be
excluded;

(4) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income, expenses or charges (less all fees and expenses relating thereto),
including, without limitation, any fees, expenses or charges related to any
equity offering, Permitted Investment, acquisition, disposition or Indebtedness
permitted to be Incurred under this Agreement (in each case, whether or not
successful), or relating to the Transactions, in each case, shall be excluded;

(5) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the board of directors of the Company) shall be excluded;

(6) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded; and

(7) the income (or deficit) of any Person accrued prior to the date it becomes a
subsidiary or is merged into or consolidated with the Company or any of its
Subsidiaries shall be excluded.

“Consolidated Taxes” means provision for taxes based on income or profits, or
similar taxes, including, without limitation, income, franchise and similar
taxes taken into account in calculating Consolidated Net Income.

 

-11-



--------------------------------------------------------------------------------

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Facilities” means one or more debt facilities (including, without
limitation, the ABL Credit Agreement), commercial paper facilities, note
purchase agreements or indentures, in each case with banks, other lenders or
trustees, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables), letters of credit, notes or other borrowings, in each case, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time.

“Credit Parties” means the Administrative Agent, the Collateral Agent, each
Lender, each Banking Services Provider and each Secured Swap Provider.

“Current Assets” means, at any time, the consolidated current assets (other than
cash and Cash Equivalents) of the Borrower and the Restricted Subsidiaries.

“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower and the Restricted Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding revolving loans and swingline loans under the ABL Credit
Agreement.

“Declined Proceeds” shall have the meaning assigned thereto in Section 2.12.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith

 

-12-



--------------------------------------------------------------------------------

determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, (d) has become the subject of a Bankruptcy Event or
(e) has become the subject of a Bail-In Action.

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Company or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of or collection on such Designated Non-cash
Consideration.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.

“Disposition” means (x) any Asset Sale or (y) any Involuntary Disposition.

“Disqualified Institution” means (a) (i) any Person identified in writing to the
Bookrunners on or prior to October 12, 2017, (ii) any Affiliate of any Person
described in clauses (a)(i) above that is reasonably identifiable as an
Affiliate of such Person on the basis of such Affiliate’s name and (iii) any
other Affiliate of any Person described in clauses (i) and/or (ii) above that is
identified from time to time in a written notice to the Administrative Agent;
(b) (i) any Person that is a competitor of the Borrower and/or any of its
Subsidiaries (each such Person, a “Competitor”) (other than a Competitor Debt
Fund Affiliate), in each case, that is identified from time to time in a written
notice to the Administrative Agent, (ii) any Affiliate of any Person described
in clause (b)(i) above (other than any Competitor Debt Fund Affiliate) that is
reasonably identifiable as an Affiliate of such Person on the basis of such
Affiliate’s name and (iii) any other Affiliate of any Person described in
clauses (b)(i) and/or (b)(ii) above that is identified from time to time in a
written notice to the Administrative Agent (it being understood and agreed that
no Competitor Debt Fund Affiliate of any Competitor may be designated as a
Disqualified Institution pursuant to this clause (iii)).

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise,

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock of
such Person, or

(3) is redeemable at the option of the holder thereof, in whole or in part, in
each case prior to 91 days after the Maturity Date; provided, however, that only
the portion of Capital Stock

 

-13-



--------------------------------------------------------------------------------

which so matures or is mandatorily redeemable, is so convertible or exchangeable
or is so redeemable at the option of the holder thereof prior to such date shall
be deemed to be Disqualified Stock; provided, further, however, that if such
Capital Stock is issued to any employee or to any plan for the benefit of
employees of the Company or its Restricted Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Company in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, further, that any class
of Capital Stock of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Capital Stock that is not
Disqualified Stock shall not be deemed to be Disqualified Stock. Notwithstanding
the preceding sentence, any Capital Stock that would constitute Disqualified
Stock solely because the holders thereof have the right to require the issuer to
repurchase such Capital Stock upon the occurrence of a Change in Control or an
Asset Sale will not constitute Disqualified Stock if any such redemption or
repurchase obligation is subject to compliance by the relevant issuer with the
covenant described in Section 6.09.

“Dollar Equivalent” means with respect to any amount at the time of
determination thereof, (a) if such amount is expressed in dollars, such amount,
and (b) if such amount is expressed in a currency other than dollars, the amount
of dollars that would be required to purchase the amount of such currency based
upon the Spot Selling Rate as of such date of determination.

“dollars” or “$” means the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof, of the District of Columbia.

“EBITDA” means, for any period, Consolidated Net Income for such period plus
without duplication and (except with respect to clause (f)) to the extent
deducted in determining Consolidated Net Income for such period,
(a) Consolidated Taxes; plus (b) Consolidated Interest Expense; plus
(c) Consolidated Depreciation and Amortization Expense; plus (d) any other
non-cash items (including, without limitation, equity based compensation expense
and excluding any items outside of the normal course of business which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period, or an accrual of, or cash reserve for, anticipated cash
charges in a future period); plus (e) business optimization expenses and other
restructuring charges, reserves or expenses (which, for the avoidance of doubt,
shall include, without limitation, the effect of intercompany mergers and
integrations, facility closures, facility consolidations, retention, severance,
systems establishment costs, contract termination costs, future lease
commitments and excess pension charges); plus (f) the amount of net cost
savings, operating improvements or synergies projected by Borrower in good faith
to be realized within 18 months following any operational changes, business
realignment projects or initiatives, restructurings or reorganizations which
have been or are intended to be initiated (other than those operational changes,
business realignment projects or initiatives, restructurings or reorganizations
entered into in connection with any pro forma event), net of the amount of
actual benefits realized during such period from such actions; provided that the
amount added to EBITDA pursuant to this subclause (f) in any period shall not
exceed 20% of EBITDA (such percentage to be calculated prior to giving effect to
such add-back), provided further that, for the fiscal quarters of the Company
ended on 9/24/16, 12/31/16, 4/1/17 and 7/1/17, EBITDA shall be deemed, for all
purposes of this Agreement and any other Loan Document, to be $232.0 million,
$176.0 million, $210.0 million and $132.0 million, respectively.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any

 

-14-



--------------------------------------------------------------------------------

institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent or any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, presence, release or threatened release of any Hazardous Material or
to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the presence of or exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means (a) any entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001(a)(14)
of ERISA or (b) any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period referred to in Section 4043(c) of ERISA
is waived); (b) any failure of any Plan to satisfy the “minimum funding
standard” applicable to such Plan (as such term is defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure of any Loan Party or ERISA Affiliate to
make any required contribution to any Multiemployer Plan; (d) the incurrence by
any Loan Party or any ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any Plan or with respect to any Plan, the
imposition of any Lien in favor of the PBGC or such Plan; (e) the receipt by any
Loan Party or any ERISA Affiliate from the PBGC or a Plan administrator of any
notice relating to an intention to terminate

 

-15-



--------------------------------------------------------------------------------

any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (f) a determination that any Plan is, or is expected to
be, in “at risk” status (within the meaning of Section 303(i)(4) of ERISA);
(g) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal (including under
Section 4062(e) of ERISA) from any Plan or Multiemployer Plan; or (h) the
receipt by any Loan Party or any ERISA Affiliate of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent, within the meaning of Title IV of ERISA or
in endangered or critical status within the meaning of Section 432 of the Code
or Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year of the Borrower (commencing with
the fiscal year ending December 31, 2018)

(a) the sum, without duplication, of:

(i) Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges, expenses or losses
to the extent deducted in arriving at such Net Income,

(iii) reductions to working capital of the Borrower and the Restricted
Subsidiaries for such period (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such period) and

(iv) an amount equal to the aggregate net non-cash loss on dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than sales in
the ordinary course of business) to the extent deducted in arriving at such Net
Income,

minus (b) the sum, without duplication, of:

(ii) an amount equal to the amount of all non-cash gains, credits or income
included in arriving at such Net Income,

(iii) (A) Capital Expenditures made in cash during such period, and (B) the
aggregate consideration paid in cash during such period in respect of
Acquisitions, except to the extent financed with the proceeds of Indebtedness,
equity issuances, casualty proceeds or condemnation proceeds,

(iv) repayments of Indebtedness (other than the Loans (except for scheduled
amortization) and any Indebtedness in respect of any revolving credit facility
unless there is an equivalent permanent reduction in commitments thereunder)
made in cash by the Borrower and the Restricted Subsidiaries during such period,
but only to the extent that the Indebtedness so

 

-16-



--------------------------------------------------------------------------------

repaid by its terms cannot be reborrowed or redrawn and such repayments do not
occur in connection with a refinancing of all or any portion of such
Indebtedness,

(v) additions to noncash working capital for such period (i.e., the increase, if
any, in Current Assets minus Current Liabilities from the beginning to the end
of such period),

(vi) an amount equal to the aggregate net non-cash gain on dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Net Income,

(vii) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) and not financed with the proceeds of
Indebtedness to the extent that such expenditures are not expensed during such
period, and

(viii) the amount of cash taxes paid in such period to the extent they exceed
the amount of tax expense deducted in determining Net Income for such period.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower commencing closest to January 1,
2018.

“Excluded Subsidiary” means each of:

(a) any Unrestricted Subsidiary;

(b) any Foreign Subsidiary;

(c) any FSHCO;

(d) any Immaterial Subsidiary;

(e) any Subsidiary which is not a Wholly Owned Subsidiary;

(f) any Subsidiary that is prohibited from guaranteeing the Obligations
hereunder by any requirement of law or that would require consent, approval,
license or authorization of a governmental authority to guarantee the
Obligations hereunder (unless such consent, approval, license or authorization
has been received);

(g) any Subsidiary that is prohibited by any applicable contractual requirement
from guaranteeing the Obligations hereunder on the Closing Date or at the time
of acquisition of such Subsidiary (to the extent not incurred in contemplation
of the acquisition of such Subsidiary and in each case for so long as such
restriction or any replacement or renewal thereof is in effect);

(h) any Receivables Subsidiary;

(i) any Subsidiary that is a captive insurance company; and

(j) any not-for profit Subsidiary.

provided that, notwithstanding the foregoing, any Subsidiary which is not (i) a
Foreign Subsidiary or (ii) a FSHCO, and which is a borrower under the ABL Credit
Agreement or that guarantees the ABL Debt, will not be an Excluded Subsidiary
for so long as such Excluded Subsidiary is a borrower under the ABL

 

-17-



--------------------------------------------------------------------------------

Credit Agreement or guarantees the ABL Debt, provided, however, that upon such
Subsidiary ceasing to guarantee the ABL Debt, such Subsidiary shall
automatically become an Excluded Subsidiary. For the avoidance of doubt, the
Borrower shall not constitute an Excluded Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor (other than
the Borrower), (a) any Swap Obligation in respect of a Swap if, and to the
extent that, and only for so long as, all or a portion of the guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, as applicable, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure to constitute an “eligible contract participant,” as defined in the
Commodity Exchange Act and the regulations thereunder, at the time the guarantee
of (or grant of such security interest by, as applicable) such Loan Guarantor
becomes or would become effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Loan Guarantor as specified in any agreement between the relevant Loan
Parties and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, the Collateral
Agent, any Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or any other Loan
Document, (a) Taxes imposed on or measured by such recipient’s net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax or (ii) that are
Other Connection Taxes, (b) with respect to a Lender, U.S. federal withholding
Tax imposed by a Requirement of Law in effect at the time such Lender becomes a
party hereto (other than pursuant to an assignment under Section 2.20(b)) or
designates a new lending office, except in each case to the extent that,
pursuant to Section 2.19(a), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it designated a new lending office,
(c) Taxes attributable to such Lender’s failure to comply with Section 2.19(e),
or (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction, as reasonably
determined by the Borrower.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above), and any intergovernmental agreements (and any related
legislation, rules, or official administrative guidance) implementing the
foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day,

 

-18-



--------------------------------------------------------------------------------

the average of the quotations for the day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fixed Charges” means, with respect to the Company for any period, the sum of
(a) Consolidated Interest Expense, plus (b) all cash dividends (excluding items
eliminated in consolidation) on any series of Preferred Stock of any Restricted
Subsidiary, plus (c) all cash dividends or other cash distributions paid
(excluding items eliminated in consolidation) on any Disqualified Stock, all
calculated for the Company and its Restricted Subsidiaries on a consolidated
basis.

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal quarter of the Company for the most-recently ended Test Period, of
(a) EBITDA of the Company and its Restricted Subsidiaries to (b) Fixed Charges,
all calculated for the Company and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP. In the event that the Company or any of its
Restricted Subsidiaries Incurs, repays, repurchases or redeems any Indebtedness
(other than in the case of revolving credit borrowings or revolving advances
under any Qualified Receivables Financing, in which case interest expense shall
be computed based upon the average daily balance of such Indebtedness during the
applicable period) or issues, repurchases or redeems Disqualified Stock or
Preferred Stock subsequent to the commencement of the period for which the Fixed
Charge Coverage Ratio is being calculated but prior to the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such Incurrence, repayment, repurchase or redemption of Indebtedness, or such
issuance, repurchase or redemption of Disqualified Stock or Preferred Stock, as
if the same had occurred at the beginning of the applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business that the Company or any of its Restricted
Subsidiaries has both determined to make and made after the Closing Date and
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Calculation Date (each, for
purposes of this definition, a “pro forma event”) shall be calculated on a pro
forma basis assuming that all such Investments, acquisitions, dispositions,
mergers, consolidations or discontinued operations, including, for the avoidance
of doubt, the Transactions (and the change of any associated fixed charge
obligations and the change in EBITDA resulting therefrom) had occurred on the
first day of the four-quarter reference period. If since the beginning of such
period any Person that subsequently became a Restricted Subsidiary or was merged
with or into the Company or any Restricted Subsidiary since the beginning of
such period shall have made any Investment, acquisition, disposition, merger,
consolidation or discontinued operation, in each case with respect to an
operating unit of a business, that would have required adjustment pursuant to
this definition, then the Fixed Charge Coverage Ratio shall be calculated giving
pro forma effect thereto for such period as if such Investment, acquisition,
disposition, discontinued operation, merger or consolidation had occurred at the
beginning of the applicable four-quarter period.

For purposes of this definition (and any other instance where the pro forma
criteria in this definition is referenced), whenever pro forma effect is to be
given to any pro forma event, the pro forma calculations shall be made in good
faith by a responsible financial or accounting officer of the Company. Any such
pro forma calculation may include material adjustments appropriate, in the
reasonable good faith determination of the Company, to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from the applicable pro forma event within 18

 

-19-



--------------------------------------------------------------------------------

months (or, in the case of the Transactions, within 24 months), provided that
EBITDA, as calculated for purposes of this definition, shall not be increased by
more than (x) 20% on account of such anticipated operating expense reductions
and other operating anticipated improvements or anticipated synergies
attributable to the Transactions and (y) up to an additional 20% on account of
such anticipated operating expense reductions and other operating anticipated
improvements or anticipated synergies attributable to other pro forma events, in
each case with such percentage to be calculated prior to giving effect to such
adjustment.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Swap Obligations applicable to such
Indebtedness if such Swap Obligation has a remaining term in excess of twelve
months). Interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Company to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Company may
designate.

“Flood Insurance Laws” means collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Loan Party or any
Restricted Subsidiary.

“Foreign Joint Venture” means any joint venture with Persons not organized under
the laws the United States of America, or any state thereof, or the District of
Columbia.

“Foreign Lender” means any Lender that, is not a “U.S. person.”

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Loan Party or any Restricted
Subsidiary.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, on or before the due date for such
contributions or payments, (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by any Loan Party or any Restricted Subsidiary under applicable law on
account of the complete or partial termination of such Foreign Plan or the
complete or partial withdrawal of any participating employer therein or (e) the
occurrence of any transaction that is prohibited under any applicable law and
that would reasonably be

 

-20-



--------------------------------------------------------------------------------

expected to result in the incurrence of any liability by any Loan Party or any
Restricted Subsidiary, or the imposition on any Loan Party or any Restricted
Subsidiary of, any fine, excise tax or penalty resulting from any noncompliance
with any applicable law.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary organized under
the laws of any jurisdiction other than a jurisdiction within the United States.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FSHCO” means any Domestic Subsidiary that owns no material assets other than
(i) equity interests in one or more Foreign Subsidiaries that are CFCs or
(ii) equity interests in one or more Domestic Subsidiaries described in clause
(i).

“GAAP” means generally accepted accounting principles in the United States.

“Goldman Sachs” means Goldman Sachs Lending Partners LLC.

“Governmental Authority” means the government of the United States or any
political subdivision thereof, whether state, provisional, territorial, local or
otherwise; and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guaranteed Parties” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Headquarters” means the Company’s headquarters located at 6600 North Military
Trail Boca Raton, FL 33496, and any ancillary properties thereof or related
thereto.

“Headquarters Transaction” means any sale, transfer, lease, sale and leaseback,
sublease, or disposition of (i) the Headquarters or (ii) any Capital Stock in a
Subsidiary whose sole assets are the Headquarters and other assets incidental
thereto, in each case in whole or in part.

 

-21-



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, at any date, any Restricted Subsidiary of the
Company that, together with its consolidated Restricted Subsidiaries, (i) does
not, as of the most recently ended Test Period, have assets with a value in
excess of 2.5% of the consolidated total assets of the Company and its
consolidated Restricted Subsidiaries and (ii) did not, during the most recently
ended Test Period, have revenues exceeding 2.5% of the total revenues of the
Company and its consolidated Restricted Subsidiaries; provided that, the
aggregate assets or revenues of all Immaterial Subsidiaries, determined in
accordance with GAAP, may not exceed 5.0% of consolidated assets or consolidated
revenues, respectively, of the Company and its consolidated Restricted
Subsidiaries, collectively, at any time.

“Incremental Equivalent Debt” means Indebtedness issued, incurred or otherwise
obtained by any Loan Party in respect of one or more series of notes (issued in
a public offering, Rule 144A or other private placement or bridge financing in
lieu of the foregoing), loans or other Indebtedness that, in each case, will be
(A) secured by the Collateral on a pari passu basis with the Liens securing the
Initial Term Loans, (B) secured by the Collateral on a junior basis to the Liens
securing the Initial Term Loans or (C) unsecured, and that are issued or made in
lieu of Incremental Loan Commitments; provided that:

(a) the aggregate principal amount of all Incremental Equivalent Debt shall not
exceed the Incremental Loan Amount at the time of incurrence;

(b) such Incremental Equivalent Debt (a) shall not mature earlier than the date
that is 91 days after the Maturity Date and (b) shall have a Weighted Average
Life to Maturity not shorter than 91 days after the remaining Weighted Average
Life to Maturity of the Initial Term Loans (which, for purposes hereof, shall be
calculated as though no prepayments which reduce amortization on the Initial
Term Loans have been made) on the date of incurrence of such Incremental
Equivalent Debt;

(c) with respect to any Incremental Equivalent Debt consisting of term loans,
incurred by a Loan Party secured by the Collateral on a pari passu basis with
the Liens securing the Initial Term Loans, the All-In Yield applicable to such
Incremental Equivalent Debt shall not be greater than the applicable All-In
Yield payable pursuant to the terms of this Agreement as amended through the
date of such calculation with respect to Initial Term Loans, plus 50 basis
points per annum unless the Applicable Margin (together with, as provided in the
proviso below, the LIBO Rate or Alternate Base Rate floor) with respect to the
Initial Term Loans is increased so as to cause the then applicable All-In Yield
under this Agreement on the Initial Term Loans to equal the All-In Yield then
applicable to such Incremental Equivalent Debt, minus 50 basis points per annum;
provided that any increase in All-In Yield on the Initial Term Loans due to the
application of a LIBO Rate or Alternate Base Rate floor on any Incremental
Equivalent Debt shall be effected solely through an increase in (or
implementation of, as applicable) the LIBO Rate or Alternate Base Rate floor
applicable to such Initial Term Loans

(d) the terms of any such Indebtedness (excluding, for the avoidance of doubt,
interest rates (including through fixed interest rates), interest margins, rate
floors, fees, funding discounts, original issue discounts and prepayment or
redemption premiums and terms) shall be, when taken as a whole, consistent with
market terms available to the Borrower, as reasonably determined by the
Borrower;

(e) such Incremental Equivalent Debt shall not be subject to any Guarantee by
any Person other than a Loan Party;

(f) such Incremental Equivalent Debt shall not be secured by any Lien on any
asset of the Borrower or any Restricted Subsidiary other than any asset
constituting Collateral;

 

-22-



--------------------------------------------------------------------------------

(g) unless such Incremental Equivalent Debt is unsecured, such Incremental
Equivalent Debt shall be subject to the Intercreditor Agreement and other
intercreditor arrangements reasonably acceptable to the Administrative Agent
(and the Lenders hereby authorize and direct the Administrative Agent to,
without further consent or authorization by the Lenders, upon the Borrower’s
request, amend or revise the Intercreditor Agreement, or enter into any other
intercreditor arrangements, or make revisions in connection with the foregoing
to the Loan Documents, in order to permit the incurrence of Incremental
Equivalent Debt and the incurrence of Liens thereon as contemplated by this
definition); and

(h) such Incremental Equivalent Debt shall not require any mandatory prepayments
unless such mandatory prepayments are required to be applied ratably to the
Initial Term Loans, any Incremental Loans and Incremental Equivalent Debt, in
each case, secured by the Collateral on a pari passu basis with the Liens
securing the Initial Term Loans.

“Incremental Lender” means a Lender with an Incremental Loan Commitment or an
outstanding Incremental Loan.

“Incremental Loan Amount” means, at any time, the excess, if any, of (a) the
amount, if any, which would not cause the Senior Secured Leverage Ratio to
exceed 1.50:1.00 after giving pro forma effect to the incurrence of such
Indebtedness, the application of the proceeds thereof, and any other
transactions permitted hereunder that are to occur in connection therewith,
minus (b) the aggregate amount of all Incremental Loan Commitments and
Incremental Equivalent Debt established prior to such time, and of all
Refinancing Indebtedness incurred in respect of the foregoing; provided that for
purposes of calculating the Senior Secured Leverage Ratio under this definition
at the time of incurrence of any Incremental Loans or Incremental Equivalent
Debt, such Incremental Loans or Incremental Equivalent Debt shall be deemed to
be secured.

“Incremental Loan Assumption Agreement” means an Incremental Loan Assumption
Agreement among, and in form and substance reasonably satisfactory to, the
Borrower, the Administrative Agent and one or more Incremental Lenders.

“Incremental Loan Commitment” means the commitment of any Lender, established
pursuant to Section 2.23, to make Incremental Loans to the Borrower.

“Incremental Loan Maturity Date” means the final maturity date of any
Incremental Loan, as set forth in the applicable Incremental Loan Assumption
Agreement.

“Incremental Loan Repayment Dates” means the dates scheduled for the repayment
of principal of any Incremental Loan, as set forth in the applicable Incremental
Loan Assumption Agreement.

“Incremental Loans” means Loans made by one or more Lenders to the Borrower
pursuant to Section 2.23.

“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, amalgamation,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary. The term “Incurrence” shall have
correlative meaning.

“Indebtedness” of any Person means, without duplication,

 

-23-



--------------------------------------------------------------------------------

(a) all obligations of such Person for borrowed money,

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

(c) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding (i) current accounts payable incurred in the
ordinary course of business and (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such person in accordance
with GAAP),

(d) all Indebtedness of others secured by any Lien on property owned by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided, however, that the amount of such Indebtedness will be the lesser of:
(i) the Fair Market Value of such property at such date of determination, and
(b) the amount of such Indebtedness of such other Person,

(e) all Guarantees by such Person of Indebtedness of others,

(f) all Capital Lease Obligations of such Person,

(g) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty for Indebtedness,

(h) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, and

(i) the principal component or liquidation preference with respect to the
redemption, repayment or other repurchase Disqualified Stock.

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations not in respect of Indebtedness
for borrowed money or (2) Obligations under or in respect of Qualified
Receivables Financing. For the avoidance of doubt, any obligation of a Person to
pay or fund any retirement, benefit or pension fund obligations or contributions
or similar claims, obligations or contributions will not be considered
Indebtedness.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party hereunder or any other Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” means:

(a) any Disqualified Institution,

(b) a natural person,

(c) a Defaulting Lender or its Parent, or

(d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, such
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans,

 

-24-



--------------------------------------------------------------------------------

and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.

“Information” has the meaning assigned to such term in Section 9.12.

“Initial Term Loan Commitment” means, with respect to any Lender, the commitment
of such Lender to make Initial Term Loans hereunder as set forth on Schedule
1.01(a) opposite such Lender’s name, or in the Assignment and Assumption
pursuant to which such Lender assumed its Initial Term Loan Commitment, as
applicable, as the same may be reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.

“Initial Term Loans” means term loans made by the Lenders to the Borrower on the
Closing Date pursuant to Section 2.01 and each such Lender’s Initial Term Loan
Commitment.

“Insolvency Laws” means each of the Bankruptcy Code and any other applicable
state, provincial, territorial or federal bankruptcy laws, each as now and
hereafter in effect, any successors to such statutes and any other applicable
insolvency or other similar law of any jurisdiction, including any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it and including any rules and regulations pursuant
thereto.

“Intellectual Property” means, individually and collectively, trademarks,
service marks, tradenames, copyrights, patents, trade secrets, industrial
designs, internet domain names and other intellectual property, including any
applications and registrations pertaining thereto and with respect to
trademarks, service marks and tradenames, the goodwill of the business
symbolized thereby and connected with the use thereof.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, among the Administrative Agent and Collateral Agent, as
collateral agent on behalf of the Credit Parties, JPMorgan Chase Bank, N.A., as
collateral agent for the ABL Credit Parties (as defined therein) and each of the
Loan Parties party thereto, as amended, modified, supplemented, or replaced from
time to time.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day following the last day of each calendar quarter and the Maturity
Date and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest

 

-25-



--------------------------------------------------------------------------------

Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made, and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Restricted Subsidiaries not constituting (x) proceeds of the
issuance of (or contributions in respect of) Capital Stock of such Person,
(y) proceeds of the incurrence of Indebtedness (other than the incurrence of
loans any revolving credit facility) by such Person or any of its Restricted
Subsidiaries or (z) proceeds of Dispositions or of any other sales or
dispositions outside the ordinary course of business.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans, Guarantees of
Indebtedness, advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, payroll, travel and
similar advances to officers, employees and consultants made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Capital Stock or other securities issued by any other Person,
together with all items that are or would be classified as investments on a
balance sheet prepared in accordance with GAAP.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or equivalent) by S&P or an equivalent rating by
another Rating Agency.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),

(2) investments in any fund that invests exclusively in investments of the type
described in clause (1), which fund may also hold immaterial amounts of cash
pending investment and/or distribution,

(3) corresponding instruments in countries other than the United States
customarily utilized for high quality investments, and

(4) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
owing to the Company and its Subsidiaries.

“Involuntary Disposition” means any involuntary loss, damage or destruction of
property, or any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property, other than to the extent that any sale or transfer of the applicable
property would not constitute an “Asset Sale”.

“Joinder Agreement” has the meaning assigned to such term in Section 5.14.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Class of Loans or Commitments with respect to such Loans
or Commitments at such date of determination, including, for the avoidance of
doubt, the latest maturity date of any Incremental Loans, Incremental Loan
Commitments or Refinancing Loans, in each case, as extended from time to time in
accordance with this Agreement.

 

-26-



--------------------------------------------------------------------------------

“Lenders” means each financial institution or other entity that (a) is listed on
the signature pages hereof as a “Lender” or, pursuant to an Incremental Loan
Assumption Agreement or Refinancing Amendment, becomes a Lender, or (b) from
time to time becomes a party hereto by execution of an Assignment and
Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the rate
determined by the Administrative Agent to be the London interbank offered rate
administered by the ICE Benchmark Administration (or any other person which
takes over the administration of that rate) for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars
displayed on the ICE LIBOR USD page of the Reuters Screen (or any replacement
Reuters page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters (the “Screen Rate”); provided that, to the extent that an interest rate
is not ascertainable pursuant to the foregoing provisions of this definition,
the “LIBO Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by JPMorgan Chase Bank at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction); provided that in
no event shall an operating lease (or a lease that would constitute a Capital
Lease Obligation but for the proviso in the definition thereof) be deemed to
constitute a Lien.

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of Borrower and its
Restricted Subsidiaries of any Person or any business or line of business or
division of any Person, not prohibited by this Agreement, that the Borrower
elects by notice to the Administrative Agent to treat as a “Limited Condition
Acquisition.”

“Liquidity” means, as of any date of determination, an amount determined for the
Borrower and its Restricted Subsidiaries on a consolidated basis equal to the
sum of (i) Unrestricted Cash of the Borrower and its Restricted Subsidiaries as
of such date plus (ii) an amount equal to (a) commitments of lenders in respect
of the ABL Credit Agreement minus (b) the sum of (I) the aggregate principal
amount of all outstanding revolving loans under the ABL Credit Agreement, (II)
the maximum amount which is, or at any time thereafter may become, available for
drawing under all letters of credit then outstanding under the ABL Credit
Agreement and (III) the aggregate amount of all drawings under letters of credit
honored by any letter of credit issuing bank under the ABL Credit Agreement and
not previously reimbursed by or on behalf of the Borrower or any of its
Subsidiaries.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, the Collateral Documents, the Intercreditor Agreement, the Loan
Guaranty, the Agency Fee Letter and all other agreements, instruments, documents
and certificates identified in Section 4.01 executed and delivered to, or in
favor of, the Administrative Agent, the Collateral Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent, the Collateral Agent or
any Lender in connection with the Agreement or the transactions contemplated
thereby. Any reference in the

 

-27-



--------------------------------------------------------------------------------

Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Guarantor” means any Subsidiary of Borrower that guarantees the
Obligations hereunder by executing this Agreement or a Joinder Agreement in the
form of Exhibit D attached hereto; provided that (i) upon the release or
discharge of such Person from its Loan Guaranty in accordance with this
Agreement, such Person shall cease to be a Loan Guarantor and
(ii) notwithstanding anything to the contrary in any Loan Document, in no event
shall any Foreign Subsidiary or FSHCO be a Loan Guarantor.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means the Borrower and each Loan Guarantor.

“Loans” means the Initial Term Loans and, unless the context shall otherwise
require, any Incremental Loans and Refinancing Loans.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Loan Parties,
taken as a whole, (b) the ability of the Borrower or the other Loan Parties,
taken as a whole, to perform their payment obligations, when due, under the Loan
Documents to which they are a party, or (c) the rights and remedies available to
the Administrative Agent, the Collateral Agent or the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and its Restricted Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Restricted Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that such Borrower or such Restricted Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the date five years after the date of this Agreement.

“Maximum Liability” has the meaning assigned to such term in Section 10.09.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition, the cash proceeds (including cash proceeds
subsequently received (as and when received) in respect of noncash consideration
initially received), net of (i) selling expenses (including reasonable broker’s
fees or commissions, legal fees, transfer and similar taxes and the Borrower’s
good faith estimate of income taxes paid or payable in connection with such
sale), (ii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any

 

-28-



--------------------------------------------------------------------------------

indemnification obligations or purchase price adjustment associated with such
Disposition (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness which is secured by the asset sold in such
Disposition by a Lien permitted hereunder which, to the extent the
Administrative Agent has a Lien on such asset, is senior to the Administrative
Agent’s Lien on such asset and which is required to be repaid with such proceeds
(excluding any such Indebtedness assumed by the purchaser of such
asset); provided, that (i) no net cash proceeds calculated in accordance with
the foregoing shall constitute Net Cash Proceeds in any fiscal year of the
Borrower until the aggregate amount of all such net cash proceeds otherwise
constituting Net Cash Proceeds pursuant to the foregoing clause (a) in such
fiscal year shall exceed $50,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds) and (ii) cash proceeds
from the sale or other disposition of any ABL Priority Collateral (including any
indirect sale or other disposition occurring by reason of the indirect sale or
other disposition of the person that holds such ABL Priority Collateral) shall
not constitute Net Cash Proceeds to the extent that such cash proceeds are being
applied in payment of any obligations under the ABL Credit Agreement (or any
credit facility or facilities which amend, restate, refinance, replace, increase
or otherwise modify the ABL Credit Agreement); and

(b) with respect to any issuance or incurrence of Indebtedness or Capital Stock
(other than Capital Stock issued to directors, officers or employees of the
Borrower or its Subsidiaries), the cash proceeds thereof, net of all taxes and
customary fees, commissions, costs and other expenses incurred in connection
therewith.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” shall mean (a) obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations, including fees, costs,
expenses, reimbursements, indemnities and damages, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower and the other Loan Parties under this Agreement, the Loan
Guarantee, the other Loan Documents or otherwise in connection with the Loans
and (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrower and the other Loan Parties under or
pursuant to this Agreement and the other Loan Documents.

“Other Connection Taxes” means, with respect to the Administrative Agent, the
Collateral Agent, any Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, or become a
party to, performed its obligations or received payments under, received or
perfected a security interest under, sale or assignment of an interest

 

-29-



--------------------------------------------------------------------------------

in any Loan or Loan Document, engaged in any other transaction pursuant to, or
enforced, any Loan Documents).

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, recording, filing or similar Taxes which
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04.

“Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit G or any
other form approved by the Collateral Agent, as the same shall be supplemented
from time to time.

“Permitted Bundled Contract Sale” means the sale by any Loan Party or its
Subsidiaries of both equipment and the receivables generated by the lease of
such equipment under a Bundled Services Agreement so long as (i) such sale is
made in the ordinary course of business, (ii) such Loan Party or Subsidiary
receives cash proceeds from such sale in an aggregate amount equal to or
exceeding the sum of the present value of (A) the estimated residual value of
such equipment at the end of the term of such Bundled Services Agreement and
(B) such receivables (other than the portion of receivables attributable to
services to be provided by a Loan Party or its Subsidiaries, which may be paid
(directly or indirectly) to a Loan Party or its Subsidiaries as and when
collected from the applicable payor), in each case discounted at a rate equal to
or less than the implicit rate of interest under such Bundled Services Agreement
and (iii) the service related receivables generated under such Bundled Services
Agreement are required to be (A) paid directly to such Loan Party or Subsidiary
by the customer, (B) deposited by the customer into a Bundled Contract
Collection Account and disbursed to such Loan Party or Subsidiary in a
reasonably prompt manner or as otherwise provided in the agreements governing
such Bundled Contract Collection Account permitted hereunder, or (C) paid
directly to the purchaser of the equipment and receivables (or other entity
designated thereby).

“Permitted Equipment Financing Contract Sale” shall mean the sale by a Loan
Party or its Subsidiaries of both equipment and the receivables generated by the
lease of such equipment or a loan secured by such equipment so long as (i) such
sale is made in the ordinary course of business, (ii) such Loan Party or
Subsidiary receives cash proceeds from such sale in an aggregate amount equal to
or exceeding the sum of the present value of (A) the estimated residual value of
such equipment at the end of the term of such lease agreement (if such sale
relates to leased equipment) and (B) such receivables (other than the portion of
receivables attributable to services to be provided by a Loan Party or its
Subsidiaries, which may be paid (directly or indirectly) to a Loan Party or its
Subsidiaries as and when collected from the payor), in each case discounted at a
rate equal to or less than the implicit rate of interest under such lease
agreement or loan agreement.

“Permitted Foreign Restricted Subsidiary Factoring Facility” means any and all
agreements or facilities entered into by any Foreign Restricted Subsidiary that
is not a Loan Party for the purpose of factoring, selling, transferring or
disposing of its account receivables for cash consideration.

 

-30-



--------------------------------------------------------------------------------

“Permitted Investments” means:

(1) any Investment in the Company or in a Restricted Subsidiary of the Company;
provided, that any such Investments made by Loan Parties in Restricted
Subsidiaries that are not Loan Parties pursuant to this clause (1) and clause
(3) of this definition shall not exceed $50,000,000 in the aggregate at any time
outstanding;

(2) any Investment in cash, Cash Equivalents or Investment Grade Securities;

(3) any Investment by the Company or any Restricted Subsidiary of the Company in
a Person, if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary of the Company; or

(b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Company or a
Restricted Subsidiary of the Company;

provided, that any such Investments made by Loan Parties in Restricted
Subsidiaries that are not Loan Parties pursuant to this clause (3) and clause
(1) of this definition shall not exceed $50,000,000 in the aggregate at any time
outstanding;

(4) any Investment in securities or other assets not constituting Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to the provisions of Section 6.05 or any other
disposition of assets not constituting an Asset Sale;

(5) any Investment (including, for the avoidance of doubt, any Investment of
CompuCom Systems, Inc. or its subsidiaries) existing on the Closing Date or made
pursuant to a binding commitment existing on the Closing Date and any amendment,
modification, restatement, supplement, extension, renewal, refunding,
replacement or refinancing, in whole or in part thereof; provided, that such
amendment, modification, restatement, supplement, extension, renewal, refunding,
replacement or refinancing does not increase the aggregate principal amount
thereof;

(6) advances to employees not in excess of $10,000,000 outstanding at any one
time in the aggregate;

(7) any Investment acquired by the Company or any of its Restricted Subsidiaries
in satisfaction of judgments, settlements of debt or compromises of obligations;

(8) any Investment acquired by the Company or any of its Restricted Subsidiaries
(a) in exchange for any other Investment or accounts receivable held by the
Company or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the Company of such
other Investment or accounts receivable, or (b) as a result of a foreclosure by
the Company or any of its Restricted Subsidiaries with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;

(9) Swap Obligations permitted under Section 6.01(b)(ix);

 

-31-



--------------------------------------------------------------------------------

(10) loans and advances to officers, directors and employees for
business-related travel expenses, moving and relocation expenses, commission and
payroll advances and other similar expenses or advances, in each case Incurred
in the ordinary course of business or consistent with past practices or to fund
such Person’s purchase of Capital Stock of the Company or any direct or indirect
parent entity thereof;

(11) Investments the payment for which consists of Capital Stock of the Company
(other than Disqualified Stock) or any direct or indirect parent of the Company,
as applicable; provided, however, that such Capital Stock will not increase the
amount available for Restricted Payments under Section 6.09(a)(iv)(3);

(12) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of
Section 6.10(b) (except transactions described in clauses (i)(A), (ii) and
(v) of such Section);

(13) Guarantees issued in accordance with the covenant described in
Section 6.01;

(14) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of Intellectual Property, in each case in the ordinary course of
business;

(15) Investments deemed to have been made as a result of the acquisition of a
Person that at the time of such acquisition held instruments constituting
Investments that were not acquired in contemplation of the acquisition of such
Person;

(16) the purchase of Capital Stock in the Clearpath joint venture not otherwise
owned by the Company or any Restricted Subsidiary;

(17) Investments in prepaid expenses and lease, utility and workers’
compensation performance and other similar deposits;

(18) any Investment in a joint venture or any Restricted Subsidiary which is not
a Loan Party, which (a) which is made in a joint venture existing on the Closing
Date to the extent contemplated by the organizational documents of such joint
venture as in existence on the Closing Date or otherwise committed or otherwise
required to be paid on the Closing Date or (b) which is otherwise, when taken
together with all other Investments made pursuant to this clause (18) that are
at the time outstanding, not greater than $25,000,000;

(19) any Investment in any Restricted Subsidiary or joint venture in connection
with cash management arrangements or related activities in the ordinary course
of business;

(20) Investments consisting of intercompany Indebtedness between the Company and
the Loan Guarantors or between Loan Guarantors and permitted by the covenant
described in Section 6.01;

(21) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of a Purchase Money Note, contribution of
additional receivables or an equity interest;

 

-32-



--------------------------------------------------------------------------------

(22) additional Investments by the Company or any of its Restricted Subsidiaries
having an aggregate Fair Market Value, taken together with all other Investments
made pursuant to this clause (22) that are at that time outstanding, not to
exceed $50,000,000 (with the Fair Market Value of each Investment being measured
at the time made and without giving effect to subsequent changes in value);

(23) [reserved];

(24) any (x) Guarantee of Indebtedness of a Timber Subsidiary and (y) any other
Investment in the Timber Subsidiaries, in each case, made on or after October 1,
2019 to finance or support the repayment, refinancing, redemption or repurchase
of the Timber Notes in whole or in part, provided that any such Guarantee or
Investment pursuant to this subclause (24) shall cease to be outstanding by
February 15, 2020; and

(25) any Investments in the entity disclosed to the Administrative Agent prior
to the Closing Date in an amount not to exceed $8,000,000 outstanding at any
time.

“Permitted Liens” means:

(1) Liens on ABL Priority Collateral securing (a) the ABL Credit Agreement or
other Credit Facilities in an aggregate principal amount (as of the date of
incurrence of any ABL Debt and after giving pro forma effect to the application
of the net proceeds therefrom), not exceeding the ABL Debt Cap, and (b) all
other ABL Obligations, which liens may be prior to the Liens securing the
Obligations (and the Lenders hereby authorize and direct the Administrative
Agent or Collateral Agent to, without further consent or authorization by the
Lenders, amend or revise the Intercreditor Agreement, or enter into any other
intercreditor arrangements, or make revisions in connection with the foregoing
to the Loan Documents, in order to permit the incurrence of such Liens on such
basis);

(2) Liens on assets of Foreign Restricted Subsidiaries that would constitute ABL
Priority Collateral if owned by the Company or any Loan Guarantor;

(3) Liens on Term Loan Priority Collateral securing (a) the ABL Credit Agreement
or other Credit Facilities in an aggregate principal amount (as of the date of
incurrence of the Credit Facilities and after giving pro forma effect to the
application of the net proceeds therefrom and with letters of credit or bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof), not exceeding the ABL Debt Cap, and (b) all other ABL Obligations,
which Liens are made junior to the Obligations pursuant to the terms of the
Intercreditor Agreement (or a joinder to the Intercreditor Agreement or a new
intercreditor agreement substantially similar to the Intercreditor Agreement, as
in effect on the Closing Date, and in a form reasonably acceptable to each of
the parties thereto) (and the Lenders hereby authorize and direct the
Administrative Agent or Collateral Agent to, without further consent or
authorization by the Lenders, amend or revise the Intercreditor Agreement, or
enter into any other intercreditor arrangements, or make revisions in connection
with the foregoing to the Loan Documents, in order to permit the incurrence of
such Liens on such basis);

(4) Liens securing obligations under any Incremental Equivalent Debt permitted
hereunder and any Refinancing Indebtedness in respect thereof (and the Lenders
hereby authorize and direct the Administrative Agent to, without further consent
or authorization by the Lenders, amend or revise the Intercreditor Agreement, or
enter into any other intercreditor arrangements,

 

-33-



--------------------------------------------------------------------------------

or make revisions in connection with the foregoing to the Loan Documents, in
order to permit the incurrence of such Liens with the priority permitted
hereunder;

(5) Liens securing the Secured Obligations pursuant to the Collateral Documents;

(6) Liens in favor of the Company or any Restricted Subsidiary;

(7) Liens on property, assets or shares of Capital Stock of a Person existing at
the time such Person is acquired by, merged with or into or consolidated,
combined or amalgamated with the Company or any Restricted Subsidiary of the
Company; provided that such Liens were in existence prior to, and were not
incurred in connection with or in contemplation of, such merger, acquisition,
consolidation, combination or amalgamation and do not extend to any assets other
than those of the Person acquired by or merged into or consolidated, combined or
amalgamated with the Company or the Restricted Subsidiary;

(8) Liens on property existing at the time of acquisition thereof by the Company
or any Restricted Subsidiary of the Company; provided that such Liens were in
existence prior to, and were not incurred in connection with or in contemplation
of, such acquisition and do not extend to any property other than the property
so acquired by the Company or the Restricted Subsidiary;

(9) Liens existing on the Closing Date (including, for the avoidance of doubt,
any Lien on the assets of CompuCom Systems, Inc. or its subsidiaries), other
than liens to secure (x) the Loans or (y) Obligations under the ABL Credit
Agreement outstanding on the Closing Date;

(10) Liens to secure any Refinancing Indebtedness permitted to be incurred under
this Agreement (other than ABL Debt or Incremental Equivalent Debt); provided
that (a) such new Lien shall be limited to all or part of the same property
(including any after acquired property to the extent it would have been subject
to the original Lien) that secured the original Lien (plus improvements on and
accessions to such property, proceeds and products thereof, customary security
deposits and any other assets pursuant to the after-acquired property clauses to
the extent such assets secured (or would have secured) the Indebtedness being
refinanced, refunded, extended, renewed or replaced),, and (b) the Indebtedness
secured by the new Lien is not increased to any amount greater than the sum of
(i) the outstanding principal amount of the Indebtedness renewed, refunded,
refinanced, replaced, defeased or discharged with such Refinancing Indebtedness,
and (ii) an amount necessary to pay any fees and expenses, including premiums,
related to such renewal, refunding, refinancing, replacement, defeasance or
discharge;

(11) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by the provision described in Section 6.01(b)(xiv); provided that any
such Lien (i) covers only the assets acquired, constructed or improved with such
Indebtedness and (ii) is created within 270 days of such acquisition,
construction or improvement;

(12) Liens incurred or pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security and employee health and disability benefits;

(13) Liens to secure the performance of tenders, completion guarantees,
statutory obligations, judgments, bids, contracts, surety or appeal bonds, bid
leases, performance bonds,

 

-34-



--------------------------------------------------------------------------------

reimbursement obligations under letters of credit that do not constitute
Indebtedness or other obligations of a like nature incurred in the ordinary
course of business;

(14) Liens for Taxes or governmental charges or claims that are not yet
delinquent or that are being contested in good faith by appropriate proceedings
and for which adequate reserves have been set aside in accordance with GAAP;

(15) Liens imposed by law, such as carriers’ warehousemen’s, landlords’,
mechanics’, suppliers’, materialmen’s and repairmen’s Liens, environmental
Liens, or in favor of customs or revenue authorities or freight forwarders or
handlers to secure payment of custom duties, in each case not yet overdue for
more than a period of 30 days, or in the case of any of the foregoing Liens that
are being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted; provided, that any reserve or other appropriate
provision to the extent required under GAAP has been made therefor and in the
case of the Collateral, such proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such lien; provided
further, that if no action has been taken by such third party to enforce its
Lien, such Lien shall be permitted if incurred in the ordinary course of
business;

(16) with respect to any real property, licenses, entitlements, servitudes,
declarations,encumbrances, easements, encroachments, rights-of-way,
restrictions, reservations, covenants, conditions, utility agreements, minor
imperfections or defects of title, minor survey defects, or other similar
restrictions on the use of any real property, including, without limitation,
restrictions arising out of zoning, land use, subdivision, development,air
rights, water rights, fire and building law, rules and regulations, that were
not incurred in connection with Indebtedness and do not, in the aggregate,
materially interfere with the use of any real property in the operation of the
business as presently conducted of the Company or any of its Restricted
Subsidiaries;

(17) leases, subleases, licenses, sublicenses or other occupancy agreements
granted to others in the ordinary course of business which do not secure any
Indebtedness and which do not, in the aggregate, materially interfere with the
ordinary course of business of the Company or any of its Restricted
Subsidiaries;

(18) with respect to any license, leasehold interest or occupancy agreement
where the Company or any Restricted Subsidiary of the Company is a licensee,
lessee, tenant, subtenant or other occupant, the terms and conditions of such
license, leasehold interest or occupancy agreement and all mortgages,
obligations, Liens and other encumbrances incurred, created, assumed or
permitted to exist and arising by, through or under a licensor, landlord or
sublandlord of such licensed or leased real property or other real property
subject to an occupancy agreement encumbering such licensor’s, landlord’s or
sublandlord’s interest in such licensed, or leased real property or other real
property subject to an occupancy agreement;

(19) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases and consignments entered into by the Company or any
of its Restricted Subsidiaries granted in the ordinary course of business;

(20) Liens of a collection bank arising under Section 4-210 of the New York
Uniform Commercial Code on items in the course of collection in favor of banking
institutions arising as a matter of law encumbering deposits (including the
right of set-off) within general parameters customary in the banking industry;

 

-35-



--------------------------------------------------------------------------------

(21) Liens securing judgments for the payment of money not constituting an Event
of Default under paragraph (k) of Article VII, so long as such Liens are
adequately bonded and any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceedings may be initiated shall not have
expired;

(22) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(23) Liens arising out of conditional sale, title retention, consignment or
similar arrangements, or that are contractual rights of set-off, relating to the
sale or purchase of goods entered into by the Company or any of its Restricted
Subsidiaries in the ordinary course of business;

(24) any encumbrance, pledge or restriction (including put and call
arrangements) with respect to Capital Stock of any non-majority-owned joint
venture or similar arrangement pursuant to any joint venture or similar
agreement permitted under this Agreement;

(25) any extension, renewal or replacement, in whole or in part of any Lien
described in clauses (7), (8), (9) and (11) of this definition of “Permitted
Liens”; provided that any such extension, renewal or replacement is no more
restrictive in any material respect than any Lien so extended, renewed or
replaced and does not extend to any additional property or assets;

(26) Liens on cash or Cash Equivalents securing Swap Obligations in existence on
the Closing Date, or permitted to be incurred under, this Agreement;

(27) Liens on accounts receivable, chattel paper and other related assets of a
Receivables Subsidiary incurred in connection with Indebtedness Incurred by such
Receivables Subsidiary in a Qualified Receivables Financing that is not recourse
to the Company or any Restricted Subsidiary other than a Receivables Subsidiary
(except for Standard Securitization Undertakings);

(28) Liens under licensing agreements for use of Intellectual Property entered
into in the ordinary course of business and consistent with past practice,
including, without limitation, the licensing of any Intellectual Property that
the Company or any of its Restricted Subsidiaries determine to no longer
utilize;

(29) Liens granted in connection with a Permitted Foreign Restricted Subsidiary
Factoring Facility;

(30) Liens in favor of a credit card processor arising in the ordinary course of
business under any processor agreement;

(31) Liens other than any of the foregoing incurred by the Company or any
Restricted Subsidiary of the Company on assets or property that are not
Collateral and with respect to Indebtedness or other Obligations that do not
constitute Indebtedness and that do not, in the aggregate, exceed $200,000,000
at any one time outstanding;

(32) Liens to secure Indebtedness permitted by the provision described in
clause (xx) of Section 6.01(b);

 

-36-



--------------------------------------------------------------------------------

(33) back-to-back letter of credit arrangements entered into to support letters
of credit of CompuCom and its subsidiaries existing on the Closing Date;

(34) any Liens on assets of non-Loan Parties securing obligations of non-Loan
Parties, which obligations are not prohibited hereunder;

(35) Liens on assets of the Timber Subsidiaries or the Capital Stock thereof
securing Timber Notes Refinancing Indebtedness; provided that any such Liens
shall not attach prior to October 1, 2019 and all such Liens shall be released
or cease to exist prior to February 15, 2020;

(36) Liens arising in connection with any Headquarters Transaction, including
any Sale and Leaseback Transaction relating thereto, or any Capital Lease
Obligations arising from the lease of the Headquarters; and

(37) Liens securing Indebtedness permitted to be incurred pursuant to clause
(xv) of Section 6.01(b), or other non-Indebtedness obligations arising in
connection with a Permitted Bundled Contract Sale or Permitted Equipment
Financing Contract Sale, to the extent such Liens extend only to the assets
subject of such Permitted Bundled Contract Sale or Permitted Equipment Financing
Contract Sale and any related Bundled Contract Collection Account or similar
collection account.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (as defined in Section 3(3) of
ERISA), including any employee welfare benefit plan (as defined in Section 3(1)
of ERISA), any employee pension benefit plan (as defined in Section 3(2) of
ERISA), and any plan which is both an employee welfare benefit plan and an
employee pension benefit plan, and in respect of which any Loan Party or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA,
except for any Multiemployer Plan, Foreign Plan or Foreign Benefit Arrangement.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Preferred Stock” means any Capital Stock with preferential right of payment of
dividends or upon liquidation, dissolution, or winding up.

“Prime Rate” shall mean the rate of interest per annum quoted in the print
edition of The Wall Street Journal, Money Rates Section as the Prime Rate
(currently defined as the base rate on corporate loans posted by at least 75% of
the nation’s thirty largest banks), as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Administrative Agent or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.

“Private Lenders” means Lenders that wish to receive Private-Side Information.

“Private-Side Information” means any information with respect to the Borrower
and its Subsidiaries that is not Public-Side Information.

“Projections” has the meaning assigned to such term in Section 5.01(e).

 

-37-



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” means Lenders that do not wish to receive Private-Side
Information.

“Public-Side Information” means information that is either (x) of a type that
would be made publicly available if the Borrower or any of its Subsidiaries were
issuing securities pursuant to a public offering or (y) not material non-public
information (for purposes of United States federal, state or other applicable
securities laws).

“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing a line of credit, which may be irrevocable, from the Company or any
Restricted Subsidiary of the Company to a Receivables Subsidiary in connection
with a Qualified Receivables Financing, which note is intended to finance that
portion of the purchase price that is not paid by cash or a contribution of
equity.

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions: (a) a Responsible
Officer of the Company shall have determined in good faith that such Qualified
Receivables Financing (including financing terms, covenants, termination events
and other provisions) is in the aggregate economically fair and reasonable to
the Company and the Receivables Subsidiary, (b) all sales of accounts receivable
and related assets to the Receivables Subsidiary are made at Fair Market Value
(as determined in good faith by the Company) and (c) the financing terms,
covenants, termination events and other provisions thereof shall be market terms
(as determined in good faith by the Company) and may include Standard
Securitization Undertakings. The grant of a security interest in any accounts
receivable of the Company or any of its Restricted Subsidiaries (other than a
Receivables Subsidiary) to secure ABL Obligations shall not be deemed a
Qualified Receivables Financing.

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Company or any of its Restricted Subsidiaries pursuant to
which the Company or any of its Restricted Subsidiaries may sell, convey or
otherwise transfer to (a) a Receivables Subsidiary (in the case of a transfer by
the Company or any of its Restricted Subsidiaries); and (b) any other Person (in
the case of a transfer by a Receivables Subsidiary), or may grant a security
interest in, any accounts receivable (whether now existing or arising in the
future) of the Company or any of its Restricted Subsidiaries, and any assets
related thereto including, without limitation, all collateral securing such
accounts receivable, all contracts and all guarantees or other obligations in
respect of such accounts receivable, proceeds of such accounts receivable and
other assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable and any Swap Obligations entered into
by the Company or any such Restricted Subsidiary in connection with such
accounts receivable.

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Receivables Subsidiary” means a Wholly Owned Restricted Subsidiary of the
Company (or another Person formed for the purposes of engaging in Qualified
Receivables Financing with the Company in which the Company or any Restricted
Subsidiary of the Company makes an Investment and to which the Company or any
Restricted Subsidiary of the Company transfers accounts receivable and related
assets) which engages in no activities other than in connection with the
financing of accounts

 

-38-



--------------------------------------------------------------------------------

receivable of the Company and its Restricted Subsidiaries, all proceeds thereof
and all rights (contractual or other), collateral and other assets relating
thereto, and any business or activities incidental or related to such business,
and which is designated by a Responsible Officer of the Company (as provided
below) as a Receivables Subsidiary and: (a) no portion of the Indebtedness or
any other obligations (contingent or otherwise) of which (i) is guaranteed by
the Company or any other Restricted Subsidiary of the Company (excluding
guarantees of obligations (other than the principal of and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates the Company or any other Restricted Subsidiary of the
Company in any way other than pursuant to Standard Securitization Undertakings,
or (iii) subjects any property or asset of the Company or any other Restricted
Subsidiary of the Company, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings; (b) with which neither the Company nor any other Restricted
Subsidiary of the Company has any material contract, agreement, arrangement or
understanding other than on terms which the Company reasonably believes to be no
less favorable to the Company or such Restricted Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of the
Company; and (c) to which neither the Company nor any other Restricted
Subsidiary of the Company has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results. Any such designation by a Responsible Officer of the Company
shall be evidenced to the Administrative Agent by filing with the Administrative
Agent a certified copy of the resolution of a Responsible Officer of the Company
giving effect to such designation and certificate of a Responsible Officer of
the Borrower certifying that such designation complied with the foregoing
conditions.

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 2.24(c).

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.24(a).

“Refinancing Lender” means a Lender with an outstanding Refinancing Loan.

“Refinancing Loan Repayment Dates” means the dates scheduled for the repayment
of principal of any Refinancing Loan, as set forth in the applicable Refinancing
Amendment.

“Refinancing Loans” shall have the meaning assigned to such term in
Section 2.24(a). For the avoidance of doubt, the Initial Term Loans are not
Refinancing Loans.

“Register” has the meaning assigned to such term in Section 9.04.

“Rejection Notice” shall have the meaning assigned thereto in Section 2.12.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Loans and Commitments representing more than 50% of the sum of all Loans
and Commitments outstanding at such time (other than Loans and Commitments held
by Defaulting Lenders).

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation, official administrative pronouncement, or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

-39-



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, chief financial
officer, vice president of tax, controller, treasurer or assistant treasurer of
a Loan Party or, with the consent of the Administrative Agent, any of the other
individuals designated in writing to the Administrative Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” has the meaning assigned to such term in Section 6.09(a).

“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person. Unless
otherwise indicated in this Agreement, all references to Restricted Subsidiaries
shall mean Restricted Subsidiaries of the Company.

“Retained Excess Cash Flow Amount” means, as of any date, an amount, determined
on a cumulative basis, equal to the aggregate cumulative sum of the Retained
Portion of Excess Cash Flow for all Excess Cash Flow Periods ending after the
Closing Date and prior to such date.

“Retained Portion of Excess Cash Flow” means, the portion of Excess Cash Flow
for the immediately preceding Excess Cash Flow Period that has not been, or is
not required to be, applied to prepay Loans pursuant to Section 2.12(b).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global, Inc., and any successor to its rating agency business.

“Sale and Leaseback Transaction” means an arrangement relating to property now
owned or hereafter acquired by the Company or a Restricted Subsidiary whereby
the Company or a Restricted Subsidiary transfers such property to a Person and
the Company or such Restricted Subsidiary leases it from such Person, other than
leases between the Company and a Restricted Subsidiary of the Company or between
Restricted Subsidiaries of the Company.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Sanctioned Country” mean at any time, a country, region or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) and (b).

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

“Secured Bank Services Agreement” means any Bank Services Agreement that is
entered into by a Loan Party and a Banking Services Provider, provided that,
notwithstanding anything to the contrary herein or in any other Loan Document,
no Bank Services Agreement shall constitute a Secured Bank Services Agreement
for any purpose hereof until written notice is given to the Administrative Agent
by

 

-40-



--------------------------------------------------------------------------------

the Borrower that such Bank Services Agreement shall, from and after the date of
such notice, constitute a Secured Bank Services Agreement.

“Secured Bank Services Obligations” means all obligations of the Loan Parties to
any Banking Services Provider under a Secured Bank Services Agreement; provided,
however, that any obligations that are secured under the terms of the ABL Credit
Agreement shall not constitute Secured Bank Services Obligations.

“Secured Obligations” means all Obligations, together with all Secured Bank
Services Obligations and Secured Swap Obligations (other than, with respect to
any Loan Guarantor, any Excluded Swap Obligations of such Loan Guarantor).

“Secured Swap Agreement” means any Swap Agreement that is entered into by a Loan
Party and a Secured Swap Provider, provided that, notwithstanding anything to
the contrary herein or in any other Loan Document, no Swap Agreement shall
constitute a Secured Swap Agreement for any purpose hereof until written notice
is given to the Administrative Agent by the Borrower that such Swap Agreement
shall, from and after the date of such notice, constitute a Secured Swap
Agreement.

“Secured Swap Obligations” “means any and all obligations of a Loan Party to a
Secured Swap Provider, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Secured Swap Agreements, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Secured Swap Agreement
transaction; provided, however, that any obligations that are secured under the
terms of the ABL Credit Agreement shall not constitute Secured Swap Obligations.

“Secured Swap Provider” means any Person that, at the time it enters into a Swap
Agreement (or with respect to any Swap Agreement existing on the Closing Date,
on the Closing Date), is the Administrative Agent, the Collateral Agent or a
Lender or an Affiliate of the Administrative Agent, the Collateral Agent or a
Lender, in its capacity as a party to such Swap Agreement; provided that,
notwithstanding anything to the contrary herein or in any other Loan Document,
no person shall be a Secured Swap Provider for any purpose hereof until written
notice is given to the Administrative Agent by the Borrower that the applicable
Swap Agreement of such Person shall, from and after the date of such notice,
constitute a Secured Swap Agreement.

“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, between the Loan Parties party thereto and the Collateral Agent (for the
benefit of the Credit Parties) as amended, amended and restated, supplemented or
otherwise modified from time to time.

“Senior Secured Leverage Ratio” means, as of any date, the ratio of (i) Total
Debt that is secured by a Lien on the assets of the Company or any Restricted
Subsidiary to (ii) EBITDA of the Company and its Restricted Subsidiaries for the
Test Period most recently ended on or prior to such date (with such pro forma
adjustments to EBITDA as are consistent with the adjustments to pro forma EBITDA
contained in the definition of “Fixed Charge Coverage Ratio”).

“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of
(i)(A) Total Debt that is secured by a Lien on the assets of the Company or any
Restricted Subsidiary minus (B) the amount of Unrestricted Cash in excess of
$250,000,000 as of such date to (ii) EBITDA of the Company and its Restricted
Subsidiaries for the Test Period most recently ended on or prior to such date
(with such pro forma adjustments to EBITDA as are consistent with the
adjustments to pro forma EBITDA contained in the definition of “Fixed Charge
Coverage Ratio”).

 

-41-



--------------------------------------------------------------------------------

“Similar Business” means a business, the majority of whose revenues are derived
from the type of activities conducted by the Company and its Restricted
Subsidiaries as of the Closing Date, or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

“Specified Tax Restructuring Transaction” means any transaction with respect to
a Tax Restructuring Transaction, provided that (i) such transaction does not
materially and adversely affect the Collateral of the Loan Parties taken as a
whole and is not otherwise materially disadvantageous to any interest of the
Lenders, (ii) the Company has complied with all actions reasonably required by
the Administrative Agent in order to protect or perfect the security interest of
the Collateral Agents in the Collateral and (iii) no Default or Event of Default
has occurred and is continuing.

“Spot Selling Rate” means, on any date, as determined by the Administrative
Agent, the spot selling rate posted by Reuters on its website for the sale of
the applicable currency for dollars at approximately 11:00 a.m., New York Time,
two Business Days prior; provided that if, at the time of any such
determination, for any reason, no such spot rate is being quoted, the spot
selling rate shall be determined by reference to such publicly available service
for displaying exchange rates as my be selected by the Administrative Agent, or,
in the event no such service is selected, such spot selling rate shall instead
be the arithmetic average of spot rates of exchange in the market where its
foreign currency exchange operations in respect of the applicable currency are
then being conducted, at or about 11.00 a.m. New York Time, on such date for the
purchase of the relevant currency for delivery two Business Days later.

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the Company
or any Restricted Subsidiary of the Company which the Company has determined in
good faith to be customary in a Receivables Financing including, without
limitation, those relating to the servicing of the assets of a Receivables
Subsidiary, it being understood that any Receivables Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.

“Stated Maturity” means, with respect to any security or loan, the date
specified with respect to such security or loan as the fixed date on which the
final payment of principal of such security or loan is due and payable,
including pursuant to any mandatory redemption provision (but excluding any
provision providing for the repurchase of such security or loan at the option of
the holder or lender, as applicable, thereof upon the happening of any
contingency beyond the control of the Company unless such contingency has
occurred).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for Eurodollar funding (currently referred to
as “Eurodollar Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurodollar funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

-42-



--------------------------------------------------------------------------------

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated in right of payment to the Secured
Obligations to the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and

(2) any partnership, joint venture, limited liability company or similar entity
of which, (x) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise, and (y) such Person or any Restricted Subsidiary of such Person is a
controlling general partner or otherwise controls such entity.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreements” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligation” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any Swap Agreements, and (b) any
and all cancellations, buy backs, reversals, terminations or assignments of any
Swap Agreement transaction.

“Syndication Agents” means, individually and collectively, Goldman Sachs Lending
Partners LLC, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Bank, National Association, in their capacity as
Syndication Agents.

“Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Tax Restructuring Transaction” means (i) any transaction that changes, or the
effect of which is to change, the form or classification, for U.S. federal
income tax purposes, of one or more Foreign

 

-43-



--------------------------------------------------------------------------------

Subsidiaries or (ii) any sale or transfer of Intellectual Property (and other
assets relating thereto) from a Loan Party to an existing or newly formed
Subsidiary that is not a Loan Party in exchange for fair value.

“Termination Date” means the date on which (a) the Loans have been repaid in
full in cash, (b) all other Obligations have been paid in full (other than
contingent expense reimbursement and indemnification obligations for which no
claim has been asserted and other than Secured Bank Services Obligations and
Secured Swap Obligations) and (c) all Commitments have terminated.

“Term Loan Priority Collateral” has the meaning assigned thereto in the
Intercreditor Agreement.

“Test Period” means the most recent period of four consecutive fiscal quarters
of the Company ended on or prior to such time (taken as one accounting period)
in respect of which financial statements for each quarter or fiscal year in such
period have been (or have been required to be) delivered pursuant to
Section 5.01(a) or 5.01(b), as applicable.

“Timber Notes” means the notes in the amount of $735 million issued by OMX
Timber Finance Investments I, LLC pursuant to that certain Indenture, dated as
of December 21, 2004, with Wells Fargo Bank, N.A. as the indenture trustee.

“Timber Subsidiaries” means each of OMX Timber Finance Investments I, LLC, OMX
Timber Finance Holdings I, LLC, OMX Timber Finance Holdings II, LLC, and OMX
Timber Finance Investments II, LLC and each subsidiary thereof.

“Total Debt” shall mean, at any time, the total Indebtedness of the Borrower and
the Restricted Subsidiaries at such time (excluding Indebtedness of the type
described in clauses (g) and (h) of the definition of such term, except to the
extent of any unreimbursed drawings thereunder, and excluding Indebtedness of
the type described in clauses (d) and (e) of the definition of such term, to the
extent the applicable underlying Indebtedness is of the type described in
clauses (g) or (h) of the definition of such term).

“Transactions” means (i) the execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are a party and the Borrowing of
Initial Term Loans hereunder, (ii) the consummation of the CompuCom Acquisition
and the CompuCom Refinancing, (iii) the use of proceeds of the Loans on the
Closing Date, (iv) the payment of fees and expenses in connection with the
foregoing, and (v) the transactions reasonably related to the foregoing.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means any Person that is a “United States person” within the
meaning of section 7701(a)(30) of the Code

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“United States” and “US” means the United States of America.

“Unrestricted Cash” shall mean, at any date of determination, the aggregate
amount of cash, Cash Equivalents, and any other item that would constitute cash
on a consolidated balance sheet prepared in

 

-44-



--------------------------------------------------------------------------------

accordance with GAAP, in each case of the Borrower and the Restricted
Subsidiaries at such date to the extent that the use of such cash, Cash
Equivalents, or other items for application to payment of the Obligations or
other Indebtedness is not prohibited by law or any contract or other agreement
and such cash, Cash Equivalents, or other items are free and clear of all Liens
(other than Liens in favor of the Collateral Agent and the ABL Collateral Agent,
or any other Credit Facilities or Incremental Equivalent Debt, or as would not
cause such cash to be classified as “restricted” on a consolidated balance sheet
of the Borrower prepared in accordance with GAAP).

“Unrestricted Subsidiary” means each subsidiary that is designated by the
Borrower as an “Unrestricted Subsidiary” as provided in Section 5.15; provided
that as of the Closing Date each of the Timber Subsidiaries will be Unrestricted
Subsidiaries; provided further, that an Unrestricted Subsidiary shall cease to
be an Unrestricted Subsidiary if converted to a Restricted Subsidiary in
accordance with Section 5.15.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by

(2) the sum of all such payments.

“Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly Owned Subsidiaries of such Person or by such Person and
one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Initial Term Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Borrowing of Initial Term Loans”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Borrowing of
Initial Term Loans”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise

 

-45-



--------------------------------------------------------------------------------

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, (a) all computations of amounts and ratios
referred to in this Agreement shall be made without giving effect to any
election under FASB ASC Topic 825 “Financial Instruments” (or any other
financial accounting standard having a similar result or effect) to value any
Indebtedness of the Company or its Subsidiaries at “fair value” as defined
therein and (b) for purposes of determining compliance with any provision of
this Agreement and any related definitions, the determination of whether a lease
is to be treated as an operating lease or capital lease shall be made without
giving effect to any change in GAAP that becomes effective on or after the
Closing Date that would require operating leases to be treated similarly to
capital leases.

SECTION 1.05 Currency Translations.

(a) For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in dollars, such amounts shall be deemed to refer to dollars or
Dollar Equivalents and any requisite currency translation shall be based on the
Spot Selling Rate and the permissibility of actions taken under Article VI shall
not be affected by subsequent fluctuations in exchange rates (provided that if
Indebtedness is incurred to refinance or renew other Indebtedness, and such
refinancing or renewal would cause the applicable dollar denominated limitation
to be exceeded if calculated at the Spot Selling Rate, such dollar denominated
restriction shall be deemed not to have been exceeded so long as (i) such
refinancing or renewal Indebtedness is denominated in the same currency as such
Indebtedness being refinanced or renewed and (ii) the principal amount of such
refinancing or renewal Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced or renewed except as permitted under
Section 6.01).

(b) For purposes of all calculations and determinations under this Agreement,
any amount in any currency other than dollars shall be deemed to refer to
dollars or Dollar Equivalents and any requisite currency translation shall be
based on the Spot Selling Rate, and all certificates delivered under this
Agreement, shall express such calculations or determinations in dollars or
Dollar Equivalents.

 

-46-



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make an Initial Term Loan to the Borrower on the
Closing Date in a principal amount not to exceed its Initial Term Loan
Commitment. Amounts paid or prepaid in respect of the Loans may not be
reborrowed.

SECTION 2.02 Loans.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their applicable Commitments; provided,
however, that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). The
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1,000,000 and not less than $5,000,000 (except,
with respect to any Borrowing of Incremental Loans, to the extent otherwise
provided in the related Incremental Loan Assumption Agreement and with respect
to any Refinancing Loan, to the extent otherwise provided in the related
Refinancing Amendment) or (ii) equal to the remaining available balance of the
applicable Commitments.

(b) Subject to Sections 2.07 and 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than ten Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c) Each Lender shall make each Loan, Refinancing Loan or Incremental Loan to be
made by it hereunder on the Closing Date or the proposed date of Borrowing
thereof, as applicable, by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 9:00 a.m., New York City time, and the Administrative Agent shall promptly
wire transfer the amounts so received in accordance with instructions received
from the Borrower in the applicable Borrowing Request or, if a Borrowing shall
not occur on such date because any condition precedent herein specified shall
not have been met, return the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(c) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to

 

-47-



--------------------------------------------------------------------------------

the Administrative Agent at (i) in the case of the Borrower, a rate per annum
equal to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

SECTION 2.03 Requests for Borrowing. In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before a proposed Borrowing, and (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before a proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery, e-mail or fax to
the Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether the Borrowing then being requested is to be a
Borrowing of Initial Term Loans or a Borrowing of Incremental Loans and whether
such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (iii) the
number and location of the account to which funds are to be disbursed; (iv) the
amount of such Borrowing; and (v) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.03 (and
the contents thereof), and of each Lender’s portion of the requested Borrowing.
For the avoidance of doubt, the notice of the initial Borrowings on the Closing
Date may be conditional on the effectiveness of this Agreement.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the principal amount of each Loan of such
Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns in
customary form and substance (as determined by the Borrower and the
Administrative Agent). Notwithstanding any other provision of this Agreement, in
the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times thereafter (including
after any assignment of all or part of such interests pursuant to Section 9.04)
be represented by one or more promissory notes payable to the payee named
therein or its registered assigns.

SECTION 2.05 Fees. The Borrower agrees to pay to the Administrative Agent, for
its own account, the administrative fees set forth in the Agency Fee Letter at
the times and in the amounts specified therein. In addition, the Borrower agrees
to pay on the Closing Date to each Lender that is a party to this Agreement as a
Lender on the Closing Date, as fee compensation for the funding of such Lender’s
Initial Term Loans, a closing fee in an amount equal to 3.0% of the stated
principal amount of

 

-48-



--------------------------------------------------------------------------------

such Lender’s Initial Term Loans, payable to such Lender from the proceeds of
its Initial Term Loans as and when funded on the Closing Date.

All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders. Once paid, none of the fees shall be refundable
under any circumstances.

SECTION 2.06 Interest.

(a) Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when the
Alternate Base Rate is determined by reference to the Prime Rate and over a year
of 360 days at all other times and calculated from and including the date of
such Borrowing to but excluding the date of repayment thereof) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(d) If any Event of Default has occurred and is continuing then, any overdue
amounts (including overdue interest) hereunder shall bear interest, payable on
demand, (a) in the case of principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, when determined by reference
to the Prime Rate and over a year of 360 days at all other times) equal to the
rate that would be applicable to an ABR Loan plus 2.00% per annum.

SECTION 2.07 Alternate Rate of Interest.

(a) In the event, and on each occasion, that on the day two Business Days prior
to the commencement of any Interest Period for a Eurodollar Borrowing the
Administrative Agent shall have determined (i) that Dollar deposits in the
principal amounts of the Loans comprising such Borrowing are not generally
available in the London interbank market, (ii) that the rates at which such
Dollar deposits are being offered will not adequately and fairly reflect the
cost to the Required Lenders of making or maintaining Eurodollar Loans during
such Interest Period or (iii) that reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice of such determination to the
Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Sections 2.03 or 2.08 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent under this Section 2.07 shall be conclusive absent manifest
error.

 

-49-



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained herein to the contrary, in the event that
the Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that there exists, at
such time, a broadly accepted market convention for determining a rate of
interest for syndicated loans in the United States in lieu of the Screen Rate,
and the Administrative Agent shall have given notice of such determination to
the Borrower and each Lender (it being understood that the Administrative Agent
shall have no obligation to make such determination and/or to give such notice),
then the Administrative Agent and the Borrower may, if each agrees in its sole
discretion, enter into an amendment to this Agreement to reflect such alternate
rate of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this paragraph (but only to the
extent the Screen Rate for the applicable Interest Period is not available or
published at such time on a current basis), (x) no Loans may be made as, or
converted to, Eurodollar Loans, and (y) any Borrowing request or interest
election notice given by the Borrower with respect to Eurodollar Loans shall be
deemed to be rescinded by the Borrower or, if requested by the Borrower, to be a
notice for an ABR Loan of like amount.

SECTION 2.08 Interest Elections. The Borrower shall have the right at any time
upon prior irrevocable notice (including by telephone or e-mail, which in the
case of telephonic notice, shall be promptly followed by written notice) to the
Administrative Agent (a) not later than 2:00 p.m., New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 2:00 p.m., New York City time, three Business
Days prior to conversion or continuation, to convert any ABR Borrowing into a
Eurodollar Borrowing or to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period, and (c) not later than 2:00 p.m.,
New York City time, three Business Days prior to conversion, to convert the
Interest Period with respect to any Eurodollar Borrowing to another permissible
Interest Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

 

-50-



--------------------------------------------------------------------------------

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(vii) no Interest Period may be selected for any Eurodollar Borrowing that would
end later than a Repayment Date occurring on or after the first day of such
Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Borrowings comprised of Loans with
Interest Periods ending on or prior to such Repayment Date and (B) the ABR
Borrowings comprised of Loans would not be at least equal to the principal
amount of Borrowings to be paid on such Repayment Date; and

(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.08 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.08 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.08 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.08 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted to an ABR Borrowing.

SECTION 2.09 Termination and Reduction of Commitments.

(a) The Initial Term Loan Commitments shall automatically terminate upon the
making of the Initial Term Loans on the Closing Date.

(b) Any Incremental Loan Commitments shall terminate as provided in the related
Incremental Loan Assumption Agreement.

(c) Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that each partial reduction of the Commitments shall be in an
integral multiple of $1,000,000 and in a minimum amount of $5,000,000.

(d) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective applicable Commitments.

SECTION 2.10 Repayment of Borrowings.

(a) The Borrower shall pay to the Administrative Agent, for the account of the
Lenders, on the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day (each such date being called a
“Repayment Date”), a principal amount of the Initial Term Loans (as

 

-51-



--------------------------------------------------------------------------------

amended or adjusted from time to time pursuant to Sections 2.11, 2.12(d) and
2.23(d)) equal to the amount set forth below for such date, together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment:

 

Repayment Date

  

Amount

March 15, 2018

   $18,750,000

June 15, 2018

   $18,750,000

September 15, 2018

   $18,750,000

December 15, 2018

   $18,750,000

March 15, 2019

   $18,750,000

June 15, 2019

   $18,750,000

September 15, 2019

   $18,750,000

December 15, 2019

   $18,750,000

March 15, 2020

   $18,750,000

June 15, 2020

   $18,750,000

September 15, 2020

   $18,750,000

December 15, 2020

   $18,750,000

March 15, 2021

   $18,750,000

June 15, 2021

   $18,750,000

September 15, 2021

   $18,750,000

December 15, 2021

   $18,750,000

March 15, 2022

   $18,750,000

June 15, 2022

   $18,750,000

September 15, 2022

   $18,750,000

Maturity Date

   Remaining unpaid principal amount of the
Initial Term Loans

(b) The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Lenders, on each Incremental Loan Repayment Date, a principal amount
of the Incremental Loans (as adjusted from time to time pursuant to Sections
2.11, 2.12(f) and 2.23(d)) equal to the amount set forth for such date in the
applicable Incremental Loan Assumption Agreement, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.

(c) The Borrower shall pay to the Administrative Agent, for the account of the
applicable Refinancing Lenders, on each applicable Refinancing Loan Repayment
Date, a principal amount of the applicable Class of Refinancing Loans (as
adjusted from time to time pursuant to Sections 2.11, 2.12(f) and 2.23(d)) equal
to the amount set forth for such date in the applicable Refinancing Amendment,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.

(d) To the extent not previously paid, all Loans, Incremental Loans and
Refinancing Loans shall be due and payable on the Maturity Date, the Incremental
Loan Maturity Date and the maturity date of such Refinancing Loans,
respectively, together with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of payment.

(e) All repayments pursuant to this Section 2.10 shall be subject to
Section 2.15, but shall otherwise be without premium or penalty.

 

-52-



--------------------------------------------------------------------------------

SECTION 2.11 Voluntary Prepayments.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax notice (or telephone notice promptly confirmed by written
or fax notice) in the case of Eurodollar Loans, or written or fax notice (or
telephone notice promptly confirmed by written or fax notice) at least one
Business Day prior to the date of prepayment in the case of ABR Loans, to the
Administrative Agent before 12:00 noon, New York City time; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000.

(b) Voluntary prepayments of outstanding Loans shall be applied against the
remaining scheduled installments of principal due in respect of the Loans under
Section 2.11 as directed by the Borrower.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall
commit the Borrower to prepay such Borrowing in the amount stated therein on the
date stated therein; provided, however, that any such notice may be conditioned
on one or more events, and if such events do not occur, then the Borrower may
revoke such notice and/or extend the prepayment date by not more than five
Business Days; provided, further, however, that the provisions of Section 2.15
shall apply with respect to any such revocation or extension. All prepayments
under this Section 2.11 shall be subject to Section 2.16 but otherwise without
premium or penalty (subject to Section 2.12(g)). All prepayments under this
Section 2.11 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

SECTION 2.12 Mandatory Prepayments.

(a) Not later than the tenth day following the receipt of Net Cash Proceeds in
respect of any Disposition, the Borrower shall apply an amount equal to 100% of
the Net Cash Proceeds received with respect thereto to prepay outstanding Loans
in accordance with Section 2.12(d); provided that, if the Borrower shall intend
to reinvest such proceeds in productive assets of a kind then used or usable in
the business of the Borrower and its Restricted Subsidiaries, or in any
investment or acquisition not prohibited hereby, in each case within 365 days of
the receipt of such proceeds, then the Borrower shall not be required to prepay
outstanding Loans except to the extent not so used at the end of such 365-day
period or committed to be so used at the end of and so used within 180 days
after the end of such 365-day period, at which time any such proceeds not so
used shall be applied to prepay outstanding Loans in accordance with
Section 2.12(d).

(b) No later than 10 Business Days after the date on which audited financial
statements are required to be delivered under Section 5.01(a) with respect to
any fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2018, the Borrower shall prepay outstanding Loans in accordance
with Section 2.12(d) in an aggregate principal amount equal to (x) 75% of Excess
Cash Flow for the fiscal year then ended minus (y) voluntary prepayments of
Loans under Section 2.11 made with Internally Generated Cash after the end of
such fiscal year but prior to the date such mandatory prepayment is due;
provided that such prepayments do not occur in connection with a refinancing of
all or any portion of such Indebtedness; provided, further, that the Excess Cash
Flow percentage for any fiscal year with respect to which Excess Cash Flow is
measured shall be reduced to (A) 50% if the Senior Secured Net Leverage Ratio as
of the last day of such fiscal year is less than or equal to 0.80:1.00 but
greater than 0.60:1.00, (B) 25% if the Senior Secured Net Leverage Ratio as of
the last day of such fiscal year is less than or equal to 0.60:1.00 but greater
than 0.40:1.00 and (C) 0% if the Senior Secured Net Leverage Ratio as of the
last day of such fiscal year is less than or equal to 0.40:1.00.

 

-53-



--------------------------------------------------------------------------------

(c) In the event that the Borrower or any Restricted Subsidiary shall receive
Net Cash Proceeds from the issuance or incurrence of Indebtedness for money
borrowed (other than Indebtedness permitted under Section 6.01 (other than
Refinancing Loans)), the Borrower shall, substantially simultaneously with (and
in any event not later than the first Business Day next following) the receipt
of such Net Cash Proceeds by the Borrower or such Restricted Subsidiary, apply
an amount equal to 100% of such Net Cash Proceeds to prepay outstanding Loans in
accordance with Section 2.12(d).

(d) Mandatory prepayments of outstanding Loans under this Agreement shall be
allocated pro rata between the Loans, the Incremental Loans and the Refinancing
Loans (unless Incremental Loans or Refinancing Loans agreed to receive less than
their pro rata share) and, if any Incremental Equivalent Debt so requires, pro
rata as to such Incremental Equivalent Debt, and applied first, to the remaining
scheduled installments of principal due in respect of the Loans, Incremental
Loans and the Refinancing Loans under Sections 2.10(a), (b) and (c) in direct
order of maturity against, respectively (excluding the final payments on the
Maturity Date of the Loans (or the maturity date in respect of such Incremental
Loans or Refinancing Loans) under Sections 2.10(a), (b) and (c) respectively and
second, to the final payment on the Maturity Date of the Loans (or the final
payment on the maturity date of such Incremental Loans or Refinancing Loans).

(e) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.12, (i) a certificate signed by a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable
(except in respect of prepayments required under Section 2.12(c)), at least
three (3) Business Days prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.12 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment. Each Lender may reject all or a portion of
its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Loans required to be made pursuant to clauses (a) and
(b) of this Section 2.12 by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.,
New York time, two (2) Business Days after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Loans to be rejected, any such failure will be deemed an acceptance of
the total amount of such mandatory prepayment of Loans. Subject to the terms of
the ABL Credit Agreement, any Declined Proceeds remaining shall be retained by
the Borrower (or the applicable Restricted Subsidiary) and may be applied by the
Borrower or such Restricted Subsidiary in any manner not prohibited by this
Agreement.

(f) Notwithstanding any other provisions of this Section 2.12, (A) to the extent
that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.12(a) (a
“Foreign Disposition”), or Excess Cash Flow attributable to any Foreign
Subsidiary are prohibited or delayed by applicable local law from being
repatriated to the United States, an amount equal to the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Loans at the times provided in this Section 2.12 so long, but only so
long, as the applicable local law will not permit repatriation to the United
States (Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under the applicable local
law, an amount equal to such Net Cash Proceeds or Excess Cash Flow will be
promptly applied (net of any additional Taxes that would be

 

-54-



--------------------------------------------------------------------------------

payable, as reasonably estimated by Borrower in good faith, or would be reserved
if such portion of such Net Cash Proceeds or Excess Cash Flow were repatriated
to fund such repayment) to the repayment of the Loans pursuant to
this Section 2.12 to the extent provided herein and (B) to the extent that
Borrower has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Disposition or Excess Cash Flow attributable to any
Foreign Subsidiary would have a material adverse Tax consequence (taking into
account any foreign Tax credit or benefit actually realized in connection with
such repatriation), an amount equal to the portion of the Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Loans
at the times provided in this Section 2.12, and to the extent the repatriation
of such Net Cash Proceeds or Excess Cash Flow can later be made without having a
material adverse tax consequence, an amount equal to such portion of such Net
Cash Proceeds or Excess Cash Flow will then be promptly applied (net of any
additional Taxes that would be payable, as reasonably estimated by Borrower in
good faith, or would be reserved if such portion of such Net Cash Proceeds or
Excess Cash Flow were repatriated to fund such repayment) to the repayment of
the Loans pursuant to this Section 2.12 to the extent provided herein.

(g) Prepayment Premium. Each prepayment pursuant to Section 2.11 or pursuant to
this Section 2.12 for any reason, other than a prepayment required by
Section 2.12(a) or Section 2.12(b), shall be accompanied by a premium payable by
Borrower equal to (i) if such prepayment or payment is made on or prior to the
first anniversary of the Closing Date, 2% of the principal amount of the Loans
so prepaid, (ii) if such prepayment or payment is made after the first
anniversary of the Closing Date but on or prior to the second anniversary of the
Closing Date, 1% of the principal amount of the Loans so prepaid and (iii) at
par thereafter.

SECTION 2.13 Increased Costs.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall (A) subject any Lender to any Tax (other than Indemnified Taxes, Other
Taxes and Excluded Taxes), (B) impose, modify or deem applicable any reserve,
special deposit, liquidity requirement or similar requirement against assets of,
deposits with or for the account of or credit extended by any Lender (except any
such reserve requirement which is reflected in the Adjusted LIBO Rate) or
(C) impose on such Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender, and the result
of any of the foregoing shall be to increase the cost to such Lender of making
or maintaining any Eurodollar Loan or increase the cost to any Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
to be material, then the Borrower will pay to such Lender upon demand such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy or liquidity has had or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender pursuant hereto to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity) by an amount deemed by
such Lender to be material, then from time to time the Borrower shall pay to
such Lender upon demand such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) [reserved].

 

-55-



--------------------------------------------------------------------------------

(d) A certificate of a Lender setting forth (i) the amount or amounts necessary
to compensate such Lender or its holding company, as applicable, and (ii) the
calculations supporting such amount or amounts, as specified in Sections 2.13(a)
or 2.13(b) shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate delivered by such Lender within 10 days after the
Borrower’s receipt of the same.

(e) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under Sections 2.13(a) or 2.13(b) with respect to
increased costs or reductions with respect to any period prior to the date that
is 270 days prior to such request if such Lender knew or would reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided, further, that the foregoing limitation shall not apply to any
increased costs or reductions arising out of the retroactive application of any
Change in Law within such 270-day period. The protection of this Section 2.13
shall be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.

SECTION 2.14 Illegality.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Borrower and to the
Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in Section 2.14(b).

In the event any Lender shall exercise its rights under clauses (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

(b) For purposes of this Section 2.14, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

-56-



--------------------------------------------------------------------------------

SECTION 2.15 Break Funding Payments. The Borrower shall indemnify each Lender
against any loss or expense that such Lender may sustain or incur as a
consequence of any event, other than a default by such Lender in the performance
of its obligations hereunder, which results in (i) such Lender receiving or
being deemed to receive any amount on account of the principal of any Eurodollar
Loan prior to the end of the Interest Period in effect therefor, (ii) the
conversion of any Eurodollar Loan to an ABR Loan, or the conversion of the
Interest Period with respect to any Eurodollar Loan, in each case other than on
the last day of the Interest Period in effect therefor, or (iii) any Eurodollar
Loan to be made by such Lender (including any Eurodollar Loan to be made
pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events referred to in this clause (a) being called a “Breakage Event”).
In the case of any Breakage Event, such loss shall include an amount equal to
the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. Each Lender shall provide a certificate setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section 2.15
to the Borrower and such certificate shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.16 Pro Rata Treatment. Except as required under Section 2.14 or
otherwise stated herein, and except in connection with Section 2.24, or with any
assignment of Loans to, or purchase of Loans by, the Borrower or any of its
Subsidiaries, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans). Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.

SECTION 2.17 Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim, received by such Lender under any Insolvency
Laws or otherwise, or by any other means, obtain payment (voluntary or
involuntary) in respect of any Loan or Loans as a result of which the unpaid
principal portion of its Loans shall be proportionately less than the unpaid
principal portion of the Loans of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans of such other Lender, so that the aggregate unpaid principal amount of the
Loans held by each Lender shall be in the same proportion to the aggregate
unpaid principal amount of all Loans then outstanding as the principal amount of
its Loans prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (i) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.17 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, and (ii) the provisions of this
Section 2.17 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant (including the
Borrower or any of its Subsidiaries), or to any transaction pursuant to Section

 

-57-



--------------------------------------------------------------------------------

2.24 hereof. The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Loan deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

SECTION 2.18 Payments Generally; Allocation of Proceeds.

(a) The Borrower shall make each payment (including principal of or interest on
any Borrowing or any fees or other amounts) hereunder and under any other Loan
Document not later than 2:00 p.m., New York City time, on the date when due in
immediately available Dollars, without setoff, defense or counterclaim. Each
such payment shall be made to the Administrative Agent at its offices described
in writing to the Borrower from time to time. Any payments received by the
Administrative Agent after 2:00 p.m., New York City time, may, in the
Administrative Agent’s sole discretion, be deemed received on the next
succeeding Business Day. Subject to Article VIII, the Administrative Agent shall
promptly distribute to each Lender any payments received by the Administrative
Agent on behalf of such Lender.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, if applicable.

(c) Any proceeds of Collateral received by the Administrative Agent or the
Collateral Agent after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Collateral Agent from the Borrower (other than in connection with Secured Bank
Services Obligations or Secured Swap Obligations) ratably, second, to pay any
fees or expense reimbursements then due to the Lenders from the Borrower (other
than in connection with Secured Bank Services Obligations or Secured Swap
Obligations) ratably, third, to pay interest then due and payable on the Loans
ratably, fourth, to prepay principal on the Loans ratably, fifth, to the ratable
payment of any amounts owing with respect to Secured Bank Services Obligations
and Secured Swap Obligations that are Secured Obligations (with respect to any
Agent, Lender or Affiliate thereof), sixth, to the ratable payment of any other
Secured Obligation due to the Administrative Agent, the Collateral Agent or any
Lender by the Borrower, and seventh, any balance remaining after the Secured
Obligations shall have been paid in full shall be paid over to the Borrower.
Each of the Administrative Agent and the Lenders shall have the continuing and
exclusive right to, after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations. Notwithstanding the foregoing, no amount received from any
Loan Guarantor shall be applied to any Excluded Swap Obligation of such Loan
Guarantor.

SECTION 2.19 Taxes.

(a) All payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Requirements of Law. If any applicable
Requirements of Law require the deduction or withholding of any Tax from any
such payment by the Administrative Agent, a Loan Party, or any other applicable
withholding agent (as determined in the good faith discretion of the applicable
withholding agent), then (A) the applicable withholding agent shall be entitled
to withhold or make such deductions as

 

-58-



--------------------------------------------------------------------------------

are determined by the applicable withholding agent to be required, (B) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
Requirements of Law, and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes or Other Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after all such
withholding or deductions are made (including such withholding or deductions
applicable to additional sums payable under this Section 2.19), the applicable
Lender (or, in the case of payments made to the Administrative Agent for its own
account, the Administrative Agent) receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(b) Without limitation or duplication of the provisions of subsection (a) above,
the Loan Parties shall timely pay all Other Taxes to the relevant Governmental
Authority in accordance with applicable Requirements of Law, or at the option of
the Administrative Agent timely reimburse it for the payment of any Other Taxes.

(c) Without limitation or duplication of the provisions of subsections (a) and
(b) above, each of the Loan Parties shall and does hereby jointly and severally
indemnify each Lender and the Administrative Agent, and shall make payment in
respect thereof within 30 days after its receipt of a reasonably detailed
written invoice therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.19) payable or paid by such Lender or the
Administrative Agent or required to be withheld or deducted from a payment to
such Lender or the Administrative Agent, and any Other Taxes, and, in each case,
any reasonable expenses arising therefrom or with respect thereto, in each case,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A duly executed certificate,
prepared in good faith, as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
presumptively correct absent manifest error.

(d) Within 30 days after any payment of Taxes by any Loan Party to a
Governmental Authority as provided in this Section 2.19, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by applicable Requirements of Law to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e)

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
applicable Requirements of Law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably required by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(ii) Without limiting the generality of the foregoing,

 

-59-



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two properly completed and
duly executed copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), two properly completed and duly executed originals of
whichever of the following is applicable:

a. in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party, IRS Form W-8BEN or W-8BEN-E;

b. IRS Form W-8ECI;

c. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no interest payments under any Loan
Documents are effectively connected with such Foreign Lender’s conduct of a U.S.
trade or business (a “U.S. Tax Compliance Certificate”) and (y) IRS Form W-8BEN
or W-8BEN-E; or

d. to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or, if required by applicable Requirements of Law,
originals) of any other form prescribed by applicable Requirements of Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

-60-



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii) Each Lender agrees that if any documentation it previously delivered
pursuant to this Section 2.19 expires or becomes obsolete or inaccurate in any
respect, it shall update such documentation or promptly notify the Borrower and
the Administrative Agent in writing of its legal ineligibility to do so.

(iv) Notwithstanding anything to the contrary in this Section 2.19(e), a Lender
shall not be required to deliver any documentation pursuant to this
Section 2.19(e) that such Lender is not legally eligible to deliver. Each Lender
hereby authorizes the Administrative Agent to deliver to the Loan Parties and to
any successor Administrative Agent any documentation provided by such Lender
pursuant to this Section 2.19(e).

(f) If any Lender or the Administrative Agent determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 2.19, it shall pay to
the applicable Loan Party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.19 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Lender or the
Administrative Agent, as applicable, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Loan Party, upon the request of such Lender of the
Administrative Agent, as applicable, shall repay the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender of the Administrative Agent in
the event such Lender or the Administrative Agent is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Lender or the Administrative
Agent be required to pay any amount to the applicable Loan Party pursuant to
this subsection the payment of which would place such Lender or the
Administrative Agent, as applicable, in a less favorable net after-Tax position
than such Lender or the Administrative Agent would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Lender or the Administrative Agent to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

-61-



--------------------------------------------------------------------------------

SECTION 2.20 Mitigation Obligations; Replacement of Lenders.

(a) In the event (i) any Lender delivers a certificate requesting compensation
pursuant to Section 2.13, (ii) any Lender delivers a notice described in
Section 2.14, (iii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority on account of any Lender pursuant to
Section 2.19 or (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, then, in each case, the Borrower may, at its sole expense and effort
(including with respect to the processing and recordation fee referred to in
Section 9.04(c)(iii)), upon notice to such Lender and the Administrative Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this Agreement (or, in the case of
clause (iv) above, all of its interests, rights and obligations with respect to
the Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification) to an assignee (other than an
Ineligible Institution) that shall assume such assigned obligations and, with
respect to clause (iv) above, shall consent to such requested amendment, waiver
or other modification of any Loan Documents (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld or delayed, and (z) the Borrower or such
assignee shall have paid to the affected Lender in immediately available funds
an amount equal to the sum of the principal of and interest accrued to the date
of such payment on the outstanding Loans of such Lender plus all fees and other
amounts accrued for the account of such Lender hereunder with respect thereto
(including any amounts under 2.13, 2.14 and 2.19 and, in the case of any such
assignment occurring prior to the second anniversary of the Closing Date, the
prepayment fee pursuant to Section 2.12(g) (with such assignment being deemed to
be a voluntary prepayment for purposes of determining the applicability of
Section 2.12(g), such amount to be payable by the Borrower)); provided, further,
that if prior to any such transfer and assignment the circumstances or event
that resulted in such Lender’s claim for compensation under Section 2.13, notice
under Section 2.14 or the amounts paid pursuant to Section 2.19, as the case may
be, cease to cause such Lender to suffer increased costs or reductions in
amounts received or receivable or reduction in return on capital, or cease to
have the consequences specified in Section 2.14, or cease to result in amounts
being payable under Section 2.19, as the case may be (including as a result of
any action taken by such Lender pursuant to Section 2.20(b)), or if such Lender
shall waive its right to claim further compensation under Section 2.13 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.14 or shall waive its right to further payments under Section 2.19 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender shall not thereafter be required to make any such transfer and assignment
hereunder. Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender, as assignor, any Assignment and Assumption
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.20(a).

(b) If (i) any Lender shall request compensation under Section 2.13, (ii) any
Lender delivers a notice described in Section 2.14 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.19, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and

 

-62-



--------------------------------------------------------------------------------

delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.13 or enable it to withdraw its notice pursuant to
Section 2.14 or would reduce amounts payable pursuant to Section 2.19, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.

SECTION 2.21 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Obligations, the Administrative Agent,
the Collateral Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent, the Collateral Agent or such Lender. The provisions of
this Section 2.21 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent, the Collateral
Agent or any Lender in reliance upon such payment or application of proceeds.
The provisions of this Section 2.21 shall survive the termination of this
Agreement.

SECTION 2.22 [Reserved].

SECTION 2.23 Incremental Loans.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Loan Commitments for additional term loans in an
amount not to exceed the Incremental Loan Amount from one or more Incremental
Lenders (other than an Ineligible Institution). Such notice shall set forth
(i) the amount of the Incremental Loan Commitments being requested (which shall
be in minimum increments of $1,000,000 and a minimum amount of $5,000,000 or
such lesser amount equal to the remaining Incremental Loan Amount), (ii) the
date on which such Incremental Loan Commitments are requested to become
effective (which shall not be less than 10 Business Days nor more than 60 days
after the date of such notice), and (iii) whether such Incremental Loan
Commitments are commitments to make additional Initial Term Loans (an “Initial
Term Loan Increase”) or commitments to make term loans with terms different from
the Loans (“Incremental Loans”). Incremental Loans shall be (A) secured by the
Collateral on a pari passu basis with the Liens securing the Initial Term Loans,
(B) secured by the Collateral on a junior basis to the Liens securing the
Initial Term Loans or (C) unsecured.

(b) The Borrower may seek Incremental Loan Commitments from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders who will become Incremental Lenders in connection therewith; provided
that the Borrower and the Administrative Agent shall have consented to such
additional banks, financial institutions and other institutional lenders to the
extent the consent of the Borrower or the Administrative Agent, as applicable,
would be required if such institution were receiving an assignment of Loans
pursuant to Section 9.04 (provided, further, that the consent of the
Administrative Agent shall not be required with respect to an additional bank,
financial institution, or other institutional lender that is an Affiliate of a
Lender or an Approved Fund of a Lender). The Borrower and each Incremental
Lender shall execute and deliver to the Administrative Agent an Incremental Loan
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Loan Commitment of each
Incremental Lender. In any event, (i) the final maturity date of any Incremental
Loans shall be no earlier than the Maturity Date, (ii) the Weighted Average Life
to Maturity of the Incremental Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Initial Term Loans (which, for purposes
hereof, shall be calculated as though no prepayments which reduce amortization
on the Initial Term Loans have been made), (iii) such

 

-63-



--------------------------------------------------------------------------------

Incremental Loans may participate on a pro rata basis or less than a pro rata
basis in any mandatory prepayments of the Initial Term Loans hereunder,
(iv) with respect to any Incremental Loans secured by the Collateral on a pari
passu basis with the Liens securing the Initial Term Loans, the All-In Yield
applicable to such Incremental Loans shall not be greater than the applicable
All-In Yield payable pursuant to the terms of this Agreement as amended through
the date of such calculation with respect to Initial Term Loans, plus 50 basis
points per annum unless the Applicable Margin (together with, as provided in the
proviso below, the LIBO Rate or Alternate Base Rate floor) with respect to the
Initial Term Loans is increased so as to cause the then applicable All-In Yield
under this Agreement on the Initial Term Loans to equal the All-In Yield then
applicable to the Incremental Loans, minus 50 basis points per annum; provided
that any increase in All-In Yield on the Initial Term Loans due to the
application of a LIBO Rate or Alternate Base Rate floor on any Incremental Loan
shall be effected solely through an increase in (or implementation of, as
applicable) the LIBO Rate or Alternate Base Rate floor applicable to such
Initial Term Loans, (v) such Incremental Loans shall not be subject to any
Guarantee by any Person other than a Loan Party, (vi) such Incremental Loans
shall not be secured by a Lien on any asset other than Collateral, (vii) unless
such Incremental Loans are unsecured, such Incremental Loans shall be subject to
the Intercreditor Agreement and other intercreditor arrangements reasonably
acceptable to the Administrative Agent, and (viii) if the covenants and events
of default of any such Indebtedness (excluding, for the avoidance of doubt,
interest rates, interest margins, rate floors, fees, funding discounts, original
issue discounts and voluntary prepayment or voluntary redemption premiums and
terms) (when taken as a whole) are materially more favorable to the lenders or
holders providing such Incremental Loans than those applicable to the Initial
Term Loans (when taken as a whole) (other than covenants or other provisions
applicable only to periods after the Latest Maturity Date at the time of
incurrence, issuance or obtainment of such Incremental Loans), the Initial Term
Loans will be modified to reflect such more favorable terms (taken as a whole)
and the Borrower and the Administrative Agent may amend this Agreement for such
purpose without the consent of any other party hereto. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Loan Assumption Agreement. Notwithstanding anything in Section 9.02 to the
contrary, each of the parties hereto hereby agrees that, upon the effectiveness
of any Incremental Loan Assumption Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Loan Commitment and the Incremental Loans
evidenced thereby, and the Administrative Agent and the Borrower may revise this
Agreement to evidence such amendments. Incremental Loans shall have the same
guarantees as, and to the extent secured, be secured by Liens on the same assets
as those assets that secure the Initial Term Loans.

(c) Notwithstanding the foregoing, no Incremental Loan Commitment shall become
effective under this Section 2.23 unless (i) on the date of such effectiveness,
(x) the representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects (or in
all respects to the extent qualified by materiality or Material Adverse Effect)
on and as of such date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects (or in all respects to the extent
qualified by materiality or Material Adverse Effect) on and as of such earlier
date and (y) at the time of and immediately after the giving effect to the
Borrowing of Incremental Loans, no Default or Event of Default shall have
occurred and be continuing, and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the Borrower, (ii) all fees and expenses owing to the Administrative Agent
and the Incremental Lenders in respect of such increase shall have been paid,
and (iii) except as otherwise specified in the applicable Incremental Loan
Assumption Agreement, the Administrative Agent shall have received (with
sufficient copies for each of the Incremental Lenders) legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and reasonably consistent with those delivered on the
Closing Date under Section 4.01.

 

-64-



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Initial Term Loan Increases, when originally made,
are included in each Borrowing of outstanding Initial Term Loans on a pro rata
basis. This may be accomplished by requiring each outstanding Eurodollar
Borrowing to be converted into an ABR Borrowing on the date of each Initial Term
Loan Increase, or by allocating a portion of each Incremental Loan to each
outstanding Eurodollar Borrowing on a pro rata basis. Any conversion of
Eurodollar Loans to ABR Loans required by the preceding sentence shall be
subject to Section 2.15. If any Initial Term Loan Increase is to be allocated to
an existing Interest Period for a Eurodollar Borrowing, then the interest rate
thereon for such Interest Period and the other economic consequences thereof
shall be as set forth in the applicable Incremental Loan Assumption Agreement.
In addition, in connection with any Initial Term Loan Increase the scheduled
amortization payments under Section 2.10(a) required to be made after the making
of such Initial Term Loan Increase shall be ratably increased by the aggregate
principal amount of such Initial Term Loans and shall be further increased for
all Lenders on a pro rata basis to the extent necessary to avoid any reduction
in the amortization payments to which the Lenders were entitled before such
recalculation.

(e) Limited Condition Acquisitions. Notwithstanding the foregoing provisions of
this Section 2.23 or any other provision of this Agreement or any Incremental
Loan Assumption Agreement:

(i) if the proceeds of any Incremental Loan are intended to be applied to
finance a Limited Condition Acquisition, to the extent the Lenders providing
such Incremental Loans agree, the conditions precedent to Borrower’s right to
request such Incremental Loan for a Limited Condition Acquisition may be limited
to the following: at the date of closing of such Limited Condition Acquisition
and the funding of the applicable Incremental Loan, (A) no Event of Default
under clause (a), (h) or (i) of Article VII shall have occurred and be
continuing, (B) the only representations and warranties the accuracy of which
shall be a condition to funding such advance shall be the customary “specified
representations” and the representations of the seller or the target company (as
applicable) included in the acquisition agreement related to such Limited
Condition Acquisition that are material to the interests of the Lenders and only
to the extent that the Borrower or its applicable Restricted Subsidiary has the
right to terminate its obligations under such acquisition agreement or decline
to consummate such Limited Condition Acquisition as a result of a failure of
such representations to be accurate, and

(ii) in the case of the incurrence of any Indebtedness or Liens or the making of
any Investments, Restricted Payments, prepayments of Indebtedness, Dispositions
or fundamental changes or the designation of any Unrestricted Subsidiaries in
connection with a Limited Condition Acquisition, the relevant ratios and baskets
shall be determined, and any condition regarding the absence of any Default or
Event of Default shall be tested, as of the date the definitive acquisition
agreements for such Limited Condition Acquisition are entered into and
calculated as if the acquisition and other pro forma events in connection
therewith were consummated on such date and giving effect on a pro forma basis
thereto and to any other asset sales or other dispositions or investments or
acquisitions or pro forma events, as the case may be, in the manner described
under the definition of “Fixed Charge Coverage Ratio”; provided that in
connection with the calculation of any ratio or basket with respect to the
incurrence of any Indebtedness or Liens or the making of any Investments,
Restricted Payments, prepayments of Indebtedness, Dispositions or fundamental
changes or the designation of any Unrestricted Subsidiary on or following such
date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the definitive agreements for such Limited
Condition Acquisition is terminated, with respect to any such transaction other
than in connection with such Limited Condition Acquisition, any such ratio shall
be calculated on a pro forma basis in the manner described above (A) assuming
such Limited Condition Acquisition and other pro forma

 

-65-



--------------------------------------------------------------------------------

events in connection therewith (including any incurrence of Indebtedness) have
been consummated and (B) assuming such Limited Condition Acquisition and other
pro forma events in connection therewith (including any incurrence of
indebtedness) have not been consummated.

SECTION 2.24 Refinancing Amendments.

(a) Notwithstanding anything to the contrary in this Agreement, including
Section 2.17 (which provisions shall not be applicable to this Section 2.24),
the Borrower may by written notice to the Administrative Agent establish one or
more additional tranches of term loans under this Agreement (such loans,
“Refinancing Loans”), all Net Cash Proceeds of which are used to refinance in
whole or in part any Class of Loans pursuant to Section 2.12(c). Each such
notice shall specify the date (each, a “Refinancing Effective Date”) on which
the Borrower proposes that the Refinancing Loans shall be made, which shall be a
date not earlier than five (5) Business Days after the date on which such notice
is delivered to the Administrative Agent (or such shorter period agreed to by
the Administrative Agent in its sole discretion); provided that:

(i) before and after giving effect to the borrowing of such Refinancing Loans on
the Refinancing Effective Date (A) the representations and warranties set forth
in Article III and in each other Loan Document shall be true and correct in all
material respects (or in all respects to the extent qualified by materiality or
Material Adverse Effect) on and as of such date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (or in all respects to the extent qualified by materiality or Material
Adverse Effect) on and as of such earlier date, (B) no Default or Event of
Default shall have occurred and be continuing, and the Administrative Agent
shall have received a certificate as to the accuracy of the matters set forth in
clauses (A) and (B) dated such date and executed by a Responsible Officer of the
Borrower;

(ii) the final maturity date of the Refinancing Loans shall be no earlier than
the date that is 91 days after the Maturity Date;

(iii) the Weighted Average Life to Maturity of such Refinancing Loans shall be
no shorter than 91 days after the then-remaining Weighted Average Life to
Maturity of the Initial Term Loans (which, for purposes hereof, shall be
calculated as though no prepayments which reduce amortization on the Initial
Term Loans have been made);

(iv) the aggregate principal amount of the Refinancing Loans shall not exceed
the outstanding principal amount of the refinanced Loans plus amounts used to
pay fees, premiums, costs and expenses (including original issue discount) and
accrued interest associated therewith;

(v) if all other terms applicable to such Refinancing Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.23(b)(iii)) and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Loans) taken as a whole shall (as determined by the
Borrower in good faith) be more restrictive to the Borrower and its Restricted
Subsidiaries than, the terms, taken as a whole, applicable to the Loans being
refinanced, then, except to the extent such covenants and other terms apply
solely to any period after the Latest Maturity Date, the Loans will be modified
to reflect such more restrictive terms (taken as a whole) and the Borrower and
the Administrative Agent may amend this Agreement for such purpose without the
consent of any other party hereto;

 

-66-



--------------------------------------------------------------------------------

(vi) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Loan Guarantors) in respect of such Refinancing Loans;

(vii) Refinancing Loans shall not be secured by any asset other than the
Collateral; and

(viii) Refinancing Loans may participate on a pro rata basis or on a less than
pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments (other than as provided otherwise in the case of such prepayments
pursuant to Section 2.12(c)) hereunder, as specified in the applicable
Refinancing Amendment.

(b) The Borrower may approach any Lender or any other person (other than an
Ineligible Institution) pursuant to Section 9.04 to provide all or a portion of
the Refinancing Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Loans may elect or decline, in its
sole discretion, to provide a Refinancing Loan. Any Refinancing Loans made on
any Refinancing Effective Date shall be designated an additional Class of Loans
for all purposes of this Agreement; provided, further, that any Refinancing
Loans may, to the extent provided in the applicable Refinancing Amendment
governing such Refinancing Loans, be designated as an increase in any previously
established Class of Loans made to the Borrower.

(c) The Borrower, the Administrative Agent and each Lender providing the
applicable Refinancing Loans shall execute and deliver to the Administrative
Agent an amendment to this Agreement in form reasonably satisfactory to the
Administrative Agent and the Borrower (a “Refinancing Amendment”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
such Refinancing Loans. Notwithstanding anything to the contrary set forth in
this Agreement or any other Loan Document (including without limitation this
Section 2.24), (i) the aggregate amount of Refinancing Loans will not be
included in the calculation of clause (i) of the definition of Incremental Loan
Amount, (ii) Refinancing Loans shall be in integral multiples of $1,000,000 and
be in an aggregate principal amount that is not less than $10,000,000, or, in
each case, a lesser amount if such lesser amount constitutes the remaining
balance of the Class of Loans being refinanced or as may be reasonably be agreed
to by the Administrative Agent, (iii) there shall be no condition to any
incurrence of any Refinancing Loan at any time or from time to time other than
those set forth in Section 2.24(a) above, and (iv) all Refinancing Loans and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that rank equally and ratably in right of security with the
Loans and other Obligations.

For the avoidance of doubt, all Net Cash Proceeds from the incurrence of
Refinancing Loans (other than solely by means of extending or renewing then
existing Refinancing Loans without resulting in any Net Cash Proceeds), shall be
applied to the payment of the Loans being refinanced no later than three
(3) Business Days after the date on which such Refinancing Loans are incurred.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Loan Parties and each of its
Restricted Subsidiaries is duly organized or incorporated, validly existing and
in good standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction

 

-67-



--------------------------------------------------------------------------------

where such qualification is required, except where the failure to (a) in the
case of a non-Loan Party, be in good standing or have such power and authority,
or (b) in the case of any Loan Party or Restricted Subsidiary, be so qualified,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions. The Loan Documents to which each Loan Party is
a party have been duly executed and delivered by such Loan Party and constitute
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to Insolvency Laws, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Restricted
Subsidiaries, (c) will not violate or result in a default under any material
indenture, material agreement or other material instrument binding upon any Loan
Party or any of its Restricted Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any of
its Restricted Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its Restricted
Subsidiaries, except Permitted Liens or Liens created pursuant to the Loan
Documents, except, in the case of clauses (a) or (b), to the extent the lack of
such consent, approval, registration, filing or action, or the occurrence of
such violation or default, would not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2016, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended April 1, 2017 and July 1, 2017.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above. Except
as set forth on Schedule 3.06 and except as otherwise permitted under this
Agreement, neither the Company nor any of its consolidated subsidiaries has any
material Guarantee obligations, or any long-term leases or unusual forward or
long-term commitments, including any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, in each case
that are required by GAAP to be reflected or reserved against on a balance sheet
of the Borrower and its Restricted Subsidiaries, other than those that are
reflected in the most recent financial statements referred to in this paragraph.

(b) Except for the Disclosed Matters, no event, change or condition has occurred
that has had, or would reasonably be expected to have, a Material Adverse
Effect, since December 31, 2016.

 

-68-



--------------------------------------------------------------------------------

SECTION 3.05 Properties.

(a) Each of the Loan Parties and its Restricted Subsidiaries has good and
indefeasible title to, or valid leasehold interests in, all its real and
personal property, free of all Liens other than Permitted Liens, except where
failure would not reasonably be expected to have a Material Adverse Effect.

(b) Each Loan Party and its Restricted Subsidiaries owns, or is licensed to use,
all material Intellectual Property that is necessary to its business as
currently conducted and the use thereof by the Loan Parties and its Restricted
Subsidiaries does not infringe in any material respect upon the rights of any
other Person.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting the Loan Parties or any of their Restricted
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

(b) Except for the Disclosed Matters (i) no Loan Party nor any of its Restricted
Subsidiaries has received notice of any claim with respect to any material
Environmental Liability or knows of any basis for any material Environmental
Liability and (ii) except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, no Loan Party nor any of its Restricted Subsidiaries (1) has
failed to comply with any applicable Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.

SECTION 3.07 Compliance with Laws and Agreements. Each Loan Party and its
Restricted Subsidiaries is in compliance with all Requirements of Law applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08 Investment Company Status. No Loan Party nor any of its Restricted
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, (a) each Loan Party and its
Restricted Subsidiaries has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it (including in its capacity as a
withholding agent), except Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP and (b) there are no Liens for Taxes on any assets of the
Borrower and its Restricted Subsidiaries, except for Taxes (i) that are not yet
delinquent or (ii) that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP.

 

-69-



--------------------------------------------------------------------------------

SECTION 3.10 ERISA; Benefit Plans.

(a) Except for Disclosed Matters, no ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. Each Loan Party and ERISA Affiliate is in
compliance with the applicable provisions of ERISA, the Code and any other
federal, state or local laws relating to the Plans, and with all regulations and
published interpretations thereunder, except as could not reasonably be expected
to result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan that is subject to Title IV or Section 302
of ERISA or Section 412 or 4971 of the Code (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715-30) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the assets of such Plan by an amount which would reasonably
be expected to result in a Material Adverse Effect.

(b) Except as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (i) all employer and employee
contributions (including insurance premiums) required by applicable law or by
the terms of any Foreign Benefit Arrangement or Foreign Plan (including any
policy held thereunder) have been made, or, if applicable, accrued in accordance
with normal accounting practices; (ii) the accrued benefit obligations of each
Foreign Plan (based on those assumptions used to fund such Foreign Plan) with
respect to all current and former participants do not exceed the assets of such
Foreign Plan; (iii) each Foreign Plan that is required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities; and (iv) each such Foreign Benefit Arrangement and Foreign Plan is
in compliance (A) with all provisions of applicable law and all applicable
regulations and regulatory requirements (whether discretionary or otherwise) and
published interpretations thereunder with respect to such Foreign Benefit
Arrangement or Foreign Plan and (B) with the terms of such Foreign Plan or
Foreign Benefit Arrangement.

SECTION 3.11 Disclosure. The Borrower has disclosed all matters known to it
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document (as modified or supplemented by other
information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, and taken as a whole, not misleading; provided that, with respect to
projections, financial estimates, forecasts and other forward-looking
information, (collectively, the “Projections”) the Borrower represents only that
such information was prepared in good faith based upon assumptions that were
believed by the Borrower to be reasonable at the time such Projections were
furnished, it being understood and agreed that Projections are not a guarantee
of financial performance and actual results may differ from Projections and such
differences may be material.

SECTION 3.12 No Default. No Loan Party nor any of its Restricted Subsidiaries is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound in any respect that would reasonably be expected to have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

SECTION 3.13 Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Closing Date, (i) the fair value of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, at a fair

 

-70-



--------------------------------------------------------------------------------

valuation, will exceed the fair value of the debts and liabilities thereof,
whether subordinated, contingent or otherwise; (ii) the present fair saleable
value of the property of the Borrower and its Restricted Subsidiaries, taken as
a whole will be greater than the amount that will be required to pay the
probable liability of the debts and other liabilities thereof, whether
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and its Restricted Subsidiaries,
taken as a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become due, absolute and
matured; and (iv) the Borrower and its Restricted Subsidiaries, taken as a
whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Closing Date.

(b) The Borrower and its Restricted Subsidiaries, taken as a whole, do not
intend to incur debts beyond their ability to pay such debts as they mature,
taking into account the timing of and amounts of cash to be received thereby and
the timing of the amounts of cash to be payable on or in respect of Indebtedness
thereof.

SECTION 3.14 Insurance. The Borrower has delivered or made available to the
Administrative Agent lists of all material insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Loan Party.

SECTION 3.15 Capitalization and Subsidiaries. The Borrower has delivered or made
available to the Administrative Agent a correct and complete list of the name
and relationship to the Company of each and all of the Company’s subsidiaries.
Except as would not reasonably be expected to result in a Material Adverse
Effect, all of the issued and outstanding Capital Stock owned by any Loan Party
in its subsidiaries has been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and is fully
paid and non-assessable.

SECTION 3.16 Employment Matters. Except as would not reasonably be expected to
result in a Material Adverse Effect, (a) there are no strikes, lockouts or
slowdowns, and no unfair labor practice charges, against any Loan Party or its
Restricted Subsidiaries pending or, to the knowledge of the Borrower,
threatened, (b) the terms and conditions of employment, hours worked by and
payments made to employees of the Loan Parties and their Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act, or any other
applicable federal, provincial, territorial, state, local or foreign law dealing
with such matters and (c) all payments due from any Loan Party or any of its
Restricted Subsidiaries, or for which any claim may be made against any Loan
Party or any of its Restricted Subsidiaries, on account of wages, vacation pay
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Restricted
Subsidiary.

SECTION 3.17 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Restricted Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Restricted Subsidiaries and their respective officers and
directors, and to the knowledge of the Company its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower being designated a Sanctioned Person. None of
(a) the Company, any Restricted Subsidiary or to the knowledge of the Company or
such Restricted Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Restricted Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. The
Transactions will not violate Anti-Corruption Laws or applicable Sanctions.

 

-71-



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01 Closing Date. The obligations of the Lenders to make Loans under
this Agreement on the Closing Date shall not become effective until the date on
which each of the following conditions are satisfied (or waived in accordance
with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received each of the following, each properly executed by a
Responsible Officer of the signing Loan Party in form and substance reasonably
satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement and the Intercreditor Agreement;

(ii) executed promissory notes to the extent requested by any Lender pursuant to
Section 2.04(c);

(iii) executed counterparts of the Perfection Certificate, together with all
attachments contemplated thereby;

(iv) executed counterparts of the Security Agreement, together with:

(A) copies of customary lien searches satisfactory to the Administrative Agent
indicating no Liens other than Permitted Liens;

(B) certificates, if any, representing the Pledged Capital Stock (as defined in
the Security Agreement) referred to therein accompanied by undated stock powers
executed in blank and instruments evidencing the Pledged Instruments (as defined
in the Security Agreement) indorsed in blank;

(C) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and the United States
Copyright Office (to the extent indicated in the schedules to the Security
Agreement) in appropriate form for filings; and

(D) evidence reasonably satisfactory to the Administrative Agent that the
Intercreditor Agreement is in full force and effect, and that the Collateral
Agent on behalf of the Credit Parties will have a perfected security interest in
the Collateral of the type and priority described in each Collateral Document
and no additional actions or filings are required on the Closing Date;

(b) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date and executed by its Secretary, Assistant
Secretary or authorized manager or director, which shall (A) certify the
resolutions of its board of directors, board of managers, members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, together with any powers of attorney granted in connection
therewith, (B) identify by name and title and bear the signatures of the
Financial Officers and any other officers, managers or attorneys of such Loan
Party authorized to sign the Loan Documents

 

-72-



--------------------------------------------------------------------------------

to which it is a party and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by-laws, memorandum and articles
of association or operating, management or partnership agreement; and (ii) a
certificate of good standing, status or compliance, as applicable, for each Loan
Party from its jurisdiction of organization (to the extent such concept is
relevant or applicable in such jurisdiction).

(c) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower and dated the
Closing Date certifying as to the matters set forth in Section 4.02(a) and (b).

(d) Fees. The Lenders, the Bookrunners and the Agents shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.

(e) Legal Opinions. The Administrative Agent shall have received an opinion from
(i) Wachtell, Lipton, Rosen & Katz LLP, New York counsel to the Loan Parties,
(ii) Kramer Levin Naftalis & Frankel LLP, Delaware counsel to the Loan Parties,
(iii) Advisors LLP, California counsel to the Loan Parties and (iv) in house
counsel for the Borrower.

(f) PATRIOT ACT. The Administrative Agent shall have received at least three
(3) Business Days prior to the Closing Date all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act that has been reasonably requested at least five
(5) Business Days in advance of the Closing Date.

(g) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of the Borrower.

(h) Transactions. Prior to or substantially concurrently with the borrowing of
the Initial Term Loans on the Closing Date, (x) the CompuCom Acquisition shall
have been consummated and (y) the CompuCom Refinancing shall have been
consummated.

(i) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request in accordance with the requirements hereof.

(j) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent may have reasonably requested.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement and in all Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing, except that such
representations and warranties (i) that relate solely to an earlier date shall
be true and correct as of such earlier date and (ii) shall be true and correct
in all respects if they are qualified by a materiality standard.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

 

-73-



--------------------------------------------------------------------------------

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

SECTION 4.03 Post-Closing Matters. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, the Borrower and the
Loan Parties shall not be required to take any action set forth on Schedule 4.03
prior to the corresponding date set forth on Schedule 4.03 and, for the
avoidance of doubt, (x) no representation or warranty made hereunder or under
any other Loan Document shall be considered not to be true and correct, (y) no
covenant hereunder or under any other Loan Document shall be considered not to
be satisfied, and (z) no condition contained in this Agreement or any other Loan
Document shall be considered not to be met, in each case for purposes of
subclauses (x), (y) and (z) of this Section 4.03 by virtue of the failure of the
Borrower or any Loan Party to consummate such actions prior to such
corresponding dates.

ARTICLE V

Affirmative Covenants

Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

SECTION 5.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent (with copies to be provided to each Lender by the
Administrative Agent):

(a) within 90 days after the end of each fiscal year of the Company, (i) its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or another registered public accounting
firm of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants and (ii) if at any time the
Borrower is not subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, a “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” that describes the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries;

(b) within 45 days after the end of each of the first three fiscal quarters of
the Company, (i) its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer of the Borrower as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes and (ii) if at any time the
Borrower is not subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, a “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” that describes the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries;

 

-74-



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit C (each, a “Compliance Certificate”) (i) certifying, in the
case of the financial statements delivered under clause (b), as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) with respect to any delivery of financial statements under 5.01(a),
setting forth reasonably detailed calculations of Excess Cash Flow and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

(e) as soon as available, but in any event not more than 30 days after the end
of each fiscal year of the Company, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement in form acceptable to the Administrative Agent) of the
Company for each month of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Administrative Agent; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or the Collateral Agent may reasonably request (on its own
behalf or on behalf of any Lender).

The Borrower may satisfy its obligation to deliver any report or other
information to Lenders at any time by filing such information with the SEC and
providing written notice (which notice may be by facsimile or electronic mail)
to the Administrative Agent that such information has been filed.

The Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.01 or otherwise are being distributed through the Platform, any
document or notice that the Borrower has indicated contains Private-Side
Information shall not be posted on that portion of the Platform designated for
such Public Lenders. The Borrower agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Borrower which
contains only Public-Side Information, and by doing so shall be deemed to have
represented that such information contains only Public-Side Information. If the
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.01 contains Private-Side Information, Administrative Agent
reserves the right to post such document or notice solely on that portion of the
Platform designated for Private Lenders.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for further distribution to each Lender) prompt written
notice of the following:

(a) the occurrence of any Default or Event of Default;

 

-75-



--------------------------------------------------------------------------------

(b) any actual knowledge of the Loan Parties of, or any receipt of any notice
of, any governmental investigation or any litigation, arbitration or
administrative proceeding (each, an “Action”) commenced or, to the knowledge of
any Loan Party, threatened against any Loan Party or any of its Restricted
Subsidiaries that (i) seeks damages in excess of $50,000,000 (provided that
there is a reasonable likelihood that damages in excess of $50,000,000 shall be
awarded in connection with such Action), (ii) seeks injunctive relief (provided
that there is a reasonable likelihood that such injunctive relief shall be
granted and, if so granted, such injunctive relief would be reasonably likely to
have a Material Adverse Effect on the Borrower’s ability to perform their
obligations under the Loan Documents or would have a Material Adverse Effect on
the Collateral), (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets (provided that such Action has a reasonable likelihood
of success and seeks damages, or would result in liabilities, in excess of
$50,000,000), (iv) alleges criminal misconduct by any Loan Party or any of its
Restricted Subsidiaries (provided that such criminal misconduct would be
reasonably likely to result in a Material Adverse Effect), (v) alleges the
violation of any law regarding, or seeks remedies in connection with, any
Environmental Laws (provided that such Action has a reasonable likelihood of
success and seeks damages, or would result in liabilities, in excess of
$50,000,000), (vi) contests any tax, fee, assessment, or other governmental
charge in excess of $50,000,000, or (vii) involves any material product recall;

(c) [reserved];

(d) each year, at the time of delivery of annual financial statements pursuant
to Section 5.01(a), the Borrower shall deliver to the Administrative Agent a
certificate executed by a Responsible Officer of the Borrower setting forth any
changes in the information required pursuant to the Perfection Certificate
(other than Section 9 thereof, as to which no updates shall be required) or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section;

(e) [reserved];

(f) [reserved];

(g) the occurrence of any ERISA Event, Foreign Plan Event or breach of the
representations and warranties in Section 3.10 that, alone or together with any
other ERISA Events, Foreign Plan Events or breaches of such representations and
warranties that have occurred, would reasonably be expected to result in
liability of the Loan Parties and their Restricted Subsidiaries, whether
directly or by virtue of their affiliation with any ERISA Affiliate, in an
aggregate amount exceeding $50,000,000;

(h) [reserved];

(i) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Restricted Subsidiaries to, (a) do or cause to be done all
things necessary to preserve, renew and keep

 

-76-



--------------------------------------------------------------------------------

in full force and effect its legal existence and, except where any of the
following could not reasonably be expected to result in a Material Adverse
Effect, the rights, qualifications, licenses, permits, franchises, governmental
authorizations, Intellectual Property rights, licenses and permits used or
useful in the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (b) engage only in
material lines of business substantially similar to those lines of business
conducted by any of the Loan Parties or any of their respective Restricted
Subsidiaries on the Closing Date or any business reasonably related,
complementary or ancillary thereto.

SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
of its Restricted Subsidiaries to, pay or discharge all Material Indebtedness
and all other material liabilities and obligations, including Taxes, before the
same shall become delinquent or in default, except where (a)(i) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(ii) such Loan Party or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

SECTION 5.06 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each of its Restricted Subsidiaries to, (a) keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and (b) on
up to one occasion per calendar year permit any representatives designated by
the Administrative Agent or the Collateral Agent(including employees of the
Administrative Agent, the Collateral Agent or any consultants, accountants,
lawyers and appraisers retained by the Administrative Agent or the Collateral
Agent), upon reasonable prior notice, to visit and inspect its properties and to
examine and make extracts from its books and records, and the applicable Loan
Party or Restricted Subsidiary will make its officers and independent
accountants available to discuss its affairs, finances and condition with such
representatives, all at such reasonable times as are requested; provided,
however, that if an Event of Default has occurred and is continuing, there shall
be no limitation on the number of such site visits and inspections, including by
Lenders. For purposes of this Section 5.06, it is understood and agreed that a
single site visit and inspection may consist of examinations conducted at
multiple relevant sites and involve one or more relevant Loan Parties and their
assets. All such site visits and inspections shall be at the sole expense of the
Loan Parties.

SECTION 5.07 Compliance with Laws.

(a) Each Loan Party will, and will cause each of its Restricted Subsidiaries to,
(a) comply with all Requirements of Law applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect and (b) maintain
in effect and enforce policies and procedures designed to ensure compliance by
the Borrower, its Restricted Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

-77-



--------------------------------------------------------------------------------

(b) US and Foreign Plans and Arrangements.

(i) For each existing, or hereafter adopted, Plan, Foreign Plan and Foreign
Benefit Arrangement (together, a “Company Plan”), each Loan Party will, and will
cause each Restricted Subsidiary to, in a timely fashion comply with and perform
in all material respects all of its obligations under and in respect of such
Company Plan, including under any funding agreements and all applicable laws and
regulatory requirements (whether discretionary or otherwise).

(ii) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Company Plan by a Loan Party or any
Restricted Subsidiary thereof shall be paid or remitted by each Loan Party and
each Restricted Subsidiary thereof in a timely fashion in accordance with the
terms thereof, any funding agreements and all applicable laws.

(iii) The Loan Parties shall deliver to the Administrative Agent (A) if
requested by the Administrative Agent, copies of each annual and other return,
report or valuation with respect to each Company Plan, as filed with any
applicable Governmental Authority and (B) notification within 30 days of any
increases having a cost to one or more of the Loan Parties and their Restricted
Subsidiaries in excess of $50,000,000 per annum in the aggregate, in the
benefits of any existing Company Plan, or the establishment of any new Company
Plan, or the commencement of contributions to any such Company Plan to which any
Loan Party was not previously contributing, which would reasonably be expected
to result in liabilities to the Loan Parties and their Restricted Subsidiaries
in excess of $50,000,000.

(c) Environmental Covenant. The Loan Parties and each of their Restricted
Subsidiaries (i) shall be at all times in compliance with all Environmental Laws
and (ii) ensure that their assets and operations are in compliance with all
Environmental Laws and that no Hazardous Materials are, contrary to any
Environmental Laws, discharged, emitted, released, generated, used, stored,
managed, transported or otherwise dealt with, except, in each case in subclauses
(i) and (ii), where failure to comply with any of the foregoing could not,
either singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used only (a) to
fund the Transactions and (b) for working capital needs and general corporate
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 5.09 Insurance. Each Loan Party will maintain with financially sound and
reputable carriers having a financial strength rating of at least A- by A.M.
Best Company (a) insurance in such amounts (with no greater risk retention) and
against such risks (including loss or damage by fire and loss in transit; theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
business interruption; and general liability) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required pursuant to the Collateral Documents or (in the case of Loan
Parties located outside of the United States) such other insurance maintained
with other carriers as is reasonably satisfactory to the Administrative Agent.
The Borrower will furnish to the Lenders, upon request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained, which
may be a Memorandum of Insurance. The Borrower shall require all such policies
to name the Collateral Agent (on behalf of the Credit Parties) as additional
insured or loss payee, as applicable and cause to be delivered to the Collateral
Agent insurance certificates and endorsements evidencing same. If any portion of
any Mortgaged Property (as defined in Schedule 4.03) is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968

 

-78-



--------------------------------------------------------------------------------

(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, on or before the later of
(A) the date set forth in Paragraph 4 of Schedule 4.03 (as such date may be
agreed to be extended by the Administrative Agent in its reasonable discretion
in accordance therewith) and (B) the date of the delivery of the mortgage on the
Mortgaged Property.

SECTION 5.10 [Reserved].

SECTION 5.11 Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain (x) a public corporate credit rating (but not any
specific rating) from S&P and a public corporate family rating (but not any
specific rating) from Moody’s, in each case in respect of the Borrower and (y) a
public rating (but not any specific rating) in respect of the Initial Term Loans
from each of S&P and Moody’s.

SECTION 5.12 Timber Notes Refinancings. To the extent that the Borrower or any
Restricted Subsidiary makes a Permitted Investment pursuant to clause (24)(y) of
the definition thereof, the Borrower shall cause the Timber Subsidiaries to
distribute the aggregate net proceeds of the associated Timber Notes Receivable
to the Borrower or a Loan Party and repay any Indebtedness of the Borrower or
any of its Restricted Subsidiaries that was incurred in connection with the
refinancing of the Timber Notes in each case within ten days of the repayment,
refinancing, redemption or repurchase of the Timber Notes and in any event no
later than February 15, 2020.

SECTION 5.13 [Reserved].

SECTION 5.14 Additional Collateral; Further Assurances.

(a) The Company and each Loan Party shall within ten Business Days (or such
longer period as may be agreed to by the Administrative Agent) after formation
or acquisition of a Restricted Subsidiary which is not an Excluded Subsidiary,
or any Restricted Subsidiary ceasing to be an Excluded Subsidiary, (i) cause
such Restricted Subsidiary (A) to become a Loan Party and a Grantor under, and
as defined in, the Security Agreement by executing and delivering to the
Administrative Agent and to the Collateral Agent a Joinder Agreement in
substantially the form set forth as Exhibit D hereto (or such other form as
reasonably agreed between the Administrative Agent and the Borrower, each a
“Joinder Agreement”) or such other Loan Guaranty in form and substance
satisfactory to the Administrative Agent and (B) to execute and deliver such
amendments, supplements or documents of accession to any Collateral Documents as
the Collateral Agent deems necessary for such new Restricted Subsidiary to grant
to such Collateral Agent (for the benefit of the Credit Parties) a perfected
security interest in the Collateral with respect to such new Restricted
Subsidiary and (ii) deliver to the Collateral Agent the certificates, if any,
representing all of the Capital Stock of such Restricted Subsidiary, together
with undated stock powers or other appropriate instruments of transfer executed
and delivered in blank by a duly authorized officer of the holder(s) of such
Capital Stock. Upon execution and delivery of such documents and agreements,
each such Person (i) shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Collateral Agent (in each case for the benefit of the Credit Parties), in any
property of such Loan Party which constitutes Collateral.

(b) Without limiting the foregoing, each Loan Party will execute and deliver, or
cause to be executed and delivered, to the Administrative Agent and the
Collateral Agent, such documents,

 

-79-



--------------------------------------------------------------------------------

agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which the Administrative Agent or the Collateral
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure the
presentation, validity, perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Loan
Parties. In addition, each Loan Party will upon the request of the
Administrative Agent, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent and the Collateral Agent filings with any
governmental recording or registration office in any jurisdiction required by
the Administrative Agent or the Collateral Agent in order to perfect or protect
the Liens of the Collateral Agent granted under any Collateral Document in any
Intellectual Property at the expense of the Loan Parties, provided that
notwithstanding anything herein or in any other Loan Document to the contrary,
under no circumstances will any Loan Party be obligated to enter into any
mortgages (other than with respect to the Headquarters) or any deposit account
control agreements, securities account control agreements, or other lockbox or
control agreements, or to obtain bailee agreements or landlord or mortgagee
waivers, or to send any notices to account debtors or other contractual third
parties prior to the occurrence of an Event of Default, or enter security
agreements or pledge agreements or similar agreements governed under the laws of
any non-U.S. jurisdiction; provided, that, the Collateral Agent may require a
Loan Party to enter into a deposit account control agreement in respect of any
deposit account of such Loan Party as to which a deposit account control
agreement has been entered into for the benefit of the ABL Debt under the ABL
Credit Agreement, unless the ABL Collateral Agent is acting as bailee for such
deposit account pursuant to the Intercreditor Agreement.

SECTION 5.15 Designation of Unrestricted Subsidiaries. The Borrower may from
time to time after the Closing Date, designate any of its Restricted
Subsidiaries as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) the Fair Market Value of any such
Restricted Subsidiary to be designated as an Unrestricted Subsidiary and its
Restricted Subsidiaries would be permitted as an Investment under either
Section 6.09(a)(iv) or Section 6.09(b)(xvii), (iii) the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary will constitute the
incurrence at the time of designation of all Indebtedness and Liens of such
Restricted Subsidiary existing at the time of such designation and (iv) any
Unrestricted Subsidiary that has been designated as a Restricted Subsidiary may
not subsequently be redesignated as an Unrestricted Subsidiary without the prior
consent of the Administrative Agent. Any such designation by the Company shall
be evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of a certificate signed by a Responsible Officer of
the Borrower certifying that such designation complied with the foregoing
provisions.

SECTION 5.16 Post-Closing Obligations. Within the time periods specified on
Schedule 4.03 hereto (as each may be extended by the Administrative Agent in its
reasonable discretion), perform such actions as are set forth on Schedule
4.03 hereto.

ARTICLE VI

Negative Covenants

Until the Termination Date, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

 

-80-



--------------------------------------------------------------------------------

SECTION 6.01 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) (i) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and (ii) the
Company shall not permit any of its Restricted Subsidiaries to issue any shares
of Preferred Stock; provided, however, that the Company and any Restricted
Subsidiary that is a Loan Guarantor may Incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock and any Restricted
Subsidiary may issue shares of Preferred Stock, in each case if the Fixed Charge
Coverage Ratio of the Company for the most recently ended four fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is Incurred or such Disqualified
Stock or Preferred Stock is issued would have been at least 2.0 to 1.0
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been Incurred, or the
Disqualified Stock or Preferred Stock had been issued, as the case may be, and
the application of proceeds therefrom had occurred at the beginning of such
four-quarter period.

(b) The limitations set forth in Section 6.01(a) shall not apply to:

(i) the Incurrence by the Company or its Restricted Subsidiaries of Indebtedness
under the ABL Credit Agreement and other Credit Facilities and the issuance and
creation of letters of credit and bankers’ acceptances thereunder (with letters
of credit and bankers’ acceptances being deemed to have a principal amount equal
to the face amount thereof) up to an aggregate principal amount not to exceed
the greater of (x) $1,500,000,000 at any one time outstanding, and (y) the
Borrowing Base;

(ii) the Obligations and any Incremental Equivalent Debt of the Company or any
Loan Guarantor;

(iii) Indebtedness of the Company and its Restricted Subsidiaries in existence
on the Closing Date (other than Indebtedness described in clauses (i) and
(ii) above);

(iv) Indebtedness Incurred by the Company or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, and arrangements in connection therewith,
and Indebtedness in connection with workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance, or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims;

(v) Indebtedness arising from agreements of the Company or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, Incurred in connection with the disposition
of any business, assets or a Restricted Subsidiary of the Company in accordance
with the terms of this Agreement;

(vi) Indebtedness of the Company to a Restricted Subsidiary; provided that any
such Indebtedness owed to a Restricted Subsidiary that is not a Loan Guarantor
is subordinated in right of payment to the obligations of the Company under this
Agreement; provided, further, that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to the Company or another Restricted Subsidiary) shall
be deemed, in each case, to be an Incurrence of such Indebtedness;

 

-81-



--------------------------------------------------------------------------------

(vii) shares of Preferred Stock of a Restricted Subsidiary issued to the Company
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary that holds such shares of Preferred Stock of another Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to the Company or another
Restricted Subsidiary) shall be deemed, in each case, to be an issuance of
shares of Preferred Stock;

(viii) Indebtedness of a Restricted Subsidiary to the Company or another
Restricted Subsidiary; provided that if a Loan Guarantor incurs such
Indebtedness to a Restricted Subsidiary that is not a Loan Guarantor, such
Indebtedness is subordinated in right of payment to the Loan Guaranty of such
Loan Guarantor; provided, further, that any subsequent issuance or transfer of
any Capital Stock or any other event which results in any Restricted Subsidiary
holding such Indebtedness ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to the Company or another
Restricted Subsidiary) shall be deemed, in each case, to be an Incurrence of
such Indebtedness;

(ix) Swap Obligations of the Company or a Restricted Subsidiary that are not
Incurred for speculative purposes;

(x) obligations in respect of performance, bid, appeal, surety and similar bonds
and completion guarantees provided by the Company or any Restricted Subsidiary
in the ordinary course of business;

(xi) any Guarantee by the Company or a Restricted Subsidiary of Indebtedness or
other obligations of the Company or any of its Restricted Subsidiaries so long
as the Incurrence of such Indebtedness is permitted under the terms of this
Agreement (other than pursuant to clause (xviii) below); provided that if such
Indebtedness is by its express terms subordinated in right of payment to the
Loans or the Loan Guaranty of such Restricted Subsidiary, as applicable, any
such Guarantee of the Company or such Loan Guarantor with respect to such
Indebtedness shall be subordinated in right of payment to the Loans or such Loan
Guarantor’s Loan Guaranty, as applicable, to the same extent as such
Indebtedness is subordinated to the Loans or the Loan Guaranty of such
Restricted Subsidiary, as applicable;

(xii) Indebtedness of the Company or a Restricted Subsidiary arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided that such Indebtedness is extinguished within five (5) Business Days of
its Incurrence or the Incurrence of Indebtedness arising from customary cash
management services in the ordinary course of business;

(xiii) the Incurrence or issuance by the Company or any of its Restricted
Subsidiaries of Indebtedness or Disqualified Stock or the issuance of Preferred
Stock of a Restricted Subsidiary of the Company which serves to extend, refund,
refinance, renew, replace or defease any Indebtedness, Disqualified Stock or
Preferred Stock of the Company or any of its Restricted Subsidiaries issued as
permitted in Section 6.01(a) and clauses (ii), (iii), (xiv), (xv), (xvi) and
(xviii) of this Section 6.01(b) or any Indebtedness Incurred or Disqualified
Stock or Preferred Stock issued to so refund or refinance such Indebtedness,
Disqualified Stock or Preferred Stock (subject to the following proviso,
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:

 

-82-



--------------------------------------------------------------------------------

a. has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the shorter of (x) the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being refunded or refinanced (which, for purposes hereof, shall
be calculated as though no prepayments which reduce amortization on the
Indebtedness being refunded or refinanced) and (y) 91 days following the
Maturity Date;

b. has a Stated Maturity which is not earlier than the earlier of (x) the Stated
Maturity of the Indebtedness being refunded or refinanced or (y) 91 days
following the Maturity Date;

c. to the extent such Refinancing Indebtedness refinances (a) Indebtedness
junior to the Loans or the Loan Guaranty of such Restricted Subsidiary, as
applicable, such Refinancing Indebtedness is junior to the Loans or the Loan
Guaranty of such Restricted Subsidiary, as applicable, or (b) Disqualified Stock
or Preferred Stock, such Refinancing Indebtedness is Disqualified Stock or
Preferred Stock;

d. is Incurred in an aggregate principal amount or face or liquidation amount
(or if issued with original issue discount, an aggregate accreted price) that is
equal to or less than the aggregate principal amount or face or liquidation
amount (or if issued with original issue discount, the aggregate accreted value)
then outstanding of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded, refinanced, renewed, replaced or defeased plus all accrued
interest and premium (including any premium to be paid in connection with any
tender offer, exchange offer or private purchase), fees, expenses and penalties
Incurred in connection with such refinancing, refunding, renewing, replacement
or defeasance; and

e. shall not include (x) Indebtedness of a Restricted Subsidiary of the Company
that is not a Loan Guarantor that refinances Indebtedness of the Company or a
Restricted Subsidiary that is a Loan Guarantor, or (y) Indebtedness of the
Company or a Restricted Subsidiary that refinances Indebtedness of an
Unrestricted Subsidiary;

(xiv) Indebtedness of the Company or any of its Restricted Subsidiaries
represented by Capital Lease Obligations, mortgage financings or purchase money
obligations, in each case, Incurred for the purpose of financing all or any part
of the purchase price or cost of construction or improvement of property, plant
or equipment (or other fixed assets) used in the business of the Company or any
Restricted Subsidiary (where, in the case of a purchase, such purchase may be
effected directly or through the purchase of the Capital Stock of the Person
owning such property, plant and equipment), in the aggregate principal amount,
including all Refinancing Indebtedness permitted to be Incurred under this
Agreement to refund, refinance, renew or defease or replace any Indebtedness
Incurred pursuant to the provision described in this clause (xiv), not to exceed
$200,000,000, at any one time outstanding so long as the Indebtedness exists at
the time of purchase described in this clause (xiv) or is created within 270
days thereafter;

(xv) to the extent constituting Indebtedness, obligations arising from any
Permitted Bundled Contract Sale or Permitted Equipment Financing Contract Sale
and any Guarantee incurred in the ordinary course of business by the Borrower or
any of its Subsidiaries of the obligations of the Borrower or any subsidiary to
a purchaser arising from a Permitted Bundled Contract Sale or Permitted
Equipment Financing Contract Sale;

 

-83-



--------------------------------------------------------------------------------

(xvi) the Incurrence of Acquired Indebtedness or the issuance of Disqualified
Stock (or Preferred Stock in the case of a Restricted Subsidiary) by the Company
or a Restricted Subsidiary to finance an Acquisition; provided that, after
giving effect to the transactions that result in the Incurrence or issuance
thereof, either (1) the Fixed Charge Coverage Ratio would be greater than
immediately prior to such transactions or (2) the Company would be permitted to
Incur $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 6.01(a);

(xvii) Indebtedness Incurred by a Receivables Subsidiary in a Qualified
Receivables Financing that is not recourse to the Company or any Restricted
Subsidiary other than a Receivables Subsidiary (except for Standard
Securitization Undertakings);

(xviii) Indebtedness incurred pursuant to a Permitted Foreign Restricted
Subsidiary Factoring Facility;

(xix) Indebtedness or Disqualified Stock or Preferred Stock of the Company or
any of its Restricted Subsidiaries in an aggregate principal amount, accreted
value or face amount and with an aggregate liquidation preference not to exceed
$200,000,000 at any one time outstanding, which Indebtedness may be included
under a Credit Facility;

(xx) Indebtedness of a Foreign Restricted Subsidiary in an amount not to exceed
$100,000,000 at any one time outstanding;

(xxi) Capital Lease Obligations or other Indebtedness arising from any
Headquarters Transaction, including any lease of the Headquarters in any Sale
and Leaseback Transaction relating thereto; and

(xxii) unsecured Indebtedness, or Indebtedness incurred solely by Liens
described in clause (35) of the definition of “Permitted Liens”, maturing within
one year of the date of incurrence thereof, and which is incurred to refinance,
repay, redeem or repurchase the Timber Notes, which Indebtedness shall be in an
aggregate principal amount (or if issued with original issue discount, an
aggregate accreted value) that is equal to or less than the aggregate principal
amount (or if issued with original issue discount, the aggregate accreted value)
of the Timber Notes plus all accrued interest and premiums (including any
premium to be paid in connection with any tender offer, exchange offer or
private repurchase), fees, expenses and prepayment penalties Incurred in
connection with such refinancing, repayment, redemption or repurchase thereof
(such Indebtedness, “Timber Notes Refinancing Indebtedness”).

For purposes of determining compliance with this Section 6.01, in the event that
an item, or a portion of such item, taken by itself, of Indebtedness,
Disqualified Stock or Preferred Stock meets the criteria of more than one of the
categories of permitted Indebtedness described in clauses (i) through
(xxii) above or such item is (or portion, taken by itself, would be) entitled to
be Incurred pursuant to Section 6.01(a), the Company shall, in its sole
discretion, classify or reclassify, or later divide, classify or reclassify,
such item of Indebtedness in any manner that complies with this Section 6.01;
provided that all Indebtedness under the ABL Credit Agreement outstanding on the
Closing Date shall be deemed to have been Incurred pursuant to clause (i) of
Section 6.01(b) and the Initial Term Loans shall be deemed to have been Incurred
pursuant to clause (ii) of Section 6.01(b) and, in each case, the Company shall
not be permitted to reclassify all or any portion of such Indebtedness under the
ABL Credit Agreement or the Initial Term Loans. Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness with the same terms, the payment of dividends on Preferred Stock in
the form of additional shares of Preferred Stock of the same class, accretion of
original issue discount or

 

-84-



--------------------------------------------------------------------------------

liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies shall not
be deemed to be an Incurrence of Indebtedness for purposes of this Section 6.01.
Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness.

SECTION 6.02 Liens. The Company will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or otherwise cause or suffer
to exist or become effective any Lien securing Indebtedness (other than
Permitted Liens) upon any of their property or assets, now owned or hereafter
acquired.

SECTION 6.03 Fundamental Changes.

(a) No Loan Party will merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that (i) the Borrower and any Loan Party may engage in any
merger in which (A) the Borrower or (B) (except in a merger involving the
Borrower) such Loan Party other than the Borrower is the surviving entity,
(ii) any Loan Party (other than the Borrower) may merge into any other Loan
Party in a transaction in which the surviving entity is the other Loan Party,
(iii) any Loan Party, other than the Borrower, may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders, and (iv) any Loan Party, other than the Borrower, may merge into, or
consolidate with, any other Person; provided that (i) any such merger or
consolidation is, or the purpose of which is, an investment or acquisition not
prohibited by Section 6.09 or a disposition, sale or other transfer not
prohibited by Section 6.05 and (ii) with respect to any merger or consolidation
of any Loan Party (other than with respect to a disposition permitted by
Section 6.05), the surviving entity is a Loan Party.

(b) No Restricted Subsidiary that is not a Loan Party will merge into or
consolidate with any other Person that is not a Restricted Subsidiary, or permit
any other Person that is not a Restricted Subsidiary to merge into or
consolidate with it, unless any such merger or consolidation is, or the purpose
of which is to effectuate, an investment or acquisition not prohibited by
Section 6.09 or a disposition, sale or other transfer not prohibited by
Section 6.05.

SECTION 6.04 [Reserved].

SECTION 6.05 Asset Sales. The Company will not, and will not permit any of its
Restricted Subsidiaries to, cause or make an Asset Sale, unless (x) the Company
or any of its Restricted Subsidiaries, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value of the assets or Capital Stock issued or sold or otherwise disposed of,
and (y) at least 75% of the consideration therefor received by the Company or
such Restricted Subsidiary, as the case may be, is in the form of Cash
Equivalents or property or assets that are used or useful in the business of the
Company or a Similar Business, or Capital Stock of any person primarily engaged
in a Similar Business if as a result of the acquisition such Person becomes a
Restricted Subsidiary; provided that the amount of:

(a) any liabilities (as shown on the Company’s or such Restricted Subsidiary’s
most recent available internal balance sheet or in the notes thereto) of the
Company or any Restricted Subsidiary of the Company (other than liabilities that
are by their terms subordinated to the Loans or any Loan Guaranty) that are
assumed by the transferee of any such assets shall be deemed to be Cash
Equivalents for the purposes of this provision;

 

-85-



--------------------------------------------------------------------------------

(b) any notes or other obligations or other securities or assets received by the
Company or such Restricted Subsidiary of the Company from such transferee that
are converted by the Company or such Restricted Subsidiary of the Company into
cash within 180 days of the receipt thereof (to the extent of the cash received)
shall be deemed to be Cash Equivalents for the purposes of this provision;

(c) any Designated Non-cash Consideration received by the Company or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed
$50,000,000 at the time of the receipt of such Designated Non-cash Consideration
shall be deemed to be Cash Equivalents for the purposes of this provision, with
the Fair Market Value of each item of Designated Non-cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value;

SECTION 6.06 Minimum Liquidity. If on the last day of any Test Period the
Borrower’s Senior Secured Leverage Ratio exceeds 1.50:1.00, then the Borrower
shall be required to maintain Liquidity, determined as of the end of the most
recently ended fiscal quarter, of at least $400,000,000.

SECTION 6.07 [Reserved].

SECTION 6.08 [Reserved].

SECTION 6.09 Limitation on Restricted Payments.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any distribution on account of the
Company’s or any of its Restricted Subsidiaries’ Capital Stock, including any
payment in connection with any merger, amalgamation or consolidation involving
the Company (other than (a) dividends or distributions by the Company payable
solely in Capital Stock (other than Disqualified Stock) of the Company; or
(b) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly Owned
Restricted Subsidiary, the Company or a Restricted Subsidiary receives at least
its pro rata share of such dividend or distribution in accordance with its
Capital Stock in such class or series of securities);

(ii) purchase or otherwise acquire or retire for value any Capital Stock of the
Company or any direct or indirect parent company of the Company or any
Restricted Subsidiary held by Persons other than the Company or any Restricted
Subsidiary of the Company;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Indebtedness of the Company or any Loan Guarantor that
is contractually subordinated in right of payment to the Loans or to any Loan
Guaranty (other than the payment, redemption, repurchase, defeasance,
acquisition or retirement of (a) any Indebtedness of the Company or any Loan
Guarantor that is contractually subordinated to the Loans or to any Loan
Guaranty in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
such payment, redemption, repurchase defeasance, acquisition or retirement; or
(b) Indebtedness permitted under clauses (vi) and (viii) of Section 6.01(b); or

 

-86-



--------------------------------------------------------------------------------

(iv) make any Restricted Investment (all such payments and other actions
described in clauses (i) through (iii) above being collectively referred to as
“Restricted Payments”), unless, at the time of and after giving effect to such
Restricted Payment:

(1) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(2) immediately after giving effect to such transaction on a pro forma basis,
(x) the Company could Incur $1.00 of additional Indebtedness under
Section 6.01(a) and (y) the Senior Secured Leverage Ratio of the Company for the
most recently ended Test Period is less than 1.50:1.00; and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and its Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by clause (i) of
Section 6.09(b), but excluding all other Restricted Payments permitted by
Section 6.09(b)), is less than the sum, without duplication, of:

(A) the Retained Excess Cash Flow Amount as of such date of determination, plus

(B) 100% of the aggregate net proceeds, including cash and the Fair Market Value
of property other than cash, received by the Company since the Closing Date from
the issue or sale of Capital Stock of the Company (excluding Refunding Capital
Stock, Disqualified Stock and Capital Stock, the proceeds of which Capital Stock
are used in the manner described in clause (ix) of Section 6.09(b)), including
Capital Stock issued upon conversion of Indebtedness or Disqualified Stock or
upon exercise of warrants or options (other than an issuance or sale to a
Restricted Subsidiary of the Company), plus

(C) 100% of the aggregate amount of contributions to the capital of the Company
received in cash and the Fair Market Value of property other than cash since the
Closing Date (other than Refunding Capital Stock and Disqualified Stock), plus

(D) 100% of the aggregate amount received by the Company or any Restricted
Subsidiary in cash and the Fair Market Value of property other than cash
received by the Company or any of its Restricted Subsidiaries from:

(I) the sale or other disposition (other than to the Company or one of its
Restricted Subsidiaries) of Restricted Investments made by the Company and its
Restricted Subsidiaries and from repurchases and redemptions of such Restricted
Investments from the Company and its Restricted Subsidiaries by any Person
(other than the Company or any of its Restricted Subsidiaries) and from
repayments of loans or advances which constituted Restricted Investments (other
than in each case to the extent that the Restricted Investment was made pursuant
to clause (xvii) of Section 6.09(b)),

 

-87-



--------------------------------------------------------------------------------

(II) the sale (other than to the Company or one of its Restricted Subsidiaries)
of the Capital Stock of an Unrestricted Subsidiary, or

(III) a distribution or dividend from an Unrestricted Subsidiary, plus

(E) in the event any Unrestricted Subsidiary of the Company has been
redesignated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Company or a Restricted Subsidiary of the Company, the Fair
Market Value of the Investment of the Company in such Unrestricted Subsidiary at
the time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), after deducting any Indebtedness of the
Unrestricted Subsidiary so designated or combined or any Indebtedness associated
with the assets so transferred or conveyed (other than in each case to the
extent that the Restricted Investment was made pursuant to clause (xvii) of
Section 6.09(b)); plus

(F) the aggregate amount of Declined Proceeds at such time, plus

(G) 50% of the net cash proceeds of the AUS/NZ Transaction.

(b) The provisions of Section 6.09(a) shall not prohibit:

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement;

(ii) either of:

(1) the payment, repurchase, retirement, redemption, defeasance or other
acquisition of any Capital Stock (“Retired Capital Stock”) of the Company or any
direct or indirect parent company of the Company or any Indebtedness of the
Company or any Restricted Subsidiary that is unsecured or contractually
subordinated to the Loans or to any Loan Guaranty in exchange for, or out of the
proceeds of the substantially concurrent sale of, Capital Stock of the Company
or any direct or indirect parent company of the Company or contributions to the
equity capital of the Company, other than Disqualified Stock or any Capital
Stock sold to a Restricted Subsidiary (collectively, including such
contributions, “Refunding Capital Stock”) and

(2) the declaration and payment of accrued dividends on the Retired Capital
Stock out of the proceeds of the substantially concurrent sale, other than to a
Restricted Subsidiary of the Company, of Refunding Capital Stock;

(iii) the payment, redemption, repurchase, defeasance or other acquisition of
any Indebtedness of the Company or any Restricted Subsidiary that is
contractually subordinated to the Loans or to any Loan Guaranty made by exchange
for, or out of the proceeds of the substantially concurrent sale of, new
Indebtedness of the Company or a Restricted Subsidiary which is Incurred in
accordance with Section 6.01 so long as:

 

-88-



--------------------------------------------------------------------------------

(1) such Indebtedness has a Weighted Average Life to Maturity at the time it is
Incurred which is not less than the shorter of (1) remaining Weighted Average
Life to Maturity of the Indebtedness being so repaid, redeemed, repurchased,
defeased or acquired (which, for purposes hereof, shall be calculated as though
no prepayments which reduce amortization on the Indebtedness being repaid,
redeemed, repurchased, defeased or acquired) or (2) 91 days following the
Maturity Date,

(2) such Indebtedness has a Stated Maturity which is no earlier than the earlier
of (1) the Stated Maturity of the Indebtedness being so repaid, redeemed,
repurchased, defeased or acquired or (2) 91 days following the Maturity Date,

(3) to the extent such Indebtedness refinances Indebtedness subordinated to, the
right of payment of the Loans or the Loan Guaranty, such new Indebtedness is
subordinated, at least to the same extent as the Indebtedness being so repaid,
redeemed, repurchased, defeased or acquired, to the right of payment of the
Loans or to any Loan Guaranty, as applicable,

(4) such Indebtedness is Incurred in an aggregate principal amount (or if issued
with original issue discount, an aggregate accreted value) that is equal to or
less than the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being so repaid, redeemed, repurchased, defeased or acquired plus all accrued
interest and premiums (including any premium to be paid in connection with any
tender offer, exchange offer or private repurchase), fees, expenses and
prepayment penalties Incurred in connection with such repayment, redemption,
repurchase, defeasance or acquisition, and

(5) such Indebtedness is Incurred either by the Company or by the Restricted
Subsidiary that is the obligor on the Indebtedness being so repaid, redeemed,
repurchased, defeased or acquired;

(iv) the payment of cash in lieu of the issuance of fractional shares of Capital
Stock upon exercise or conversion of securities exercisable or convertible into
Capital Stock of the Company;

(v) any purchase or acquisition from, or withholding on issuance to, any
employee of the Company or any Restricted Subsidiary of the Company of Capital
Stock of the Company, or Capital Stock of any direct or indirect parent of the
Company in order to satisfy any applicable Federal, state or local tax payments
in respect of the receipt of such Capital Stock;

(vi) the repurchase of Capital Stock deemed to occur upon the exercise of
options or warrants if such Capital Stock represents all or a portion of the
exercise price thereof;

(vii) the repurchase, retirement, redemption or other acquisition (or dividends
to any direct or indirect parent company of the Company to finance any such
repurchase, retirement or other acquisition) for value of Capital Stock of the
Company or any direct or indirect parent company of the Company held by any
future, present or former employee, director, officer, or consultant (or any
spouse, former spouse, executor, administrator, distributee, estate, heir or
legatee of, or any entity controlled by any such foregoing Person) of the
Company or any direct or indirect parent company of the Company or any other
Restricted Subsidiary of the Company pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or other
agreement or arrangement; provided, however, that the aggregate

 

-89-



--------------------------------------------------------------------------------

amounts paid under this clause (vii) do not exceed $10,000,000 in any calendar
year with unused amounts in any calendar year being carried over to succeeding
calendar years up to a maximum of $20,000,000 in the aggregate in any calendar
year from and after the Closing Date;

(viii) the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of the Company or any Restricted
Subsidiaries Incurred in accordance with Section 6.01;

(ix) Restricted Investments acquired in exchange for, or out of the net proceeds
of a substantially concurrent issuance of Capital Stock, other than Disqualified
Stock, of the Company;

(x) the payment of any dividend by a Restricted Subsidiary of the Company to the
holders of its Capital Stock on a pro rata basis;

(xi) [reserved];

(xii) [reserved];

(xiii) purchases of receivables pursuant to a Receivables Repurchase Obligation
in connection with a Qualified Receivables Financing;

(xiv) the redemption, repurchase, retirement, defeasance or other acquisition of
any Disqualified Stock of the Company in exchange for, or out of the net cash
proceeds of a substantially concurrent sale of, Disqualified Stock of the
Company or any Restricted Subsidiaries Incurred in accordance with Section 6.01;

(xv) [reserved];

(xvi) payments or distributions to dissenting stockholders of Capital Stock of
the Company pursuant to applicable law, pursuant to or in connection with a
consolidation, merger or transfer of assets that complies with Section 6.03;

(xvii) other Restricted Payments in an aggregate amount which, taken together
with all other Restricted Payments made pursuant to the provision described in
this clause (xvii), does not exceed $10,000,000;

(xviii) the issuance of warrants and options and entrance into similar
derivative transactions in connection with the offering of unsecured or
unsubordinated convertible debt that is permitted under this Agreement, and
settlement of such transactions in accordance with the terms thereof;

(xix) dividends in respect of the Company’s common Capital Stock in aggregate
amount not to exceed the lesser of (x) $70,000,000 in any calendar year and
(y) $0.10 per issued and outstanding share of the Company’s common Capital
Stock, in any calendar year;

provided, that in the case of clauses (xv), (xvii), and (xix) of this
Section 6.09(b), no Default or Event of Default has occurred and is continuing
or would occur as a consequence thereof.

(c) In determining the extent to which any Restricted Payment may be limited or
prohibited by this Section 6.09, the Company and its Restricted Subsidiaries may
allocate all or any portion of such

 

-90-



--------------------------------------------------------------------------------

Restricted Payment among the categories described in clauses (i) through
(xix) of Section 6.09(b) or among such categories and the types described in
Section 6.09(a); provided that, at the time of such allocation, all such
Restricted Payments, or allocated portions thereof, would be permitted under the
various provisions of this Section 6.09.

SECTION 6.10 Transactions with Affiliates.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Company (each of the
foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $25,000,000, unless:

(i) such Affiliate Transaction is on terms that are not, taken as a whole,
materially less favorable to the Company or the relevant Restricted Subsidiary
than those that could have been obtained in a comparable transaction by the
Company or such Restricted Subsidiary with a Person that is not an Affiliate;
and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $75,000,000, the
Company delivers to the Administrative Agent a resolution adopted in good faith
by the majority of the disinterested members of the board of directors of the
Company, approving such Affiliate Transaction and set forth in an Officers’
Certificate certifying that such Affiliate Transaction complies with
clause (i) above.

(b) The provisions of Section 6.10(a) shall not apply to the following:

(i)(A) transactions between or among the Company and/or any of its Restricted
Subsidiaries and (B) any merger of the Company and any direct parent company of
the Company; provided that such parent company shall have no material
liabilities and no material assets other than cash, Cash Equivalents and the
Capital Stock of the Company and such merger is otherwise in compliance with the
terms of this Agreement and effected for a bona fide business purpose;

(ii) Restricted Payments permitted by Section 6.09 and Permitted Investments;

(iii) the payment of reasonable and customary fees and reimbursement of expenses
paid to, and indemnity provided on behalf of, officers, directors, employees or
consultants of the Company or any Restricted Subsidiary or any direct or
indirect parent company of the Company, as determined by the board of directors
of the Company;

(iv) any agreement or arrangement as in effect as of the Closing Date or any
amendment, modification or supplement thereto or any replacement thereof so long
as any such agreement or arrangement as so amended, modified, supplemented or
replaced, taken as a whole, is not more disadvantageous to the Company and its
Restricted Subsidiaries in any material respect than the original agreement as
in effect on the Closing Date or any transaction contemplated by any of the
foregoing agreements or arrangements;

(v) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement, which
are fair to the Company and its

 

-91-



--------------------------------------------------------------------------------

Restricted Subsidiaries in the reasonable determination of the board of
directors or the senior management of the Company, and are on terms that, taken
as a whole, are not materially less favorable to the Company or the relevant
Restricted Subsidiary than those that might reasonably have been obtained at
such time from a Person that is not an Affiliate;

(vi) the issuance or sale of Capital Stock, other than Disqualified Stock, of
the Company to any Affiliate or to any director, officer, employee or consultant
of the Company, any direct or indirect parent company of the Company or any
Subsidiary of the Company;

(vii) the grant of stock options or similar rights to officers, employees,
consultants and directors of the Company and, to the extent otherwise permitted
under this Agreement, any Restricted Subsidiary, pursuant to plans approved by
the board of directors of the Company and the issuance of securities pursuant
thereto;

(viii) advances or reimbursements to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business;

(ix) any transactions effected as part of a Qualified Receivables Financing;

(x) any employment, consulting, service or termination agreements, or reasonable
and customary indemnification arrangements, entered into by the Company or any
of its Restricted Subsidiaries with officers and employees of the Company or any
of its Restricted Subsidiaries and the payment of compensation to officers and
employees of the Company or any of its Restricted Subsidiaries, including
amounts paid pursuant to employee benefit plans, employee stock option or
similar plans, in each case in the ordinary course of business and approved by
the board of directors of the Company; and

(xi) any capital contribution made by the Company or a Restricted Subsidiary to
a joint venture to the extent otherwise permitted under this Agreement.

SECTION 6.11 Restrictive Agreements. No Loan Party will, nor will it permit any
of its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party to create, incur
or permit to exist any Lien upon any of its property or assets to secure the
Secured Obligations under this Agreement, or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to any shares of
its Capital Stock or to repay loans or advances to any Loan Party or (c) the
ability of any Loan Party to Guarantee the Obligations; provided that:

(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document,

(ii) the foregoing shall not apply to restrictions and conditions imposed on the
Loan Parties or any Restricted Subsidiaries existing on the Closing Date
(including, for the avoidance of doubt, any restrictions and conditions imposed
on CompuCom Systems, Inc. or its subsidiaries) or to any extension or renewal
of, or any amendment or modification that does not materially expand the scope
of any such restriction or condition,

(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of the Borrower, a Restricted
Subsidiary or assets pending such sale, provided that, in connection with a sale
of a Restricted Subsidiary or of assets, such

 

-92-



--------------------------------------------------------------------------------

restrictions and conditions apply only to the Restricted Subsidiary or assets
that are to be sold and such sale is permitted hereunder,

(iv) the foregoing shall not apply to any restriction in any agreement of any
Person in effect at the time such Person becomes a Restricted Subsidiary so long
as such restriction is not entered into in contemplation of such Person becoming
a Restricted Subsidiary,

(v) the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to Indebtedness otherwise permitted by this Agreement or
otherwise, so long as such restrictions or conditions (x) in the case of clause
(a) above, do not impair the rights or benefits of the Administrative Agent, the
Collateral Agent or the Lenders with respect to the Collateral (subject to the
provisions of the Intercreditor Agreement and any intercreditor arrangements
with respect to Collateral which secures the Secured Obligations on a second
priority or junior basis, or on a first priority basis in the case of ABL
Obligations) or (y) in the case of clause (b) and (c) above do not materially
affect the Borrower’s or any Loan Guarantor’s ability to make anticipated
principal or interest payments on the Loans,

(vi) the foregoing shall not apply to restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business,

(vii) any encumbrance or restriction of a Receivables Subsidiary effected in
connection with a Qualified Receivables Financing; provided, that such
restrictions apply only to such Receivables Subsidiary,

(viii) the foregoing shall not apply to customary provisions in joint venture
agreements and other similar agreements,

(ix) the foregoing shall not apply to purchase money obligations for property
acquired and Capital Lease Obligations,

(x) customary provisions contained in leases, licenses and other similar
agreements entered into in the ordinary course of business,

(xi) restrictions contained in any agreements or documents governing any
Permitted Bundled Contract Sale or Permitted Equipment Financing Contract Sale,
and

(xii) restrictions incurred in connection with any Headquarters Transaction or
AUS/NZ Transaction.

SECTION 6.12 Amendment of Material Documents. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, amend, modify or waive any of its
rights under (a) any agreement relating to any Subordinated Indebtedness
constituting Material Indebtedness or (b) its certificate of incorporation,
by-laws, operating, management or partnership agreement or other organizational
documents, in each case to the extent any such amendment, modification or waiver
would be materially adverse to the Lenders in their capacities as such.

 

-93-



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article
VII) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Restricted Subsidiary in this Agreement or any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any respect when made or deemed made (or in any material respect if such
representation or warranty is not by its terms already qualified as to
materiality);

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.12 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for a period of 30 days after the earlier
of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement or any other Loan Document.

(f) any Loan Party or any Restricted Subsidiary shall fail to make any principal
payment in respect of any Material Indebtedness, when and as the same shall
become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (giving
effect to any grace period) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
paragraph (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness; provided, further, that an Event of Default under this paragraph
(g) with respect to a default under the ABL Credit Agreement shall not be an
Event of Default until such default shall continue unremedied for a period of 60
days after the date of such default (during which period such default is not
waived or cured) or until the administrative agent and/or the lenders under the
ABL Credit Agreement have caused such Indebtedness to become due or otherwise
exercised their remedies as a result of such default;

 

-94-



--------------------------------------------------------------------------------

(h) an involuntary proceeding (including the filing of any notice of intention
in respect thereof) shall be commenced or an involuntary petition shall be filed
(other than against an Immaterial Subsidiary) seeking (A) bankruptcy,
liquidation, winding-up, dissolution, reorganization, examination, suspension of
general operations or other relief in respect of a Loan Party or any Restricted
Subsidiary of a Loan Party its debts, or of a substantial part of its assets,
under any Insolvency Law now or hereafter in effect, (B) the composition,
rescheduling, reorganization, examination, arrangement or readjustment of, or
other relief from, or stay of proceedings to enforce, some or all of the debts
or obligations of any Loan Party or any Restricted Subsidiary of a Loan Party,
(C) the appointment of a receiver, interim receiver, receiver and manager,
liquidator, provisional liquidator, administrator, examiner, trustee, custodian,
sequestrator, conservator, examiner, agent or similar official for any Loan
Party or any Restricted Subsidiary of a Loan Party or for any substantial part
of its assets or (D) possession, foreclosure, seizure or retention, sale or
other disposition of, or other proceedings to enforce security over any
substantial part of the assets of any Loan Party or any Restricted Subsidiary of
a Loan Party and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) any Loan Party or any Restricted Subsidiary (other than an Immaterial
Subsidiary) of a Loan Party shall (A) voluntarily commence any proceeding, file
any petition, pass any resolution or make any application seeking liquidation,
reorganization, administration or other relief under any Insolvency Law now or
hereafter in effect, (B) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Article VII, (C) apply for or consent to the appointment of a
receiver, interim receiver, receiver and manager, liquidator, assignee, trustee,
custodian, sequestrator, administrator, examiner, conservator or similar
official for such Loan Party or any such Restricted Subsidiary of a Loan Party
or for a substantial part of its assets, (D) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, or
(E) make a general assignment for the benefit of creditors;

(j) any Loan Party or any Restricted Subsidiary (other than an Immaterial
Subsidiary) of a Loan Party shall admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has acknowledged coverage) shall be rendered against
any Loan Party, any Restricted Subsidiary of any Loan Party or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or any Restricted Subsidiary of any Loan Party to enforce any such
judgment or any Loan Party or any Restricted Subsidiary of any Loan Party shall
fail within 60 days to discharge one or more non-monetary judgments or orders
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal by proper proceedings diligently pursued;

(l) an ERISA Event or Foreign Plan Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
or Foreign Plan Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

(m) a Change in Control shall occur;

 

-95-



--------------------------------------------------------------------------------

(n) the Loan Guaranty shall fail to remain in full force or effect or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(o)(i) any Collateral Document shall for any reason fail to create a valid and
perfected security interest in any material portion of the Collateral purported
to be covered thereby with the priority required by the applicable Loan
Documents, except to the extent that any such loss of perfection or priority
results from the failure of any Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents or to file Uniform Commercial Code continuation statements or other
equivalent filings, and except as permitted by the terms of the Intercreditor
Agreement, any other intercreditor agreement entered into by any Agent in
accordance with this Agreement, or any Collateral Document, or (ii) any
Collateral Document shall fail to remain in full force or effect; or

(p) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, that any Loan Documents has ceased to be or otherwise is not valid,
binding and enforceable in accordance with its terms).

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in paragraph (h) or (i) of this
Article VII, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and the continuance of an Event of Default,
the Administrative Agent and the Collateral Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to such
Administrative Agent or Collateral Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

SECTION 8.01 Appointment of Agents. Each of Goldman Sachs, JPMorgan Chase Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Bank,
National Association is hereby appointed as Syndication Agent and Bookrunner
hereunder, and each Lender hereby authorizes each of Goldman Sachs, JPMorgan
Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells
Fargo Bank, National Association to act as Syndication Agent and Bookrunner in
accordance with the terms hereof and the other Loan Documents. Goldman Sachs is
hereby appointed Administrative Agent and Collateral Agent hereunder and under
the other Loan Documents and each Lender hereby authorizes Goldman Sachs to act
as Administrative Agent and Collateral Agent in accordance with the terms hereof
and the other Loan Documents. Each Agent hereby agrees to act in its capacity as
such upon the express conditions contained herein and the other Loan Documents,
as

 

-96-



--------------------------------------------------------------------------------

applicable. The provisions of this Article VIII are solely for the benefit of
Agents and Lenders and no Loan Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Borrower or any of its
subsidiaries. Each Syndication Agent, without consent of or notice to any party
hereto, may assign any and all of its rights or obligations hereunder to any of
its Affiliates. As of the Closing Date, no Syndication Agent or Bookrunner shall
have any obligations but shall be entitled to all benefits of this Article VIII.
Each of Agent and Bookrunner may resign from such role at any time, with
immediate effect, by giving prior written notice thereof to the Administrative
Agent and Borrower. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 8.02 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Loan Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Loan Documents except as
expressly set forth herein or therein.

SECTION 8.03 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents or the value or the sufficiency of any Collateral or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Loan Party to any Agent or any
Lender in connection with the Loan Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Loan Party or
any other Person liable for the payment of any Obligations, nor shall any Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Loan Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Loan Documents or from the exercise of any power,

 

-97-



--------------------------------------------------------------------------------

discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Required
Lenders (or such other Lenders as may be required to give such instructions
under Section 9.02) and, upon receipt of such instructions from Required Lenders
(or such other Lenders, as the case may be), such Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions, including for the
avoidance of doubt refraining from any action that, in its opinion or the
opinion of its counsel, may be in violation of the automatic stay imposed by
Section 362 of the Bankruptcy Code (or any other applicable debtor relief law)
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender under applicable law. Without prejudice to the generality of
the foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for the
Borrower and its Restricted Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Loan
Documents in accordance with the instructions of Required Lenders (or such other
Lenders as may be required to give such instructions under Section 9.02).

(c) Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
under this Agreement or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent or the Collateral Agent.
The Administrative Agent, the Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 8.3 and of Section 8.6 shall apply to any the
Affiliates of the Administrative Agent, the Collateral Agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
the Collateral Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 8.3 and of
Section 8.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent and the Collateral Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Administrative Agent, the
Collateral Agent and not to any Loan Party, Lender or any other Person and no
Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
The Administrative Agent and the Collateral Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent or the Collateral Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents. Notwithstanding anything
in this Agreement or otherwise to the contrary, each of the Lenders hereby
authorizes and directs the Administrative Agent and Collateral Agent to, without
the consent of any Lender, upon the request of the Borrower (i) amend or modify
the Intercreditor Agreement, or enter into any new intercreditor agreement
contemplated by this Agreement, in connection with the incurrence of Liens
permitted under this Agreement, and each Lender agrees to be bound by the terms
thereof and (ii) amend or modify any other

 

-98-



--------------------------------------------------------------------------------

Loan Document to give effect to the entry into of such amendment, modification
or new intercreditor agreement, and each Lender agrees to be bound by such
amendments or modifications.

SECTION 8.04 Agent Entitled to Act as Lender. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with the Borrower
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from Borrower for services
in connection herewith and otherwise without having to account for the same to
Lenders.

SECTION 8.05 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Restricted Subsidiaries in connection with the extensions of credit hereunder
and that it has made and shall continue to make its own appraisal of the
creditworthiness of the Borrower and its Restricted Subsidiaries. No Agent shall
have any duty or responsibility, either initially or on a continuing basis, to
make any such investigation or any such appraisal on behalf of Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter, and no Agent shall have any responsibility with respect to
the accuracy of or the completeness of any information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement or, an
Assignment and Assumption or an Incremental Loan Assumption Agreement and
funding its Initial Term Loans on the Closing Date or by the funding of any
Incremental Loans, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent, Required Lenders or Lenders, as applicable on the
Closing Date or as of the date of funding of such Incremental Loans.

(c) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Bookrunner and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the letters of credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s

 

-99-



--------------------------------------------------------------------------------

entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(d) In addition, (I) unless sub-clause (i) in the immediately preceding clause
(c) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (c), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Bookrunner and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent, any Bookrunner or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the letters of credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the letters of credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

-100-



--------------------------------------------------------------------------------

(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Bookrunner or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the letters
of credit, the Commitments or this Agreement.

(e) The Administrative Agent and each Bookrunner hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

SECTION 8.06 Right to Indemnity. Each Lender, in proportion to its pro rata
share of the Loans, severally agrees to indemnify each Agent, to the extent that
such Agent shall not have been reimbursed by any Loan Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Loan Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement, the other Loan Documents or the use of proceeds thereof;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s pro
rata share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

SECTION 8.07 Successor Administrative Agent and Collateral Agent.

(a) The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to Lenders and the Borrower and
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to Borrower and
Administrative Agent and signed by the Required Lenders. The Administrative
Agent shall have the right to appoint a national financial institution to act as
the Administrative Agent and/or the Collateral Agent hereunder, subject to the
reasonable satisfaction of the Borrower and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earliest of
(i) 30 days after delivery of the notice of resignation (regardless of whether a
successor has been appointed or not), (ii) the acceptance of such successor
Administrative Agent by the Borrower and the Required Lenders or (iii) such
other date, if any, agreed to by the Required Lenders. Upon any such notice of
resignation or any such removal, if a successor Administrative Agent has not
already been appointed by the resigning

 

-101-



--------------------------------------------------------------------------------

Administrative Agent, the Required Lenders shall have the right, upon five
Business Days’ notice to the Borrower, to appoint a successor Administrative
Agent. If neither the Required Lenders nor the Administrative Agent have
appointed a successor Administrative Agent, the Required Lenders shall be deemed
to have succeeded to and become vested with all the rights, powers, privileges
and duties of the resigning Administrative Agent; provided that, until a
successor Administrative Agent is so appointed by the Required Lenders or
Administrative Agent, any collateral security held by the Administrative Agent
in its role as Collateral Agent on behalf of the Lenders under any of the Loan
Documents shall continue to be held by the resigning Collateral Agent as nominee
until such time as a successor Collateral Agent is appointed. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent and the resigning or removed
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder. Except as provided above, any resignation or removal
of Goldman Sachs or its successor as Administrative Agent pursuant to this
Section 8.7 shall also constitute the resignation or removal of Goldman Sachs or
its successor as Collateral Agent. After any resigning or removed Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent hereunder. Any
successor Administrative Agent appointed pursuant to this Section 8.7 shall,
upon its acceptance of such appointment, become the successor Collateral Agent
for all purposes hereunder.

(b) In addition to the foregoing, the Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders, and the Loan Parties, and the
Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Loan Parties
and Collateral Agent signed by Required Lenders. The Administrative Agent shall
have the right to appoint a national financial institution as the Collateral
Agent hereunder, subject to the reasonable satisfaction of the Borrower and the
Required Lenders and the Collateral Agent’s resignation shall become effective
on the earliest of (i) 30 days after delivery of the notice of resignation,
(ii) the acceptance of such successor Collateral Agent by Borrower and the
Required Lenders or (iii) such other date, if any, agreed to by the Required
Lenders. Upon any such notice of resignation or any such removal, Required
Lenders shall have the right, upon five Business Days’ notice to the
Administrative Agent, to appoint a successor Collateral Agent. Until a successor
Collateral Agent is so appointed by Required Lenders or Administrative Agent,
any collateral security held by the Collateral Agent on behalf of the Lenders
under any of the Loan Documents shall continue to be held by the resigning
Collateral Agent as nominee until such time as a successor Collateral Agent is
appointed. Upon the acceptance of any appointment as Collateral Agent hereunder
by a successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Collateral Agent under this Agreement and the
Collateral Documents, and the resigning or removed Collateral Agent under this
Agreement shall promptly (i) transfer to such successor Collateral Agent all
sums, securities and other items of Collateral held hereunder or under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Collateral Documents, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or

 

-102-



--------------------------------------------------------------------------------

appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
resigning or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
resigning or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.

SECTION 8.08 Collateral Documents.

(a) Agents under Collateral Documents. Each Credit Party hereby further
authorizes the Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of the Credit Parties, to be the agent for and
representative of the Credit Parties with respect to the Collateral and the
Collateral Documents; provided that neither the Administrative Agent nor the
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of any
Secured Bank Services Obligations or Secured Swap Obligations. Without further
written consent or authorization from any Credit Party, the Administrative Agent
or Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Required Lenders
(or such other Lenders as may be required to give such consent under
Section 9.02) have otherwise consented or (ii) release any Loan Guarantor from
the Loan Guaranty in connection with a sale or disposition or all of the Capital
Stock of such Loan Guarantor permitted by this Agreement or with respect to
which Required Lenders (or such other Lenders as may be required to give such
consent under Section 9.02) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Credit Party hereby agree
that (i) no Credit Party shall have any right individually to realize upon any
of the Collateral or to enforce the Loan Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by the Administrative Agent or the Collateral
Agent, as applicable, for the benefit of the Credit Parties in accordance with
the terms hereof and thereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by the Collateral Agent for the
benefit of the Credit Parties in accordance with the terms thereof, and (ii) in
the event of a foreclosure or similar enforcement action by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
disposition (including, without limitation, pursuant to Section 363(k) or
Section 1129(b)(2)(a)(ii) of the Bankruptcy Code or otherwise), the Collateral
Agent (or any Lender, except with respect to a “credit bid” pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,)
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Credit Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from Required Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any collateral payable by Collateral
Agent at such sale or other disposition.

(c) Rights under Swap Agreements. No Swap Agreement will create (or be deemed to
create) in favor of any Credit Party that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Loan Party under the Loan Documents except as expressly
provided in the Loan Documents. By accepting the benefits of the Collateral each
Credit Party in respect of the Secured Swap Obligations or Secured Bank Services
Obligations shall be deemed to

 

-103-



--------------------------------------------------------------------------------

have appointed the Collateral Agent as its agent and agreed to be bound by the
Loan Documents as a Credit Party, subject to the limitations set forth in this
clause (c). Each Bank Service Provider and Secured Swap Provider by acceptance
of the benefits of the provisions of the Loan Guaranty and the Collateral
appoints the Collateral Agent as its agent under the applicable Loan Documents
and agrees to be bound by the provisions of Sections 8.02 and 8.05 as if it were
a Lender. No Bank Service Provider or Secured Swap Provider that obtains the
benefit of this Agreement, any Loan Guaranty or any Collateral by virtue of the
provisions hereof or of any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as the Administrative Agent, the Collateral Agent or as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Agreement to the contrary, the
Administrative Agent and the Collateral agent shall not be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Secured Obligations arising under Secured Bank Services Agreement
and Secured Swap Agreements.

(d) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

SECTION 8.09 Withholding Taxes. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. Without
limitation or duplication of the provisions of Section 2.19, if the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax), such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties, additions
to tax or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off an apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 8.09.

SECTION 8.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code (or any other applicable
Insolvency Law) relative to any Loan Party, Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file

 

-104-



--------------------------------------------------------------------------------

such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its respective agents and counsel and all other amounts
due the Lenders and Administrative Agent under Article II and Sections 9.02
allowed in such judicial proceeding); and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article II and Section 9.02. To the extent that the
payment of any such compensation, expenses, disbursements and advances of
Administrative Agent, its agents and counsel, and any other amounts due
Administrative Agent under Section 9.02 out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or an Electronic System (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower at:

Office Depot, Inc.

6600 North Military Trail

Boca Raton, FL 33496

Attention: Vice President and Treasurer

Telephone: 561-438-3796

Facsimile: 561-438-3353

with a copy to the General Counsel

6600 North Military Trail

Boca Raton, FL 33496

Telephone: 561-438-1837

 

-105-



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent or the Collateral Agent, to:

Goldman Sachs Lending Partners LLC

200 West St

New York, NY 10282

Attention: Joshua Desai

Email: Joshua.Desai@ny.ibd.email.gs.com

Telephone: 212-357-1706

With copy to:

Goldman Sachs Lending Partners LLC

200 West Street, 16th Floor

New York, NY 10282

Attention: SBD Operations

Fax: 212-428-9270

Email for Borrowing Requests and Interest Election Requests:

gs-sbdagency-borrowernotices@ny.email.gs.com

(iii) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient or (iii) delivered through an Electronic
System to the extent provided in paragraph (b) below shall be effective as
provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic System (including e-mail and internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II or to
compliance and no Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower (on behalf of the
Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by an Electronic System electronic communication
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, e-mail or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day of the recipient.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

-106-



--------------------------------------------------------------------------------

(d) Electronic Systems.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic System and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Electronic System.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by any Agent or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents and the Lenders hereunder
and under any other Loan Document are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 9.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether any Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent (to the extent it is a party to such
Loan Document) and each Loan Party that is a party thereto, with the consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
or forgive the principal amount of any Loan or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender directly affected thereby, (iii) postpone any
scheduled date of payment of the principal amount of any Loan, or any date for
the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, (iv) change
Section 2.16, 2.18(c) or any other provision requiring ratable repayments or
prepayments in a manner that would alter the manner in which payments are shared
or the relative priorities of such payments, in each case, without the written
consent of each

 

-107-



--------------------------------------------------------------------------------

Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, (vi) release all
or substantially all of the Loan Guarantors from their obligations under their
respective Loan Guaranties (except as otherwise permitted herein or in the other
Loan Documents), without the written consent of each Lender, (vii) except as
provided in paragraph (c) of this Section 9.02 or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender, (viii) subordinate the Obligations in right of payment to any
other Indebtedness or (ix) except in connection with the amendment or
modification of the Intercreditor Agreement or any entry into any other
intercreditor agreement contemplated by this Agreement in connection with the
incurrence of any Liens permitted to be incurred under this Agreement,
subordinate the Liens securing the Obligations to any other Liens without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of any Agent hereunder
without the prior written consent of such Agent. The Administrative Agent may
also amend the Commitment Schedule to reflect assignments entered into pursuant
to Section 9.04.

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Company only, amend, modify or supplement this Agreement
or any other Loan Document to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or the Lenders shall have received, at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.

(c) The Lenders hereby irrevocably authorize the Collateral Agent to, and the
Collateral Agent shall, at the request of the Borrower, take actions and enter
into documentation in connection with the release of any Liens granted to the
Collateral Agent by the Loan Parties on any Collateral (i) upon the occurrence
of the Termination Date, (ii) constituting property being sold or disposed of
(to a Person that is not a Loan Party) in a Transaction permitted by this
Agreement if the Loan Party disposing of such property certifies to the
Collateral Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Collateral Agent may rely conclusively on any
such certificate, without further inquiry), (iii) constituting property not
owned by a Loan Party leased to a Loan Party under a lease which has expired or
been terminated in a transaction permitted under this Agreement, (iv) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies by the Collateral Agent or the Lenders
pursuant to Article VII, (v) if such Liens were granted by a Loan Guarantor
(other than the Borrower) that is released from the Loan Guaranty in accordance
with Section 10.12, (vi) any asset becoming an Excluded Asset (as such term is
defined in the Security Agreement) or (vii) upon the release of anyLien on any
Collateral that is ABL Priority Collateral to the extent required by Section 4.2
of the Intercreditor Agreement. The Lenders hereby irrevocably authorize the
Administrative Agent, and the Administrative Agent shall, at the request of the
Borrower, release any Loan Guarantor (other than the Borrower) from its
obligation under its Loan Guaranty in accordance with Section 10.12. Any such
release shall not in any manner discharge, affect, or impair the Secured
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent or Collateral Agent of documents in connection with any
such release shall be without recourse to or warranty by the Administrative
Agent or Collateral Agent.

(d) Notwithstanding anything in this Agreement or otherwise to the contrary,
each of the Lenders hereby authorizes and directs the Administrative Agent and
Collateral Agent to, without the

 

-108-



--------------------------------------------------------------------------------

consent of any Lender, upon the request of the Borrower (i) amend or modify the
Intercreditor Agreement, or enter into any new intercreditor agreement, in
connection and (ii) amend or modify any other Loan Document to give effect to
the entry into of such amendment, modification or new intercreditor agreement,
in each case as set forth in Section 8.03, and each Lender agrees to be bound by
such amendments or modifications.

(e) In connection with any release of Collateral pursuant to this Section 9.02
or any other release of Collateral in connection with any sale or disposition of
Collateral permitted under this Agreement to a Person that is not a Loan Party,
the Administrative Agent or the Collateral Agent, upon receipt of any
certificates or other documents reasonably requested by it to confirm compliance
with this Agreement, shall promptly execute and deliver to any Loan Party, at
such Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such release.

(f) Notwithstanding anything in this Agreement or otherwise to the contrary,
each of the Lenders hereby authorizes and directs the Administrative Agent and
Collateral Agent to, without the consent of any Lender, upon the request of the
Borrower, enter into any amendment as contemplated by Section 2.07(b), 2.23 or
2.24.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, each Bookrunner and
their respective Affiliates, including the reasonable fees, charges and
disbursements of outside counsel for the Administrative Agent, the Collateral
Agent and each Bookrunner (limited, in the absence of an actual conflict of
interest, to one counsel in each relevant jurisdiction), as the case may be, in
connection with the syndication and distribution (including, without limitation,
via the internet or through an Electronic System) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by any Agent, any Bookrunner or any Lender, including the reasonable
and documented out-of-pocket fees, charges and disbursements of outside counsel
for any Agent or any Lender (limited, in the absence of an actual conflict of
interest, to one counsel in each relevant jurisdiction), in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans. Expenses being reimbursed by the Borrower under this Section
include, without limiting the generality of the foregoing, reasonable and
documented costs and expenses incurred in connection with:

(i) fees and other charges for (A) lien and title searches and title insurance
and (B) recording the Collateral Documents, filing financing statements and
continuations, and other actions to perfect, protect, and continue the Liens of
the Collateral Agent;

(ii) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(iii) costs and expenses of preserving and protecting the Collateral.

(b) The Borrower shall indemnify the Agents and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related

 

-109-



--------------------------------------------------------------------------------

reasonable and documented expenses, including the reasonable and documented
fees, charges and disbursements of any outside counsel for any Indemnitee
(limited, in the absence of an actual conflict of interest, to one counsel in
each relevant jurisdiction for all Indemnitees), incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
their Restricted Subsidiaries, or any Environmental Liability related in any way
to the Borrower or any of their Restricted Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, willful misconduct or
material breach of its obligations under any Loan Document of such Indemnitee or
any of its Related Parties; provided, further, that no Indemnitee will be
indemnified for any such cost, expense or liability to the extent arising from
any dispute solely among Indemnitees, other than claims against Agent in such
capacity in connection with fulfilling any such roles. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent under paragraph (a) or (b) of this Section 9.03, each Lender
severally agrees to pay to such Agent such Lender’s pro rata share (determined
based on the principal amount of Loans outstanding as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, penalty, liability or related expense, as the case may be, was incurred
by or asserted against such Agent in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section 9.04) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

-110-



--------------------------------------------------------------------------------

(b) Subject to the conditions set forth in paragraph (c) below, any Lender may
assign to one or more assignees (other than an Ineligible Institution) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(i) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee (other than
a Disqualified Institution); and provided, further, that the Borrower shall be
deemed to have consented to any such assignment unless the Borrower shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received written notice thereof; and

(ii) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(c) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption or to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, together, in each case, with a
processing and recordation fee of $3,500 to be paid by the assignee or the
assignor; and

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.

 

-111-



--------------------------------------------------------------------------------

(d) Subject to acceptance and recording thereof pursuant to paragraph (c)(iii)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.15, 2.19 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section 9.04.

(e) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
related interest amounts) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Collateral Agent and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(f) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (c)(iii) of this
Section 9.04 and any written consent to such assignment required by paragraph
(b) of this Section 9.04, the Administrative Agent shall accept such Assignment
and Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(g) (i) Any Lender may, without the consent of the Borrower or any Agent, sell
participations to one or more banks or other entities (a “Participant”), other
than any natural person or, to the extent that the list of Disqualified
Institutions has made available to each Lender, any Disqualified Institution, in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the Agents
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section

 

-112-



--------------------------------------------------------------------------------

9.02(b) that affects such Participant. Subject to paragraph (g)(ii) of this
Section 9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.15 and 2.19 (subject to the requirements and
limitations of such Sections (it being understood that the documentation
required under Section 2.19(e) shall be delivered solely to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant shall be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest amounts) of
each participant’s interest in the Loans or other obligations under this
Agreement (a “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of a Participant Register (including
the identity of any Participant, or any information relating to a Participant’s
interest in any Loan or other obligation under this Agreement) to any Person
except to the extent such disclosure is necessary to establish that a Loan is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in a Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in a Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(i) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
prospective Lender is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment of Loans, or disclosure of
confidential information, to any Disqualified Institution.

(j) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time on the Platform, including that portion of the Platform that is
designated for “public-side” Lenders or (B) provide the list of Disqualified
Institutions provided by the Borrower and any updates thereto from time to time
to each Lender requesting the same.

(k) Notwithstanding anything to the contrary in this Agreement, including
Section 2.16 or Section 2.17 (which provisions shall not be applicable hereto),
any of Borrower or its Subsidiaries may purchase by way of assignment and become
an assignee with respect to Loans at any time and from time to time from Lenders
in accordance with Section 9.04(b) hereof (each, a “Permitted Loan Purchase”);
provided, that, in respect of any Permitted Loan Purchase, (i) upon consummation
of any such Permitted Loan Purchase, the Loans purchased pursuant thereto shall
be deemed to be automatically and immediately cancelled and extinguished and
Borrower shall, upon consummation of any Permitted Loan

 

-113-



--------------------------------------------------------------------------------

Purchase, notify Agent that the Register be updated to record such event as if
it were a prepayment of such Loans purchased by the Borrower, (ii) no Event of
Default has occurred and is continuing at the time of such Permitted Loan
Purchase and (iii) no Permitted Loan Purchase shall be funded with the proceeds
of Indebtedness incurred under any revolving credit facility (including, without
limitation, the ABL Credit Agreement).

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date. The
provisions of Sections 2.13, 2.16, 2.19 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Loan Guarantor against any and all of the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured;
provided that to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation,” no amounts received from, or set off
with respect to, any Loan Guarantor shall be applied to any Excluded Swap
Obligations of such Loan Guarantor. The applicable Lender shall promptly notify
the Borrower and the Administrative Agent of such set-off or application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

-114-



--------------------------------------------------------------------------------

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York.

(b) Each party hereto (including each Credit Party) hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any US Federal or New York State court sitting in the Borough of
Manhattan, New York in any action or proceeding arising out of or relating to
any Loan Documents, or for recognition or enforcement of any judgment, and each
of the parties hereto (including each Credit Party) hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Notwithstanding the foregoing, (i) each Credit Party
acknowledges that any appeals from those courts may have to be heard by a court
located outside of the Borough of Manhattan, New York and (ii) nothing in this
Agreement shall be deemed or operate to preclude the Administrative Agent or the
Collateral Agent from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral, or to enforce a judgment or other
court order in favor thereof.

(c) Each party hereto (including each Credit Party) hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section 9.09. Each party hereto (including each Credit Party) hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its

 

-115-



--------------------------------------------------------------------------------

and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors on a need to know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower, (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower or (i) to any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers or market data collectors, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS.

 

-116-



--------------------------------------------------------------------------------

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) hereby notifies the Borrower that pursuant to the requirements of such
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the names and addresses of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with such Act. The Loan Parties acknowledge that the Lenders and the
Administrative Agent may be required to obtain, verify and record information
regarding the Loan Parties, their directors, authorized signing officers, direct
or indirect shareholders or other Persons in control of the Loan Parties, and
the transactions contemplated hereby. The Borrower shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Lender or the Administrative Agent, or any
prospective assignee or participant of a Lender or the Administrative Agent.
Each of the Lenders agrees that the Administrative Agent has no obligation to
ascertain the identity of the Loan Parties or any authorized signatories of the
Loan Parties on behalf of any Lender, or to confirm the completeness or accuracy
of any information it obtains from the Loan Parties or any such authorized
signatory in doing so.

SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens (in each case for the
benefit of the Agents and the Lenders) in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Collateral Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent and, promptly upon the request of the Administrative Agent, shall deliver
such Collateral to the Collateral Agent or otherwise deal with such Collateral
in accordance with the instructions of the Collateral Agent.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

-117-



--------------------------------------------------------------------------------

SECTION 9.18 Waiver of Immunity. To the extent that the Borrower has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Borrower hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable Requirements of Law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 9.18 shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

SECTION 9.19 [Reserved].

SECTION 9.20 Conflicts. In the event of any conflict between the terms of this
Agreement and the terms of any other Loan Document, the terms of this Agreement
shall, to the extent of such conflict, prevail.

SECTION 9.21 Release of Liens.

(a) The Liens on any applicable Collateral shall automatically be released in
connection with the applicable events described in clauses (i), (ii), (iii),
(v) and (vi) of Section 9.02(c).

SECTION 9.22 [Reserved].

SECTION 9.23 [Reserved].

SECTION 9.24 Specified Tax Restructuring Transactions. Notwithstanding anything
to the contrary contained in this Agreement (including Article V or VI) or any
other Loan Document, each Specified Tax Restructuring Transaction shall, to the
extent not otherwise permitted under this Agreement or any other Loan Document,
be permitted.

SECTION 9.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or

 

-118-



--------------------------------------------------------------------------------

other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.26 Marketing Consent. The Borrower hereby authorizes Goldman Sachs and
its affiliates, at their respective sole expense, but without any prior approval
by the Borrower, to publish such tombstones and give such other publicity to
this Agreement as each may from time to time determine in its sole discretion.
The foregoing authorization shall remain in effect unless and until the Borrower
notifies Goldman Sachs in writing that such authorization is revoked.

SECTION 9.27 Acknowledgments. Each Loan Party hereby acknowledges and agrees
that (a) no fiduciary, advisory or agency relationship between the Loan Parties
and the Credit Parties is intended to be or has been created in respect of any
of the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

ARTICLE X

Loan Guaranty

SECTION 10.01 Guaranty. Each Loan Guarantor and any of its successors or assigns
(other than those that have delivered a separate Loan Guaranty) hereby agrees
that it is jointly and severally liable for, and, as primary obligor and not
merely as surety, absolutely and unconditionally guarantees, to the extent
permissible under the laws of the country in which such Loan Guarantor is
located or organized, to the Lenders and the Agents (collectively, the
“Guaranteed Parties”) the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses including, without limitation, all court
costs and attorneys’ and paralegals’ fees (including allocated costs of in-house
counsel and paralegals) and expenses paid or incurred by the Agents and the
Lenders in endeavoring to collect all or any part of the

 

-119-



--------------------------------------------------------------------------------

Secured Obligations from, or in prosecuting any action against, the Borrower,
any other Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”). Each Loan Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.
All terms of this Loan Guaranty apply to and may be enforced by or on behalf of
any domestic or foreign branch or Affiliate of any Lender that extended any
portion of the Guaranteed Obligations.

If any payment by a Loan Guarantor or any discharge given by a Guaranteed Party
(whether in respect of the obligations of any Loan Guarantor or any security for
those obligations or otherwise) is avoided or reduced as a result of insolvency
or any similar event: (a) the liability of each Loan Guarantor shall continue as
if the payment, discharge, avoidance or reduction had not occurred; and (b) each
Guaranteed Party shall be entitled to recover the value or amount of that
security or payment from each Loan Guarantor, as if the payment, discharge,
avoidance or reduction had not occurred.

The obligations of each Loan Guarantor under this Article X will not be affected
by an act, omission, matter or thing which, but for this Article X, would
reduce, release or prejudice any of its obligations under this Article X
(without limitation and whether or not known to it or any Guaranteed Party)
including: (a) any time, waiver or consent granted to, or composition with, any
Loan Guarantor or other person; (b) the release of any other Loan Guarantor;
(c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Loan Guarantor or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realize the full value of any
security; (d) any incapacity or lack of power, authority or legal personality of
or dissolution or change in the members or status of a Loan Guarantor or any
other person; (e) any amendment, novation, supplement, extension (whether of
maturity or otherwise) or restatement (in each case, however fundamental and of
whatsoever nature) or replacement of a Loan Document or any other document or
security; (f) any unenforceability, illegality or invalidity of any obligation
of any person under any Loan Document or any other document or security; or
(g) any insolvency, bankruptcy, winding-up, liquidation, reorganization or other
similar proceedings.

Without prejudice to the generality of the above, each Loan Guarantor expressly
confirms, as permissible under applicable law, that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Loan Documents and/or any
amount made available under any of the Loan Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling investor distributions to be made; carrying out
restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new Borrower; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

Each Loan Guarantor waives any right it may have of first requiring any
Guaranteed Party (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from that Loan Guarantor under this Article X. This waiver applies
irrespective of any law or any provision of a Loan Document to the contrary.

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Guaranteed Party.

 

-120-



--------------------------------------------------------------------------------

This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of any equivalent and applicable provisions under the laws of the
jurisdiction of incorporation of the relevant Loan Guarantor.

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require any Agent
or any Lender to sue the Borrower, any other Loan Guarantor, any other
guarantor, or any other Person obligated for all or any part of the Guaranteed
Obligations (each, an “Obligated Party”), or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy, winding-up,
liquidation, reorganization or other similar proceeding affecting any Obligated
Party, or their assets or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other
rights which any Loan Guarantor may have at any time against any Obligated
Party, any Agent, any Lender, or any other person, whether in connection
herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Agent or any Lender
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of the Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by any Agent or any Lender with respect to any collateral securing any
part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of the Borrower or any other Loan
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as

 

-121-



--------------------------------------------------------------------------------

any requirement that at any time any action be taken by any person against any
Obligated Party, or any other person. The Collateral Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Guaranteed Obligations, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Obligated Party or
exercise any other right or remedy available to it against any Obligated Party,
without affecting or impairing in any way the liability of such Loan Guarantor
under this Loan Guaranty except to the extent the Guaranteed Obligations have
been fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agents and the Lenders.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Agents and the Lenders are
in possession of this Loan Guaranty. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither any Agent nor any Lender shall have any duty to advise any Loan
Guarantor of information known to it regarding those circumstances or risks.

SECTION 10.08 Termination. This Loan Guaranty shall automatically terminate as
to each Loan Guarantor on the Termination Date.

SECTION 10.09 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any corporate law, or any
Insolvency Laws, if the obligations of any Loan Guarantor under this Loan
Guaranty would otherwise be held or determined to be void, voidable, avoidable,
invalid or unenforceable on account of the amount of such Loan Guarantor’s
liability under this Loan Guaranty, then, notwithstanding any other provision of
this Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by the Loan Guarantors or the Lenders, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the relevant Loan Guarantor’s “Maximum Liability.” This Section
with respect to the Maximum Liability of each Loan Guarantor is intended solely
to preserve the rights of the Lenders to the maximum extent not subject to
avoidance under applicable law, and no Loan Guarantor nor any other person or
entity shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Loan Guarantor hereunder shall not be rendered voidable under applicable

 

-122-



--------------------------------------------------------------------------------

law. Each Loan Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the Maximum Liability of each Loan Guarantor
without impairing this Loan Guaranty or affecting the rights and remedies of the
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.

SECTION 10.10 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrower after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of the Administrative
Agent, the Collateral Agent, the Lenders and the Loan Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.

SECTION 10.11 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents and the Lenders under this
Agreement and the other Loan Documents to which such Loan Party is a party or in
respect of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

SECTION 10.12 Release of Guarantors. The Administrative Agent will release, upon
request of the Borrower, any Loan Guarantor (other than the Borrower) of its
obligations under this Loan Guaranty and any other Loan Document if (i) such
Loan Guarantor ceases to be a Subsidiary of the Borrower as a result of a
transaction permitted under this Agreement or (ii) such Loan Guarantor becomes
an Excluded Subsidiary.

 

-123-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

OFFICE DEPOT, INC.

By

 

 

 

Name:

  Stephen E. Hare  

Title:

  Executive Vice President and Chief     Financial Officer



--------------------------------------------------------------------------------

LOAN GUARANTORS:

BIZMART, INC.

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

BIZMART (TEXAS), INC.

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

EDEPOT, LLC

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

MAPLEBY HOLDINGS MERGER  CORPORATION

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

OD INTERNATIONAL, INC.

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer



--------------------------------------------------------------------------------

OFFICE DEPOT FOREIGN HOLDINGS GP,  LLC

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

OFFICE DEPOT FOREIGN HOLDINGS LP, LLC

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

OFFICEMAX CORP.

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

OFFICEMAX INCORPORATED

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

OFFICEMAX NEVADA COMPANY

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

OFFICEMAX NORTH AMERICA, INC.

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer



--------------------------------------------------------------------------------

OFFICEMAX SOUTHERN COMPANY

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

OMX, INC.

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

PICABO HOLDINGS, INC.

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

THE OFFICE CLUB, INC.

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

VIKING OFFICE PRODUCTS, INC.

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer

4SURE.COM, INC.

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer



--------------------------------------------------------------------------------

SOLUTIONS4SURE.COM, INC.

By

 

 

 

Name:

  Richard Leland  

Title:

  Vice President and Treasurer



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, individually, as Administrative Agent,
Collateral Agent and Lender

By

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

Execution Version

SCHEDULE 1.01(a)

Commitment Schedule

 

Lender

   Initial Term Loan Commitment  

Goldman Sachs Lending Partners LLC

   $ 750,000,000     

 

 

 

Total

   $ 750,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.06

Disclosed Matters

Litigation.

Claudio Digirolamo

On or about 10 October 2017, Claudio Digirolamo, a former Canadian sales
executive, filed a complaint in Ontario against CompuCom Canada, claiming
constructive termination, breach of contract, harassment, and national origin
discrimination. Digirolamo claims approximately USD 5M in damages, including
unpaid severance and unpaid profit sharing, as well as interest and costs.
CompuCom’s position is that Mr. Digirolamo resigned, and the Company intends to
defend against the claim. The Company filed its Statement of Intent to Defend
23 October 2017, and will file its Statement of Defence by 9 November
2017. CompuCom has tendered defense of the matter to its insurer.

Alvin Alvarez v. Office Depot, Inc. (Superior Court for the State of California
for the County of Los Angeles)

Plaintiff, a former hourly supply chain employee at the Signal Hill, California
facility is seeking to certify a class of all hourly warehouse employees in
California. Plaintiff alleges numerous wage and hour violations, including meal
period and rest break violations, unpaid minimum and overtime wages, off the
clock violations, and unpaid work related expenses. Plaintiff’s complaint was
filed on August 28, 2017 and we are gathering information to respond to the
complaint.

Environmental:

Former Yakima Plywood and Saw Mill, Yakima, Washington

This Boise Cascade Corporation saw mill and plywood mill were sold in February
2004 to Wiley Mtn. and LeeLynn (“Buyer”). As part of the sale, Boise Cascade
Corporation agreed to indemnify the Buyer against certain third-party
environmental claims, using only industrial cleanup standards. Buyer closed the
mills and has been preparing to develop the property for several years. In Q3
2011, OfficeMax received a nonspecific indemnity claim from Buyer based on its
draft site development plans. Pending the completion of actual development
plans, OfficeMax and Buyer agreed to extend the claims period in the agreement.
In March 2016, OfficeMax and Buyer received a liability notice letter from the
Washington Department of Ecology regarding the mail mill property and requesting
an agreed order regarding site remediation. We are working with the Department
of Ecology on that order now. Further gap identification and sampling is
expected to occur through into 2017. As part of the 2004 transaction, OfficeMax
retained ownership of the adjacent property containing a former municipal solid
waste landfill and leased that property to the Buyers for 99 years. The City of
Yakima is responsible for the municipal solid waste and is working on a separate
regulatory order with Ecology. The City has also proposed plans for a roadway
across part of the mill



--------------------------------------------------------------------------------

property and the landfill parcel. We are working with the City and Buyer on the
right-of-way acquisition.

Escambia Chemical, Pace, Florida

This site is a chemical plant in Pace, Florida, formerly owned and operated by
Air Products and Chemicals, Inc. (APCI). OfficeMax is involved through its
former Escambia Chemical Company subsidiary, which owned the fertilizer plant
for a short time. In 1995, the Company and APCI entered into an agreement in
which OfficeMax’s share was set at 20.4% of the site remediation costs. The
solids causing contamination have been removed and APCI has been conducting
groundwater treatment for several years. There is no predicted time period for
this site.



--------------------------------------------------------------------------------

SCHEDULE 4.03

Post-Closing Matters

 

1. Insurance

On or prior to the date that is 90 days after the Closing Date, or such later
date as agreed to by the Administrative Agent in its discretion, the Collateral
Agent shall have received (i) all material property and casualty insurance
policies of any nature maintained, as of the Closing Date, for current
occurrences by each Loan Party, (ii) certificates and endorsements naming the
Collateral Agent as the loss payee or an additional insured with respect to all
such policies maintained by each Borrower and each Subsidiary Guarantor and
(iii) certificates and endorsements naming the Collateral Agent as the loss
payee or an additional insured and mortgagee with respect to all property
insurance maintained by each Borrower and each Subsidiary Guarantor, in each
case, in form and substance satisfactory to the Collateral Agent.

 

2. Stock Certificates

On or prior to the date that is 45 days after the Closing Date, or such later
date as agreed to by the Administrative Agent in its discretion, the Collateral
Agent shall have received delivery of the stock certificates listed below in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, in form and substance
satisfactory to the Collateral Agent.

 

Entity

 

Record Owner

  

Certificate No.

 

No. Shares

CCSI-CompuCom Holdings, S.A. de C.V.   CompuCom Systems, Inc.    Certificate 1  
49,999 Fixed Class I shares  

 

CompuCom Puerto Rico, LLC

   N/A   1 Fixed Class I share CCSI- CompuCom GSC Mexico S.A. de C. V.  
CompuCom Systems, Inc.   

Certificate 1 for 349 shares of Fixed Class I stock; Certificate 2 for 650
shares of Fixed Class I stock

 

Certificate 1 for 8,670,669 shares of Variable Class II stock;

 

Certificate 2 for 16,102,670 shares of Variable Class II stock

 

999 Fixed Class I shares

 

24,773,339 Variable Class II shares

CompuCom Intermediate Holdings, Inc.   CompuCom Super Holdings LLC    To be
provided post-closing   To be provided post-closing



--------------------------------------------------------------------------------

3. Issuer’s Acknowledgement

On or prior to the date that is 45 days after the Closing Date, or such later
date as agreed to by the Administrative Agent in its discretion, the Collateral
Agent shall have received an acknowledgment in substantially the form of Exhibit
D to the Security Agreement, duly executed by each of the issuers of Capital
Stock listed under the heading “Entity” in the table below, provided that the
Administrative Agent may, in its sole discretion, agree to waive this
requirement as to any of the below entities.

 

Entity

 

Record Owner

  

Certificate No.

 

No. Shares

CCSI-CompuCom Holdings, S.A. de C.V.   CompuCom Puerto Rico, LLC    N/A   1
Fixed Class I share CCSI-CompuCom International Holding Limited   CompuCom
Systems, Inc.    N/A  

No concept of authorized shares

100 ordinary shares outstanding

CompuCom (Philippines) Inc.   CompuCom Systems, Inc.    Uncertificated   10,000
of common equivalent        5,095 issued to CompuCom Systems Clearpath Holdings,
LLC   CompuCom Systems, Inc.    N/A   5,500,000 Preferred Units Japan Office
Supplies, LLC   100% of LLC interests owned by Office Depot, Inc.   
Uncertificated   N/A ODV France LLC   100% of LLC interests owned by Viking
Office Products, Inc.    Uncertificated   N/A OD France LLC  

99% of LLC interests owned by Office Depot, Inc.

1% of LLC interests owned by OD International, Inc.

   Uncertificated   N/A North American Card and Coupon Services, LLC   100% of
LLC interest owned by Office Depot, Inc.    Uncertificated   N/A 2300 South
Congress LLC   100% of LLC interest owned by Office Depot, Inc.   
Uncertificated   N/A Neighborhood Retail Development Fund, LLC   100% of LLC
interests owned by Office Depot, Inc.    Uncertificated   N/A HC Land Company
LLC   100% of LLC interests owned by Office Depot, Inc.    Uncertificated   N/A



--------------------------------------------------------------------------------

Entity

 

Record Owner

  

Certificate No.

 

No. Shares

OD Medical Solutions, LLC   100% of LLC interests owned by Office Depot, Inc.   
Uncertificated   N/A OD Brazil Holdings, LLC   100% of LLC interests owned by
Office Depot, Inc.    Uncertificated   N/A Office Depot N.A. Shared Services LLC
  100% of LLC interests owned by Office Depot, Inc.    Uncertificated   N/A OMX
Timber Finance Holdings II, LLC   100% of LLC interest owned by OfficeMax
Incorporated    N/A   N/A OMX Timber Finance Holdings I, LLC   100% of LLC
interest owned by OfficeMax Southern Company    N/A   N/A Office Depot Furniture
Installation, LLC   100% of LLC interests owned by Office Depot, Inc.   
Uncertificated   N/A 6600 North Holdings, LLC   100% of LLC interests owned by
Office Depot, Inc.    Uncertificated   N/A Complete Office, LLC   100% of LLC
interests owned by Office Depot, Inc.    Uncertificated   N/A

 

4. Mortgages

On or prior to the date that is 120 days after the Closing Date, or such later
date as agreed to by the Administrative Agent in its reasonable discretion, the
Administrative Agent shall have received (i) counterparts of a mortgage, in a
form reasonably acceptable to the Administrative Agent as negotiated with the
applicable Loan Party in good faith, including only such warranties,
representations, covenants and conditions as are consistent with those contained
in the Credit Agreement and that do not increase the obligations or decrease the
rights of the applicable Loan Party under this Credit Agreement, encumbering the
Headquarters (the “Mortgaged Property”) duly executed and delivered by the
applicable Loan Party that is the owner or holders of any interest in such
Mortgaged Property, (ii) a completed Life-of-Loan Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to such Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower), (iii) a policy of
title insurance (or marked unconditional commitment to issue such policy) in an
amount equal to not less than 100% of the Fair Market Value of such Mortgaged
Property, issued by a nationally recognized title insurance company insuring the
Lien of the mortgage as a first priority Lien on the



--------------------------------------------------------------------------------

Mortgaged Property described therein, free of any other Liens except and subject
to Permitted Liens, together with such customary endorsements (excluding any
zoning endorsement provided Borrower provides a zoning opinion of counsel or a
zoning report issued by a national zoning report provider), coinsurance and
reinsurance to the extent available in the applicable jurisdiction at
commercially reasonable rates (and containing no general exception for
mechanic’s liens), (iv) such owner’s affidavit and so-called “gap”
indemnification as are customarily requested by the title insurance company to
induce the title company to issue the title policy and endorsements contemplated
above, (v) evidence of payment by the Borrower of all title policy premiums,
search and examination charges, escrow charges and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the mortgage and issuance of the title policy referred to above, except for
Permitted Liens, (vi) a survey of the Mortgaged Property in such form as shall
be required by the title company to issue the so-called comprehensive and other
survey-related endorsements and to remove the standard survey exceptions from
the title policy and endorsements contemplated above (provided, however, that a
survey shall not be required to the extent that the issuer of the applicable
title insurance policy provides reasonable and customary survey-related
coverages (including, without limitation, survey-related endorsements) in the
applicable title insurance policy based on an existing survey and/or such other
documentation as may be reasonably satisfactory to the title insurer),
(vii) such legal opinions as are customarily delivered with respect to the
mortgage, comprising (x) opinions as to the due authorization, execution and
delivery of the mortgage by the relevant Loan Party and (y) customary opinions
of local counsel for such Loan Party in the state in which such Mortgaged
Property is located, with respect to the enforceability of the mortgage,
expressly excluding any opinion as to matters concerning usury, priority, the
state of title, or any personal property.



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.   Assignor:   

 

2.   Assignee:   

 

     [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   Borrower:   
Office Depot, Inc., 4.   Administrative Agent:    Goldman Sachs Lending Partners
LLC, as administrative agent under the Credit Agreement 5.   Credit Agreement:
   The Credit Agreement dated as of November 8, 2017 among Office Depot, Inc.,
the other Loan Parties from time to time party thereto, the Lenders party
thereto, Goldman Sachs Lending

 

 

1  Select as applicable.

 

A-1



--------------------------------------------------------------------------------

     Partners LLC, as Administrative Agent and Collateral Agent and the other
agents parties thereto. 6.   Assigned Interest:   

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans3      $      $        %      $      $        %      $      $  
     %  

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Facility A
Commitment”).

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR By:  

 

  Title: ASSIGNEE

 

NAME OF ASSIGNEE By:  

 

  Title:

 

A-3



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent

By:

 

 

  Title:

[Consented to:]5

OFFICE DEPOT, INC.

 

By:

 

 

  Title:

 

 

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

Credit Agreement, dated as of November 8, 2017 (as amended, amended or restated,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among by and among Office Depot, Inc., the other Loan Parties party thereto, the
Lenders party thereto, Goldman Sachs Lending Partners LLC, as Administrative
Agent and Collateral Agent and Goldman Sachs Lending Partners LLC, JPMorgan
Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells
Fargo Bank, National Association, as Syndication Agents.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. Assignee
additionally represents and warrants that it is not a Disqualified Institution.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and

 

A-5



--------------------------------------------------------------------------------

other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 5.01(c) of the
Credit Agreement, dated as of November 8, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time (the “Credit
Agreement”), by and among Office Depot, Inc., the other Loan Parties party
thereto, the Lenders party thereto, Goldman Sachs Lending Partners LLC, as
Administrative Agent and Collateral Agent, and Goldman Sachs Lending Partners
LLC, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Bank, National Association, as Syndication Agents.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

1. I am the duly elected, qualified and acting [Chief Financial Officer] of the
Company.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Company during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”).

4. The Financial Statements fairly present in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

5. No Default has occurred during or at the end of the account period covered by
the Financial Statements, and I have no knowledge of the existence, as of the
date of this Certificate, of any condition or event which constitutes an Event
of Default [except as set forth below].1

6. Attached hereto as Attachment 2 are reasonably detailed calculations of
Excess Cash Flow for the fiscal year ended [            ].2

 

 

1  To the extent a Default/Event of Default has occurred, the details thereof
and any action taken or proposed to be taken with respect thereto must be
provided.

2  Only required with respect to any delivery of annual financial statements
under Section 5.01(a) of the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this      day of
            , 20    .

 

By:

 

 

  Name:   Title:

 

C-2



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

 

C-3



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein is as of             ,         , and pertains
to the period from             ,         to             ,         

[Set forth Covenant Calculations]

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

[Form of]

JOINDER AGREEMENT

[Name of New Grantor/Guarantor]

[Address of New Grantor/Guarantor]

[Date]

Ladies and Gentlemen:

Reference is made to (a) the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;”), dated as of November 8, 2017, made by Office Depot Inc., a
Delaware corporation (the “Borrower”), the guarantors party thereto and Goldman
Sachs Lending Partners LLC, as collateral agent (in such capacity, together with
its successors in such capacity, the “Collateral Agent”) and (b) the Term Loan
Credit Agreement, dated as of November 8, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the guarantors party thereto from time to time,
Goldman Sachs Lending Partners LLC, as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) and
each lender from time to time party thereto. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Security Agreement or the Credit Agreement, as applicable

This Joinder Agreement supplements the Security Agreement and the Credit
Agreement and is delivered by the undersigned, [            ] (the “New Party”),
pursuant to Section 12.3 of the Security Agreement, and Section 5.14(a) of the
Credit Agreement. The New Party hereby agrees to be bound as a Grantor party to
the Security Agreement and as a Guarantor party to the Credit Agreement, in each
case by all of the terms, covenants and conditions set forth in the Security
Agreement and Credit Agreement, respectively, to the same extent that it would
have been bound if it had been a signatory to the Security Agreement and Credit
Agreement on the dates thereof. In furtherance of the foregoing, New Party
hereby pledges, assigns and grants to the Collateral Agent for the benefit of
the Credit Parties, a security interest in all of its right, title and interest
in, to and under all of the Collateral (as defined in the Security Agreement),
whether now owned by or hereafter acquired by, or arising in favor of New Party,
pursuant to Article II of the Security Agreement. The New Party hereby makes
each of the representations and warranties and agrees to each of the covenants
applicable to the Grantors contained in the Security Agreement and the
Guarantors contained in the Credit Agreement, in each case, as of the date
hereof. All references to the term “Loan Party” and “Grantor in the Credit
Agreement and Security Agreement, or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be references to, and shall include, the
New Party, in each case as of the date hereof.

Annexed hereto are supplements to each of the schedules of the Perfection
Certificate, other than Schedule 9 thereof and supplements to the schedules to
the Security Agreement, with respect to the New Party. Such supplements shall be
deemed to be part of the Perfection Certificate and the Security Agreement
respectively.

This Joinder Agreement shall be binding upon the New Party and shall inure to
the benefit of the Lenders and their respective successors and assigns.

 

D-1



--------------------------------------------------------------------------------

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Party has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

NEW PARTY:

 

[                     ]1

 

By:  

 

 

 

Name:

 

Title:

AGREED TO AND ACCEPTED:

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent and as Collateral Agent

 

By:  

 

 

 

Name:

 

Title:

[Schedules to be attached]

 

 

1  To be provided

 

D-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Security Agreement, dated as of
November 8, 2017, (the “Security Agreement”), between Office Depot, Inc., a
Delaware corporation (“Borrower”), the Guarantors party thereto (collectively,
the “Guarantors”) and the Collateral Agent (as hereinafter defined) and
(ii) that certain Credit Agreement, dated as of November 8, 2017 (the “Credit
Agreement”), among the Borrower, the Guarantors, certain other parties thereto
and Goldman Sachs Lending Partners LLC, as Collateral Agent (in such capacity,
the “Collateral Agent”). Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement.

As used herein, the term “Companies” means Borrower and each Guarantor.

The undersigned hereby certify to the Collateral Agent as follows:

1. Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Each Company is (i) the type of entity disclosed next to its
name in
Schedule 1(a) and (ii) a registered organization except to the extent disclosed
in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company (or any other business or organization to
which each Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise) has had in
the past five years, together with the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each Company
on any filings with the Internal Revenue Service at any time within the five
years preceding the date hereof. Except as set forth in Schedule 1(c), no
Company has changed its jurisdiction of organization at any time during the past
four months.

2. Current Locations. The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto, all of the material
Collateral purchased or acquired by any Company within the past five (5) years
(a) has been originated by such Company in the ordinary course of business,
(b) consists of goods which have been acquired by such Company in the ordinary
course of business, or (c) has otherwise been created by a Company or its
subsidiary (including equity issuances in any such subsidiary and intercompany
debt).

4. [reserved].

5. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 5 is
a true and correct list of each of all of the issued and outstanding, stock,
partnership interests, limited liability company membership interests or other
equity interests owned by any Company.



--------------------------------------------------------------------------------

6. Instruments. Attached hereto as Schedule 6 is a true and correct list of all
promissory notes which have an individual principal amount of at least
$5,000,000 and are held by each Company as of the date hereof, including all
intercompany notes between or among any two or more Companies or any of their
Subsidiaries.

7. Intellectual Property. (a) Attached hereto as Schedule 7(a) is a schedule
setting forth all of each Company’s United States Patents and Trademarks (each
as defined in the Security Agreement) applied for or registered with the United
States Patent and Trademark Office (each as defined in the Security Agreement),
including, if applicable, the name of the registered owner or applicant and the
registration, application, or publication number, as applicable, of each Patent
or Trademark owned by each Company.

(b) Attached hereto as Schedule 7(b) is a schedule setting forth all of each
Company’s United States Copyrights (each as defined in the Security Agreement),
including, if applicable, the name of the registered owner and the registration
number of each Copyright owned by each Company.

(c) Attached hereto as Schedule 7(c) is a schedule setting forth all United
States Patent Licenses, Trademark Licenses and Copyright Licenses, in each case
which are material to the business of the Borrower and its subsidiaries taken as
a whole, whether or not recorded with the USPTO or USCO, as applicable,
including the relevant signatory parties to each license along with the date of
execution thereof and, if applicable, a recordation number or other such
evidence of recordation.

Note that, in filling out Schedule 7, the Companies may include reports in the
customary forms received thereby from their applicable intellectual property
counsel.

8. Commercial Tort Claims. Attached hereto as Schedule 8 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) in the
amount of $5,000,000 or more held by each Company, including a brief description
thereof.

9. Deposit Accounts and Securities Accounts. Attached hereto as Schedule 9 is a
true and complete list of all Deposit Accounts and Securities Accounts (each as
defined in the Security Agreement) maintained by each Company, including the
name of each institution where each such account is held, the name of each such
account, the name of each entity that holds each account and stating if such
account is required to be subject to a control agreement in favor of the Agent
under the ABL Credit Agreement.

[The Remainder of this Page has been intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the day and year first above written.

 

OFFICE DEPOT, INC.

 

By:    

 

  Name:   Title:

 

[Each of the Guarantors]

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time (the “Credit Agreement”), by and among Office Depot, Inc., the other
Loan Parties party thereto, the Lenders party thereto, Goldman Sachs Lending
Partners LLC, as Administrative Agent and Collateral Agent and Goldman Sachs
Lending Partners LLC, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Bank, National Association, as Syndication
Agents.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no interest payments under any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
(2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:    

 

  Name:   Title:

Date:             , 20[    ]

 

H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time (the “Credit Agreement”), by and among Office Depot, Inc., the other
Loan Parties party thereto, the Lenders party thereto, Goldman Sachs Lending
Partners LLC, as Administrative Agent and Collateral Agent and Goldman Sachs
Lending Partners LLC, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Bank, National Association, as Syndication
Agents.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no interest payments under any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:    

 

  Name:   Title:

Date:             , 20[    ]

 

H-2-1



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time (the “Credit Agreement”), by and among Office Depot, Inc., the other
Loan Parties party thereto, the Lenders party thereto, Goldman Sachs Lending
Partners LLC, as Administrative Agent and Collateral Agent and Goldman Sachs
Lending Partners LLC, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Bank, National Association, as Syndication
Agents.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no
interest payments under any Loan Document are effectively connected with the
undersigned’s or its Applicable Partners’/Members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:    

 

  Name:   Title:

Date:             , 20[    ]

 

H-3-1



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time (the “Credit Agreement”), by and among Office Depot, Inc., the other
Loan Parties party thereto, the Lenders party thereto, Goldman Sachs Lending
Partners LLC, as Administrative Agent and Collateral Agent and Goldman Sachs
Lending Partners LLC, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Bank, National Association, as Syndication
Agents.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Member is a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no
interest payments under any Loan Document are effectively connected with the
undersigned’s or its Applicable Partners’/Members’ conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, tennis defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:  

 

 

 

Name:

 

Title:

Date:             , 20[    ]

 

H-4-1